Exhibit 10.16
COMPOSITE VERSION reflects all amendments through February 10, 2009
10 February 2009
CS EUROPE FINANCE LIMITED and CS UK FINANCE LIMITED
as the Borrowers and Guarantors
EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS
FROM TIME TO TIME PARTY HERETO AS LENDERS,
as the Lenders
EACH OF THE LENDER AGENTS
FROM TIME TO TIME PARTY HERETO AS LENDER AGENTS,
as the Lender Agents
EACH OF THE SWINGLINE LENDER AGENTS
FROM TIME TO TIME PARTY HERETO AS SWINGLINE LENDER AGENTS
as the Swingline Lender Agents
EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS
FROM TIME TO TIME PARTY HERETO AS SWINGLINE LENDERS,
as the Swingline Lenders
CAPITALSOURCE FINANCE LLC
as the Servicer
WACHOVIA BANK, N.A.
as the Administrative Agent and the Security Trustee

and
WACHOVIA SECURITIES INTERNATIONAL LTD.,
as Lead Arranger and Sole Bookrunner
     
 
AMENDED
€125,000,000
MULTICURRENCY REVOLVING FACILITY
AGREEMENT
 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1.
  DEFINITIONS AND INTERPRETATION     5                
2.
  THE FACILITY     50                
3.
  PURPOSE     50                
4.
  CONDITIONS OF LOANS     51                
5.
  PROCEDURE FOR LOANS     53                
6.
  LOAN TRANSFERS     60                
7.
  REPAYMENT, PRE-PAYMENT AND CANCELLATION     64                
8.
  INTEREST     68                
9.
  PAYMENT MECHANICS     70                
10.
  COLLECTIONS AND ALLOCATIONS     74                
11.
  PAYMENTS, COMPUTATIONS, ETC.     75                
12.
  FEES     76                
13.
  TAX GROSS UP AND INDEMNITIES     77                
14.
  INCREASED COSTS     82                
15.
  OTHER INDEMNITIES     84                
16.
  INDEMNIFICATION AND EXPENSES     84                
17.
  REPRESENTATIONS AND WARRANTIES     87                
18.
  INFORMATION UNDERTAKINGS     94                
19.
  GENERAL UNDERTAKINGS     96                
20.
  PERMITTED TRANSFER AND SYNDICATION     101                
21.
  EVENTS OF DEFAULT     103                
22.
  CHANGES TO THE LENDERS     106                
23.
  CHANGES TO THE BORROWERS     111                
24.
  ROLE OF THE ADMINISTRATIVE AGENT AND THE SECURITY TRUSTEE     111            
   
25.
  CONDUCT OF BUSINESS BY THE SECURED PARTIES     118                

-ii-



--------------------------------------------------------------------------------



 



             
26.
  PAYMENT MECHANICS     118                
27.
  BORROWER CROSS-GUARANTEE AND INDEMNITY     122                
28.
  SET-OFF     124                
29.
  NOTICES     125                
30.
  CALCULATIONS AND CERTIFICATES     129                
31.
  PARTIAL INVALIDITY     130                
32.
  REMEDIES AND WAIVERS     130                
33.
  AMENDMENTS AND WAIVERS     130                
34.
  COUNTERPARTS     139                
35.
  GOVERNING LAW     140                
36.
  ENFORCEMENT     140                
37.
  SERVICE OF PROCESS     140                

-iii-



--------------------------------------------------------------------------------



 



THIS AMENDED FACILITY AGREEMENT (this “Agreement”) is dated 10 February 2009 and
made among:

(1)   CS EUROPE FINANCE LIMITED (“CSEF”), a wholly-owned subsidiary of
CapitalSource Europe Limited. incorporated in England and Wales under registered
number 6340019 and CS UK FINANCE LIMITED (“CSUF”), a wholly-owned subsidiary of
CapitalSource UK Limited incorporated in England and Wales under registered
number 6340034, each as a borrower and guarantor (each, a “Borrower” and
together the “Borrowers” and each, a “Guarantor” and together the “Guarantors”);
  (2)   EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO AND LISTED IN
ANNEX B FROM TIME TO TIME AS A CONDUIT LENDER, (each a “Conduit Lender” and
together the “Conduit Lenders”);   (3)   EACH OF THE INSTITUTIONAL LENDERS FROM
TIME TO TIME PARTY HERETO AND LISTED IN ANNEX B FROM TIME TO TIME AS AN
INSTITUTIONAL LENDER, (each an “Institutional Lender” and together the
“Institutional Lenders”);   (4)   EACH OF THE LENDER AGENTS FROM TIME TO TIME
PARTY HERETO AND LISTED IN ANNEX B FROM TIME TO TIME AS A LENDER AGENT, (each a
“Lender Agent” and together the “Lender Agents”);   (5)   EACH OF THE CONDUIT
LENDERS AND INSTITUTIONAL LENDERS LISTED IN ANNEX B FROM TIME TO TIME AS A
SWINGLINE LENDER, (each, a “Swingline Lender”, together the “Swingline Lenders”
and, together with the Conduit Lenders and the Institutional Lenders, the
“Lenders”);   (6)   EACH OF THE SWINGLINE LENDER AGENTS FROM TIME TO TIME PARTY
HERETO AND LISTED IN ANNEX B FROM TIME TO TIME AS A SWINGLINE LENDER AGENT,
(each a “Swingline Lender Agent” and together the “Swingline Lender Agents”);  
(7)   CAPITALSOURCE FINANCE LLC, as the servicer (the “Servicer”);   (8)  
WACHOVIA BANK, N.A., as the administrative agent, (the “Administrative Agent”)
and as the security trustee (the “Security Trustee”); and   (9)   WACHOVIA
SECURITIES INTERNATIONAL LTD., as lead arranger (the “Lead Arranger”) and sole
bookrunner (the “Sole Bookrunner”).

WHEREAS,

  (A)   The parties hereto entered into a €250,000,000 multicurrency revolving
facility agreement dated 3 October 2007, as amended on 24 September 2008 (the
“Facility Agreement”) whereby the Lenders have made available to the Borrowers a
multicurrency revolving loan facility in order to finance the purchase and
origination of certain Eligible Loans (as defined in the Facility Agreement),
subject to the terms specified therein;

 



--------------------------------------------------------------------------------



 



  (B)   The parties hereto have agreed to make certain amendments to the
Facility Agreement by an amendment agreement dated 10 February 2009 (the
“Amendment Agreement”).     (C)   The Amendment Agreement shall amend and
restate the Facility Agreement as set out herein.     (D)   The Borrowers intend
to re-finance the Facility through a non-managed collateralised debt obligation
and transfer assets to companies which at the time of such transfer will be
asset-holding or note-issuing companies for the purposes of Regulations 5 or 6
of The Taxation of Securitisation Companies Regulations 2006;     (E)   Each of
the Borrowers intends to retain a profit of not less than €5,000 per annum;    
(F)   Each of the Borrowers intends that it will satisfy the payments condition
provided in Regulation 11 of The Taxation of Securitisation Companies
Regulations 2006. Each of the Borrowers therefore enters into this Agreement
with the intention that if it receives any amounts (“R”) during an accounting
period (as defined in section 12 of the Income and Corporation Taxes Act 1988),
it will pay out to parties, during that accounting period or within 18 months
after the end of that accounting period, the total amount of R minus: (i) any
amount retained as profit; (ii) any amount reasonably required to provide for
losses or expenses arising from its business; and (iii) any amount reasonably
required to maintain or enhance its creditworthiness; and     (G)   Each of the
Borrowers also intends to ensure that any amounts that: (i) are no longer
reasonably required to provide against losses or expenses arising from its
business; (ii) are no longer reasonably required to maintain such Borrower’s
creditworthiness; or (iii) are required to be used to meet such losses or
expenses, will be added to R for purposes of the preceding paragraph for the
accounting period in which such amounts are determined to no longer be required
or are used.

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Agreement:
      “Account Bank” means Bank of America, N.A. or any replacement Account Bank
appointed pursuant to the terms of the Servicing Agreement.       “Accreted
Interest” shall mean the accrued interest on a PIK Loan that is added to the
principal amount of such PIK Loan instead of being paid as it accrues.      
“Accrual Period” means, with respect to (i) the first Payment Date, the period
from and including the date of the Initial Advance, to and including the last
day of the calendar month immediately preceding the first Payment Date and
(ii) any subsequent Payment Date, the period from and including the first
calendar day of the calendar month in which the immediately preceding Payment
Date occurred, to and including the last day of the calendar month immediately
preceding such subsequent Payment Date.

 



--------------------------------------------------------------------------------



 



    “Additional Cost Rate” has the meaning given to it in ANNEX C (Mandatory
Cost Formulae).       “Administrative Agent’s Accounts” means the accounts set
out on ANNEX E attached hereto.       “Advance” shall have the meaning given in
Clause 5.1.       “Advance Cut-Off” means 11:00 a.m. (London time) on the day
falling two Business Days after the Funding Date in respect of an Advance.      
“Advance Rate” means, on any date of determination, the applicable percentage
set out below based on Eligible Loan Type and Country Grouping:

                              Group I   Group II   Group III Eligible Loan Type
  Country   Country   Country
Senior Secured Loans
    70 %     64 %     53 %
Subordinated Loans
    51 %     60 %     50 %

    “Advances Outstanding” means on any day, the aggregate principal amount
outstanding of (i) Advances made under the Facility by the Lenders (“Advances”)
and (ii) Swingline Advances made by the Swingline Lender to the Borrowers,
outstanding on such day, after giving effect to all repayments of Advances and
Swingline Advances and makings of new Advances and Swingline Advances on such
day; provided that the Advances Outstanding may be reduced by:

  (a)   Principal Collections; and     (b)   Repayments,

    provided further that the principal amount of any Advance in an Alternative
Currency shall in each case other than for the purpose of calculating the Cost
of Funds, be computed using the Euro Equivalent of such Advance on such day.    
  “Affected Party” means the Administrative Agent, each Lender Agent, each
Lender, all assignees and participants of the Lenders including any Conduit
Assignee, any successor to Wachovia Bank, N.A. as Administrative Agent and any
sub-agent of the Administrative Agent.       “Affiliate” with respect to a
Person, means any other Person controlling, controlled by or under common
control with such Person. For purposes of this definition, “control” (including
the terms “controlling”, “controlled by” and “under common control with”) when
used with respect to any specified Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting shares, by contract or otherwise; and the terms
“controlling” or “controlled” have meanings correlative to the foregoing;
provided that in the case of

 



--------------------------------------------------------------------------------



 



    the Servicer or any Subsidiary, “Affiliate” shall not include any Obligor or
any Person in which a Borrower has a Portfolio Investment.

    “Aggregate Outstanding Loan Balance” means, as of any date of determination,
the sum of the Outstanding Loan Balances of all Eligible Loans included as part
of the Collateral on such date minus the Outstanding Loan Balances of all
Charged-Off Loans included as part of the Collateral on such date.      
“Aggregate Unpaids” means, at any time, an amount equal to the sum of all unpaid
Advances Outstanding, Cost of Funds, Breakage Costs, Hedge Breakage Costs and
all other amounts owed by the relevant Borrower to the Lenders, the Lender
Agents, the Swingline Lender Agents, the Administrative Agent, the Servicer, the
Successor Servicer, each Hedge Counterparty, the Account Bank and the Security
Trustee hereunder or under the other Transaction Documents (including, without
limitation, all Indemnified Amounts, other amounts payable under Clause 15 and
amounts required to be paid under Clause 13 to any Indemnified Party) or under
any Hedging Agreement (including, without limitation, payments in respect of the
termination of any such Hedging Agreement) or by a Borrower or any other Person
under any fee letter delivered in connection with the transactions contemplated
by this Agreement, in each case whether due or accrued.       “Alternative
Currency” means, at any time, any of Dollars, Pounds Sterling, and, with the
agreement of each Lender, any other Currency other than Euro, so long as, in
respect of any Currency that is to be considered an Alternative Currency, at
such time:

  (a)   such Currency is dealt with in the London interbank deposit market;    
(b)   such Currency is freely transferable and convertible into Euro in the
London foreign exchange market; and     (c)   no central bank or other
governmental authorisation in the country of issue of such Currency is required
to permit use of such Currency by any Lender for making an Advance hereunder or
to permit the relevant Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorisation has been obtained and is in
full force and effect.

    “Alternative Currency Account” means any of the accounts established by the
Account Bank from time to time for the purpose of receiving amounts denominated
in an Alternative Currency other than Dollars and Pounds Sterling.      
“Alternative Currency Equivalent” means, with respect to any amount stated in
Euro, the amount of the applicable Alternative Currency that would be required
to purchase such amount stated in Euro on any date of calculation, based on the
spot selling rate determined by the Administrative Agent, in its sole
discretion, for delivery 2 Business Days later.       “Amendment Date” means 10
February 2009.       “Amortisation Period” means the period beginning on the
Termination Date and ending on the Collection Date.

 



--------------------------------------------------------------------------------



 



    “Applicable Law” means for any Person or property of such Person, all
applicable laws, rules, regulations (including proposed, temporary and final
income tax regulations), statutes, treaties, codes ordinances, permits,
certificates, orders and licenses of and interpretations by any Governmental
Authority and applicable judgments, decrees, injunctions, writs, orders, or line
action of any court, arbitrator or other administrative, judicial, or
quasi-judicial tribunal or agency of competent jurisdiction.       “Approved
Country” means each Group I Country, Group II Country or Group III Country.    
  “Approved Currency” means Norwegian Krone, Swedish Krona or such other
Currency approved in writing by the Administrative Agent in its sole discretion,
so long as, in respect of any Currency that is to be considered an Approved
Currency, at such time:

  (a)   such Currency is dealt with in the London interbank deposit market;    
(b)   such Currency is freely transferable and convertible into Euro in the
London foreign exchange market; and     (c)   no central bank or other
governmental authorisation in the country of issue of such Currency is required
to permit use of such Currency by any Lender for making an Advance hereunder or
to permit the relevant Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorisation has been obtained and is in
full force and effect.

    “Availability” means at any time, an amount equal to the positive excess, if
any, of (i) the Maximum Availability over (ii) the Advances Outstanding on such
day; provided that for all purposes of this Agreement, during the Amortisation
Period, the Availability shall equal zero. Availability will be calculated in
Euro, however, amounts available for drawing will be determined separately for
each Currency as the lesser of (i) Availability (or the Alternative Currency
Equivalent thereof) and (ii) Currency Specific Maximum Availability for such
Currency.       “Available Funds” means with respect to any Payment Date,
(a) all amounts held in or credited to the Collection Accounts (including,
without limitation, any Collections on any of the Collateral) as of the later of
(i) the immediately preceding Determination Date or (ii) the date of the
calculations set out in the most recent Borrower Notice and (b) all amounts held
in or credited to the Reserve Fund as of the immediately preceding Determination
Date.       “Base Currency” means Euro.       “Base Rate” means in relation to
Advances and Swingline Advances in (i) Dollars, an interest rate per annum equal
to WBNA’s LIBOR market index rate (“LMIR”) as determined by the Administrative
Agent in its sole discretion or, if a LIBOR Disruption Event has occurred and is
continuing, the higher of the Federal Funds Rate in effect on such day plus
0.50% per annum and the Prime Rate in effect on such day, (ii) Pounds Sterling,
the base rate as set by the Monetary Policy Committee of the

 



--------------------------------------------------------------------------------



 



    Bank of England plus 0.50% per annum and (iii) Euro, the main refinancing
rate as set by the European Central Bank plus 0.50% per annum.

    “Basel II Framework” means the framework for measuring the capital adequacy
of banks in the form set out in the paper entitled “International Convergence of
Capital Measurement and Capital Standards, a Revised Framework” issued by the
Basel Committee on Banking Supervision in June 2004 in the form existing on the
date of this Agreement.       “Borrower Cross-Guarantee” means the guarantee of
each Borrower in respect of the payment obligations of each other Borrower
pursuant to Clause 27;       “Borrower Cut-Off Date” means, with respect to each
Loan, the date such Loan is originated or otherwise acquired by the relevant
Borrower, on and after which Collections on such Loan become included as part of
the Collateral.       “Borrower Notice” means a written notice, in the form of
Exhibit A-1, A-2 or A-3, as applicable, to be used for each Advance or Swingline
Advance, repayment of each Advance or Swingline Advance or termination or
reduction of the Facility Amount or prepayments of Advances or Swingline
Advances.       “Borrowing Base” means on any date of determination, an amount
equal to (i) the Aggregate Outstanding Loan Balance on such date plus (ii) the
Outstanding Loan Balance of all Eligible Loans to become included as part of the
Collateral on such date minus (iii) the amount (calculated without duplication)
by which the Eligible Loans included in the determinations made in (i) and
(ii) above together exceed any applicable Concentration Limits minus (iv) the
Outstanding Loan Balance of any Delinquent Loans. The Borrowing Base shall be
recalculated on: (i) the last day of each Collection Period, (ii) the date on
which an Advance or repayment of the Advances Outstanding is requested, (iii) at
the time a release of Principal Collections is requested, (iv) the last day of
each calendar month and (v) any other time requested by the Administrative Agent
in its sole discretion.       “Borrowing Base Certificate” means a certificate
of a Responsible Officer of the Servicer setting out the current Borrowing Base
as of the date set out in such certificate and the manner of calculation
thereof, to be delivered to the parties and at the times specified herein.      
“Breakage Costs” means any amount or amounts as shall compensate a party for any
loss, cost or expense incurred by such party (as reasonably determined by the
applicable Lender Agent on behalf of such Lender) as a result of (i) a
prepayment by a Borrower of Advances Outstanding (including Advances Outstanding
in an Alternative Currency) or Interest prior to the end of the then applicable
Interest Period, (ii)(a) solely in the case of a Conduit Lender, the excess, if
any, of the CP Rate over the Interest Rate, as applicable, and, (b) solely in
the case of a Borrower, the excess, if any, of the Interest Rate over the CP
Rate or (iii) solely in the case of an Institutional Lender, the excess, if any,
of the applicable EURIBOR Rate or LIBOR Rate over the applicable Base Rate for
the number of days that the relevant Advance is outstanding. All Breakage Costs
shall be due and payable upon the next Payment Date following notification to
the Administrative Agent, subject to and in accordance with Clause 8.4(a). The
determination by (x) in the case of Breakage Costs payable to a Lender, the

 



--------------------------------------------------------------------------------



 



    applicable Lender Agent of the amount of any such loss or expense shall be
set out in a written notice to the Borrower and (y) in the case of Breakage
Costs payable to a Borrower by a Conduit Lender as contemplated by clause
(ii)(b) above, the applicable Lender Agent of the amount of any such loss or
expense shall be set out in a written notice to such Borrower, which, in each
case, shall be conclusive absent manifest error. Breakage Costs shall be paid in
the currency in which such costs are incurred by the relevant Lender.

    “Business Day” means a day (other than a Saturday or Sunday) on which banks
are open for general business in London and New York City and in relation to any
date for payment or purchase of: (i) a Currency other than Euro, the Principal
Financial Centre of the country of that Currency; or (ii) Euro, any TARGET Day
that is also a day on which dealings in deposits are conducted by and between
banks in the London Interbank market.       “Capital Expenditures” means, with
respect to any Person and for any period, the sum of capital expenditures and
payments under Capitalised Leases of such Person for such period determined and
consolidated in accordance with GAAP.       “Capitalised Leases” means, with
respect to any Person, leases of (or other agreements conveying the right to
use) any property (whether real, personal or mixed) by such Person as lessee
that, in accordance with GAAP, either would be required to be classified and
accounted for as capital leases on a balance sheet of such Person or otherwise
be disclosed as such in a note to such balance sheet.       “CapitalSource
Europe Limited.” means CapitalSource Europe Limited., a company incorporated in
England and Wales with registered number 5433665.       “Change-in-Control”
means the date on which (a) the Servicer ceases to be CapitalSource Finance LLC
or an Affiliate thereof, (b) CapitalSource Inc. ceases to hold, either directly
or indirectly, more than 50% (or such greater percentage that may be necessary
to maintain a controlling interest) of the share capital in CapitalSource
Finance LLC, CapitalSource Europe Limited., and CapitalSource UK Limited and
100% of the share capital in each of the Borrowers, (c) CapitalSource Europe
Limited. ceases to hold 100% of the share capital in CSEF or (d) CapitalSource
UK Limited ceases to hold 100% of the share capital in CSUF.       “Charged
Account Control Deed” means the charged account control deed dated 3
October 2007 entered into by each Borrower with the Account Bank and the
Security Trustee.       “Charged-Off Loan” means any Loan: (i) that in the case
of Loans with interest payable no less frequently than quarterly (a) is 90 days
or more past due on any principal or interest payment in which case not less
than 50% of the Outstanding Loan Balance shall be deemed to be a Charged-Off
Loan or (b) is 180 days or more past due on any principal or interest payment,
in which case not less than 100% of the Outstanding Loan Balance shall be deemed
to be a Charged-Off Loan, (ii) that in the case of Loans with interest payable
less frequently than quarterly, is 60 or more days past due on any principal or
interest payment in which case not less than 100% of the Outstanding Loan
Balance shall be deemed to be a Charged-Off Loan, (iii) for which the related
Obligor has become subject to an Insolvency Proceeding, in which case not

 



--------------------------------------------------------------------------------



 



    less than 100% of the Outstanding Loan Balance shall be deemed to be a
Charged-Off Loan or (iv) in respect of which the Servicer has determined that
the related Obligor is Insolvent, in which case not less than 100% of the
Outstanding Loan Balance shall be deemed to be a Charged-Off Loan.

    “Closing Date” means 3 October 2007.       “Collateral” means all right,
title and interest, whether now owned or hereafter acquired or arising, and
wherever located, of the Borrowers, in and to property owned, directly or
indirectly, by the Borrowers, including, without limitation, the property
described in paragraphs (i) through (xi) below and all accounts, cash and
currency, copyrights, copyright licenses, equipment, fixtures, contract rights,
general intangibles, instruments, certificates of deposit, certificated
securities, uncertificated securities, financial assets, securities
entitlements, commercial tort claims, deposit accounts, inventory, investment
property, letter-of-credit rights, software, supporting obligations, accessions,
and other property consisting of, arising out of, or related to any of the
following:

  (i)   the Loans, and all monies due or to become due in payment of such Loans
on and after the related Borrower Cut-Off Date, including but not limited to all
Collections and all obligations owed to the Borrowers in connection with such
Loans;     (ii)   any Related Property securing or purporting to secure the
Loans (to the extent the relevant Borrower has been Granted Security thereon)
including the related Security Granted by the Obligor under such Loans and all
proceeds from any sale or other disposition of such Related Property;     (iii)
  all Security and property subject thereto from time to time purporting to
secure payment of any Loan, together with all security registration filings
required under the laws of the relevant jurisdiction relating thereto;     (iv)
  all claims, suits, causes of action, and any other right of the Borrowers,
whether known or unknown, against the related Obligors, if any, or any of their
respective Affiliates, agents, representatives, contractors, advisors, or any
other Person that in any way is based upon, arises out of or is related to any
of the foregoing, including, to the extent permitted to be assigned under
applicable law, all claims (including contract claims, tort claims, professional
negligence claims, and claims under any law governing the purchase and sale of,
or indentures for, securities), suits, causes of action, and any other right of
the Borrowers against any lawyer, accountant, financial advisor, or other Person
arising under or in connection with the related Loan Documents;     (v)   all
cash, securities, or other property, and all setoffs and recoupments, received
or effected by or for the account of the Borrowers under such Loans (whether for
principal, interest, fees, reimbursement obligations, or otherwise) after the
related Borrower Cut-Off Date, including all distributions obtained by or
through redemption, consummation of a plan of reorganisation, restructuring,
liquidation, or otherwise of any related Obligor or the related Loan Documents,
and all cash, securities, interest, dividends, and other property that

 



--------------------------------------------------------------------------------



 



      may be exchanged for, or distributed or collected with respect to, any of
the foregoing;

  (vi)   all Insurance Policies;     (vii)   the Loan Documents with respect to
the Loans;     (viii)   all warrants, preferential rights to subscribe,
convertibles or other instruments received as consideration for entering into
the Loans;     (ix)   each Collection Account and the Reserve Fund, together
with all funds held in or credited to such accounts, each Funding Account to the
extent of all Release Amounts and Swingline Release Amounts held in or credited
to such accounts, and all certificates and instruments, if any, from time to
time representing or evidencing each of the foregoing or such funds;     (x)  
any Hedging Agreement and any payment from time to time due thereunder;     (xi)
  the proceeds of each of the foregoing; and     (xii)   all other property of
the Borrowers,

    but excluding

  (a)   any of the foregoing which has been the subject of a Permitted Transfer;
and     (b)   any Retained Interest or any of items (i) to (xii) above to the
extent they relate exclusively to a Retained Interest or a portion of a loan
representing a Retained Interest.

    “Collateral Custodian” means Wells Fargo Bank, National Association, or any
other Person approved by the Administrative Agent to act as collateral custodian
pursuant to the terms of the Custody Agreement in respect of any US Loans
acquired or held by the Borrowers.       “Collection Account” means each of the
Dollar Collection Account, the Euro Collection Account and the Pounds Sterling
Collection Account.       “Collection Date” means the date following the
Termination Date on which the Obligations have been reduced to zero and
irrevocably paid in full other than contingent indemnification obligations.    
  “Collection Excluded Amounts” means any amount received by a Borrower on or
with respect to any Collateral, which amount is attributable to (a) the payment
of any tax, fee or other charge imposed by any Governmental Authority on such
Loan, (b) any amount representing a reimbursement of insurance premiums and
(c) any amount with respect to the Loan or other Collateral which has been the
subject of a Permitted Transfer or that is otherwise replaced by a Substitute
Loan (if the relevant Borrower has decided that such Loan is no longer to be
included in the Collateral), to the extent such amount is attributable to a time
after the effective date of the Permitted Transfer.

 



--------------------------------------------------------------------------------



 



    “Collection Period” means with respect to the first Payment Date, the period
from and including the Closing Date to and including the Determination Date
preceding the first Payment Date; and thereafter, the period from but excluding
the Determination Date preceding the previous Payment Date to and including the
Determination Date preceding the current Payment Date.       “Collections”
means:

  (a)   all cash collections or other cash proceeds received by the Borrowers
(or any Affiliate of a Borrower) or the Servicer (or any Affiliate of the
Servicer) on behalf of the Borrowers, from any source in payment of any amounts
owed in respect of a Loan (including, without limitation, any Remaining Loan),
including, without limitation, Interest Collections, Principal Collections,
Insurance Proceeds, interest earnings in the Collection Accounts, all Recoveries
and any other funds received by or on behalf of the Borrowers with respect to
any Collateral; and     (b)   all payments received pursuant to any Hedging
Agreement or Hedge Transaction,

    but shall exclude any Collection Excluded Amounts.       “Committed Conduit
Lender” means each of the Conduit Lenders identified as such in Annex B from
time to time and any other Person to which such Committed Conduit Lender may
assign all or a portion of its Commitment and its rights and obligations under
this Agreement that is committed to fund Advances hereunder.       “Commitment”
means with respect to each Lender Group, the commitment (without duplication) of
each Institutional Lender or each Committed Conduit Lender in such Lender Group
to make Advances and, with respect to a Swingline Lender, the commitment of such
Lender to make Swingline Advances, in accordance herewith in an amount not to
exceed (a) prior to the Termination Date, the amount set out opposite such
Lender’s name in Annex B hereto and (b) on and after the Termination Date, the
outstanding Advances of such Lender.       “Commitment Fee” means a Commitment
Fee, payable in arrears on each Payment Date in Euro in respect of each Accrual
Period, equal to the sum of the products for each day during the applicable
Accrual Period of (i) one divided by 360, (ii) the applicable Commitment Fee
Rate and (iii) the amount of each Lender’s Commitment on such day minus the
Advances outstanding funded by each such Lender on such day, except that in the
case of the First Payment Date, the Accrual Period for purposes of the
Commitment Fee shall be deemed to begin on (and include) the Closing Date and
end on (and include) the last day of the calendar month immediately preceding
the First Payment Date. For the avoidance of doubt, no Commitment Fee accrues on
the Swingline Facility.       “Commitment Fee Rate” means the rate set out in
the Fee Letter.       “Concentration Limits” means, on any day, each of the
following (each limit stated as a percentage shall be calculated on the basis of
a percentage of the Aggregate Outstanding Loan Balance unless otherwise
indicated), without double counting:

 



--------------------------------------------------------------------------------



 



  (a)   the sum of the Outstanding Loan Balances of Eligible Loans which have
been included as part of the Collateral for 24 months or more shall not exceed
70%.     (b)   the sum of the Outstanding Loan Balances of all Eligible Loans to
a single Obligor (including affiliates thereof) shall not exceed the greater of
8% and €18,000,000; provided that the Outstanding Loan Balances of all Eligible
Loans to the single largest Obligor (including affiliates thereof) shall not
exceed the greater of 8% and €30,000,000 and the Outstanding Loan Balances of
all Eligible Loans to the second largest Obligor (including affiliates thereof)
shall not exceed the greater of 8% and €21,000,000.     (c)   the sum of the
Outstanding Loan Balances of all Eligible Loans divided by the number of
Obligors (including affiliates thereof) shall not exceed the greater of 2.5% and
€11,500,000.     (d)   the sum of the Outstanding Loan Balances of all Eligible
Loans to Obligors which are in the same Industry (as defined by Moody’s Industry
Classifications) for each of the three largest industry concentrations shall not
exceed the greater of 15% and €37,500,000 and the greater of 15% and €27,500,000
for each other Industry.     (e)   the sum of the Outstanding Loan Balances of
Eligible Loans that are denominated in Dollars shall not in the aggregate exceed
the greater of 40% or €70,000,000;     (f)   the sum of the Outstanding Loan
Balances of all Eligible Loans denominated in an Approved Currency shall not in
the aggregate exceed the greater of 10% or €15,000,000;     (g)   the sum of the
Outstanding Loan Balances of Eligible Loans that have a risk rating of 4, 5 or 6
according to the Servicer’s Credit and Collection Policy shall not exceed 20%,
10% and 0%, respectively;     (h)   the sum of the Outstanding Loan Balances of
Eligible Loans denominated in Pounds Sterling shall not in aggregate exceed the
greater of 50% and €100,000,000;     (i)   the sum of the Outstanding Loan
Balances of Eligible Loans that pay interest less frequently than quarterly
shall not exceed (i) 20% if, as of the relevant Borrower Cut-Off Date or
Determination Date, the Reserve Fund contains an amount which is less than the
one-month Required Interest Reserve Amount, (ii) 40% if, as of the relevant
Borrower Cut-Off Date or Determination Date, the Reserve Fund contains an amount
which is not less than the one-month Required Interest Reserve Amount, (iii) 60%
if, as of the relevant Borrower Cut-Off Date or Determination Date, the Reserve
Fund contains an amount which is not less than the two-month Required Interest
Reserve Amount or (iv) 75% if, as of the relevant Borrower Cut-Off Date or
Determination Date, the Reserve Fund contains an amount which is not less than
the three-month Required Interest Reserve Amount;

 



--------------------------------------------------------------------------------



 



  (j)   the sum of the Outstanding Loan Balances of Eligible Loans that are
unsecured loans shall not exceed zero; and     (k)   The sum of the Outstanding
Loan Balances of Eligible Loans that are Sub-Participation Loans and Regulatory
Sub-Participation Loans in the aggregate shall not exceed the greater of the
aggregate percentage and Euro limits outlined in the following table:

                  Granting Institution Rating   Aggregate %   Aggregate € Limit
Moody’s/S&P   Limit   (millions)
Aa3/AA- and higher
    20 %   € 32.5  
A2/A to but excluding Aa3/AA-
    10 %   € 16  
Regulatory Sub-Participation Loans granted by CSEL
    10 %   € 10  

    Note: The limits outlined in the table above are cumulative (i.e. the limit
of Aa3/AA- and higher will include both Sub-Participation Loans granted by A2/A
to but excluding Aa3/AA- rated institutions and Regulatory Sub-Participation
Loans).       provided that the Borrower shall only acquire such Regulatory
Sub-Participation Loans if there are tax or regulatory reasons which prevent
direct acquisition of such Eligible Loan and that no Regulatory
Sub-Participation Loans shall be included in the Borrowing Base for more than
90 days.       “Conduit Assignee” means any special purpose entity that finances
its activities directly or indirectly through the issuance of asset backed
commercial paper and is administered by a Lender Agent or any Affiliate thereof
and is designated by a Lender Agent from time to time to accept an assignment
from a Conduit Lender of all or a portion of such Conduit Lender’s Advances.    
  “Conduit Lender” means any Committed Conduit Lender (subject to Clause 33.19)
and any other special purpose entity that finances its activities directly or
indirectly through asset backed commercial paper as may from time to time become
a Lender hereunder by executing and delivering a Transfer Certificate to the
Administrative Agent and the Borrowers as contemplated by Clause 22.1 and
identified as a Conduit Lender on Annex B from time to time; provided that each
Conduit Lender shall be a party to a Liquidity Purchase Agreement.      
“Contractual Obligation” means, with respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

 



--------------------------------------------------------------------------------



 



    “Cost of Funds” shall mean, in respect of each Accrual Period, the aggregate
of the Usage Fee and the applicable Interest Rate(s) and based upon Advances
Outstanding.       “Country Grouping” means either a Group I Country, Group II
Country or Group III Country being the country group to which a Loan is
attributed by the Servicer acting reasonably and in good faith based first on
where a majority of the Obligor’s revenues are generated, secondly on where the
Obligor’s primary operations are conducted and third on where the Obligor’s head
office is located. For the avoidance of doubt, each Loan shall be attributed to
only one Country Group.       “CP Rate” means, for any Interest Period, the per
annum rate equivalent to the weighted average of the per annum rates paid or
payable by a Conduit Lender from time to time as interest on or otherwise (by
means of interest rate hedges or otherwise taking into consideration any
incremental carrying costs associated with short-term promissory notes issued by
such Conduit Lender maturing on dates other than those certain dates on which
such Conduit Lender is to receive funds) in respect of the commercial paper
issued by such Conduit Lender that are allocated, in whole or in part, by the
applicable Lender Agent (on behalf of such Conduit Lender) to fund or maintain
the Advances Outstanding during such period, as determined by the applicable
Lender Agent (on behalf of such Conduit Lender) and reported to the relevant
Borrower and the Servicer, which rates shall reflect and give effect to (i) the
commissions of placement agents and dealers in respect of such promissory notes,
to the extent such commissions are allocated, in whole or in part, to such
promissory notes by the applicable Lender Agent (on behalf of such Conduit
Lender) and (ii) other borrowings by such Conduit Lender, including, without
limitation, borrowings to fund Dollar, GBP or Euro amounts that are not easily
accommodated in the commercial paper market; provided that if any component of
such rate is a discount rate, in calculating the CP Rate, the applicable Lender
Agent shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum.       “Credit
and Collection Policy” means the credit and collection policy of the Servicer in
effect on the Closing Date and attached hereto as Exhibit D, furnished to the
Administrative Agent by the Servicer as the same may be amended, modified or
supplemented from time to time in accordance with this Agreement and the
Servicing Agreement.       “CSEF” means CS Europe Finance Limited, a company
incorporated in England and Wales with registered number 6340019.       “CSUF”
means CS UK Finance Limited, a company incorporated in England and Wales with
registered number 6340034.       “Currency” means Euro, Dollars, Pounds Sterling
or any other currency selected with the unanimous consent of all of the Lenders.
      “Currency-Specific Borrowing Base” means on any date of determination, in
respect of any Currency, an amount equal to (i) the sum of the aggregate
Outstanding Loan Balance of all Eligible Loans denominated in such Currency less
any Charged-Off Loans denominated in such Currency plus (ii) the Outstanding
Loan Balance of all Eligible Loans denominated in such Currency to become part
of the Collateral on such

 



--------------------------------------------------------------------------------



 



    date minus (iii) the amount (calculated without duplication) by which the
Eligible Loans included in the determinations made in (i) and (ii) above
together exceed any applicable Concentration Limits (when included as part of
the Aggregate Outstanding Loan Balance) minus (iv) the Outstanding Loan Balance
of any Delinquent Loans denominated in such Currency.

    “Currency-Specific Maximum Availability” means, at any time, in respect of
any Currency, an amount equal to the sum of (i) the Currency Specific Borrowing
Base for such Currency and (ii) the amount of Principal Collections on deposit
in the Collection Accounts received in reduction of the Outstanding Loan Balance
of any Loan denominated in such Currency.       “Custody Agreement” means any
custody agreement entered into between a Borrower or the Borrowers, the Security
Trustee and Wells Fargo Bank, National Association or such other Person as
approved for such purpose by the Administrative Agent providing for custodial
arrangements in respect, inter alia, of any US Loans acquired or held by the
Borrowers.       “Debenture” means the debenture, dated on or about the date
hereof and in a form satisfactory to the Administrative Agent, Granted by the
Borrowers in favour of the Security Trustee, as set forth in Exhibit G hereto.  
    “Deed of Subordination” means the deed of subordination, dated the date
hereof, between, inter alia, the Borrowers, the Lenders, CSEL, the Security
Trustee and the Administrative Agent.       “Default” shall mean any event or
circumstance specified in Clause 21.1, other than under Clause 21.1.17 which
would (with the expiry of a grace period, the giving of notice, the making of
any determination under the Transaction Documents or any combination of any of
the foregoing) be an Event of Default.       “Delayed Draw Term Loan” means a
Loan that is fully committed on the initial funding date of such Loan and is
required to be fully funded in one or more instalments on draw dates to occur
within one year of the initial funding of such Loan but which, once all such
instalments have been made, has the characteristics of a Term Loan.      
“Delinquent Loan” means any Loan (other than a Charged-Off Loan) as to which:
(a) all or any portion of any one or more payments of principal or interest
thereunder remains unpaid for (i) at least 60 days from the original due date
for such payment in the case of Loans with interest payable no less frequently
than quarterly or (ii) at least 5 days from the original due date for such
payment in the case of Loans with interest payable less frequently than
quarterly (in both cases, without giving effect to any grace period permitted in
the Underlying Instruments); (b) a Material Modification of the type described
in paragraphs (a), (b), (c) or (e) of the definition thereof has occurred with
respect to such Eligible Loan has been made; (c) the related Obligor is failing
to pay any accrued, due and unpaid interest or principal payments on a current
basis (without giving effect to any grace period permitted in the Underlying
Instruments) on any of its debt or borrowings; or (d) is on non-accrual status.
      “Derivatives” means any exchange-traded or over-the-counter (a) forward,
future, option, swap, cap, collar, floor, foreign exchange contract, any
combination thereof,

 



--------------------------------------------------------------------------------



 



    whether for physical delivery or cash settlement, relating to any interest
rate, interest rate index, currency, currency exchange rate, currency exchange
rate index, debt instrument, debt price, debt index, depository instrument,
depository price, depository index, equity instrument, equity price, equity
index, commodity, commodity price or commodity index, (b) any similar
transaction, contract, instrument, undertaking or security, or (c) any
transaction, contract, instrument, undertaking or security containing any of the
foregoing.

    “Determination Date” means the last day of each calendar month.      
“Discharged Rights and Obligations” has the meaning given in Clause 22.4.3(a).  
    “Discretionary Sale” has the meaning given in Clause 6.2.1.      
“Discretionary Sale Date” means the Business Day identified by the Borrower to
the Administrative Agent in a Discretionary Sale Notice as the proposed date of
a Discretionary Sale.       “Discretionary Sale Notice” has the meaning given in
Clause 6.2.1(a).       “Distribution” has the meaning given in Clause 19.1.1(h).
      “Dollar Collection Account” means the account specified in Schedule 6 of
the Servicing Agreement maintained in the name of the Borrowers for the purpose
of receiving Collections in Dollars at the Account Bank or any replacement
account designated as the “Dollar Collection Account” which the Borrowers (or
the Servicer on behalf of the Borrowers) may open with the Account Bank in
accordance with clause 5.3 of the Servicing Agreement.       “Dollars” or “$”
means the lawful currency of the United States of America.       “Eligible Loan”
means on any date of determination, any Loan included on the Loan List that
satisfies each of the following requirements:

  (i)   the Loan is a Senior Secured Loan or Subordinated Loan;     (ii)  
(a) the relevant Borrower has good legal and beneficial title to, and is the
sole owner of, such Loan, (b) the relevant Borrower has Granted to the Security
Trustee a valid and effective security interest in the Loan and Related Property
in accordance with the terms of the Security Document or other instrument
purporting to create such security interest, subject to any filing, registration
or notarisation (including registration of a debenture necessary to perfect such
security interests in circumstances where perfection is required pursuant to the
Transaction Documents and to make such security interest enforceable and
effective), for the benefit of the Secured Parties and (c) all original loan
documents required to be delivered to the Collateral Custodian or CSEL (or
applicable affiliate thereof), with respect to such Loan, have been or will be
delivered within a reasonable and customary timeframe from the applicable
funding date;     (iii)   the Loan, together with the related Loan Documents or
other instruments evidencing the relevant Borrower’s rights in relation to or
interest in the Loan,

 



--------------------------------------------------------------------------------



 



      (a) is in full force and effect and subject to relevant priority of
payments provisions or intercreditor arrangements in the Loan Documents relating
to the relevant Loan, constitutes the legal, valid and binding obligation of the
Obligor of such Loan to pay the stated amount of the Loan and interest thereon,
and the related Loan Documents are enforceable against such Obligor in
accordance with their respective terms and (b) has not had asserted with respect
to it any right of rescission, setoff, counterclaim, defence or other material
dispute;     (iv)   all material consents, licenses, approvals or authorizations
of, or registrations or declarations with, any governmental authority or any
other person required to be obtained, effected or given in connection with the
making of such Loan and taking security in any related collateral (“Approvals”)
have been obtained, effected or given and are in full force and effect or if any
Approval is not obtained, such approval is obtained within 60 days of the date
on which such Loan is advanced to the related Obligor, provided that such an
Approval is limited to approvals required for the purpose of the target group in
an acquisition financing to perfect any up-stream security package and further
provided that, any Loan made as a share acquisition facility that does not yet
fully comply with criterion (iv) above solely due to pending “whitewash
procedures” or similar procedures will not be deemed ineligible for this reason
alone, provided that (a) such Loan is granted a valid and effective security
interest in 100% of the ownership interest of the related Obligor, (b) no other
person has any senior or pari passu security interest over the assets that are
expected to secure the Loan upon the completion of the “whitewash procedures”
unless the Loan is not a senior secured loan and the sole person(s) with any
senior or pari passu interest(s) is/are the senior creditor(s) ranking prior to
the Loan as contemplated in the Loan Documents and (c) if the “whitewash
procedures” are not completed within 60 days of the initial funding of such
Loan, such Loan will be classified as a Subordinated Loan until the “whitewash
procedures” have been completed;     (v)   the Loan was originated, documented,
closed or purchased in accordance with the terms of the Credit and Collection
Policy and arose in the ordinary course of the Borrower’s business from the
extension of credit to the Obligor thereof;     (vi)   such Loan was originated
or purchased pursuant to the business plan of CSEL and its Affiliates in Europe;
    (vii)   as of the date such Loan is first included in the Collateral,
(a) such Loan is not more than 10 days delinquent in payment of principal or
interest, (b) such Loan has not been more than 30 days delinquent in payment of
either principal or interest in the trailing 36-month period (unless otherwise
approved by the Administrative Agent), and (c) on the date such Loan was
originated or acquired by the relevant Borrower, no other loan and/or extension
of credit to the related Obligor was more than 30 days delinquent in payment of
either principal or interest in the trailing 36 month period;     (viii)   such
Loan was purchased at a price of not less than 85% of its par value;     (ix)  
from and after the date on which the relevant Borrower purchased or originated
such Loan, the Loan is not a Materially Modified Loan and such

 



--------------------------------------------------------------------------------



 



      Loan is not a loan (including, without limitation, a new loan that
replaced a prior loan by the relevant Borrower or any of its Affiliates to the
Obligor that was a Delinquent Loan or a Charged-Off Loan) or extension of credit
by such Borrower to the Obligor for the purpose of (a) reducing or delaying
payments due on such Loan, (b) preventing such Loan or any other loan to such
Obligor from becoming past due or (c) causing a Delinquent Loan or a Charged-Off
Loan to cease to be so classified; provided that the foregoing provisions of
this paragraph (ix) shall not include any loan and/or extension of credit
provided solely for refinancing purposes at such Loan’s original scheduled
maturity date;

  (x)   the proceeds of such Loan will not be used to finance activities of the
type engaged in by businesses classified as residential building construction,
non-residential building construction or utility system construction;     (xi)  
any applicable taxes in connection with the transfer of such Loan have been paid
or will be paid when due and the Obligor has been given any assurances
(including with respect to the payment of transfer taxes and compliance with
securities laws) required by the Loan Documents in connection with the transfer
of the Loan;     (xii)   payments of interest on such Loan are not subject to
withholding or similar tax imposed by any governmental authority unless (a) such
withholding or similar tax can be sheltered in full under an applicable “double
tax treaty” in respect of which the Obligor and the relevant Borrower have
complied with all necessary formalities for such shelter to be applicable or
(b) subject to completion of the necessary formalities and to customary
provisions such as tax credit or tax mitigation provisions the Obligor is
required to make “gross-up” payments on an after-tax basis for the full amount
of such tax;     (xiii)   the Loan is denominated and payable only in Euro or in
an Alternative Currency and the related Loan Documents do not permit such Loan
to be repaid in any Currency other than the Currency in which such Loan was
made, provided that certain Loans may be denominated in an Approved Currency
subject to currency hedging acceptable to the Administrative Agent (in each case
determined in its sole discretion) for each such Loan individually;     (xiv)  
such Loan provides for (x) periodic payments of a portion of accrued and unpaid
interest in cash on a current basis, no less frequently than semi-annually of
not less than (a) 4% if the Loan is a fixed rate loan or (b) 1.25% if the Loan
is a Senior Secured Loan with a floating interest rate, or (c) 2% if the Loan is
a floating rate loan other than a Senior Secured Loan and (y) a fixed amount of
principal payable in cash no later than its stated maturity, and does not allow
for the deferral of due interest and principal (ie is not a ‘PIK toggle’ loan);
    (xv)   the Loan, together with the Loan Documents related thereto, was
originated in accordance with, and does not contravene in a material respect any
Applicable Laws (including, without limitation, laws, rules and regulations
relating to usury, predatory lending, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy)

 



--------------------------------------------------------------------------------



 



      and with respect to which no party to the Loan Documents related thereto
is in violation in any material respect of any such Applicable Laws (which, for
the avoidance of doubt, shall in this paragraph (xv) mean Applicable Laws in
effect on the Borrower Cut-Off Date with respect to such Loan);

  (xvi)   the Loan, together with the related Loan Documents, is capable of
being assigned or transferred by way of security to the Security Trustee (or its
successor, provided that such successor is a bank) or another bank or financial
institution nominated by the Security Trustee, subject only to customary
requirements for the consent of the relevant Obligor and/or security agent or
trustee;     (xvii)   the Loan and the relevant Borrower’s interest in all
related Collateral and Related Property are free of any Security, except for
Permitted Security;     (xviii)   any Related Property with respect to such Loan
is insured by the Obligor in accordance with the Credit and Collection Policy;  
  (xix)   the Loan Documents with respect to such Loan are complete in
accordance with the Credit and Collection Policy and are in the English language
(or, to the extent that Loan Documents are not in English, the relevant Borrower
shall provide a copy of the relevant investment committee meeting minutes,
papers or memoranda produced at such investment committee meeting in English and
an English translation of the relevant financial covenants contained in the Loan
Documents) and all such Loan Documents have been or will be delivered to the
Servicer (or applicable affiliate thereof) or the Security Trustee within a
reasonable and customary timeframe from the applicable Funding Date, but in no
event more than 15 Business Days after such Funding Date;     (xx)   the Obligor
with respect to such Loan is an Eligible Obligor;     (xxi)   the Loan does not
represent payment obligations relating to “put” rights;     (xxii)   the Loan
does not by its terms permit the payment obligation of the Obligor thereunder to
be converted into or exchanged for equity capital of such Obligor;     (xxiii)  
the Obligor of such Loan has waived to the fullest extent permitted by law all
rights of set-off and/or counterclaim against the relevant Borrower and all
assignees thereof;     (xxiv)   all information on the Loan List delivered to
the Administrative Agent with respect to such Loan is true and correct;    
(xxv)   the Obligor of such Loan has executed all appropriate documentation
required by the Borrower, as required by, and in accordance with, the Credit and
Collection Policy and the Servicing Standard;     (xxvi)   as of the date on
which such Loan becomes part of the Collateral, the Weighted Average Spread Test
is satisfied; provided that if immediately prior to such date, the Weighted
Average Spread Test was not satisfied, such test is

 



--------------------------------------------------------------------------------



 



      maintained or improved after giving effect to the inclusion of such Loan
in the Collateral; and

  (xxvii)   if the Loan is a Revolving Loan or a Delayed-Draw Term Loan, it is
subject to the Retained Interest provision of this Agreement.

    “Eligible Loan Type” shall refer to the classification of Loans into
categories in accordance with the definitions of Senior Secured Loans or
Subordinated Loans, as applicable.       “Eligible Obligor” means on any day,
any Obligor that satisfies each of the following requirements at all times:

  (i)   such Obligor is not a natural person and is a legal operating entity or
holding company, duly incorporated or organised and validly existing under the
laws of its jurisdiction of incorporation or organisation;     (ii)   such
Obligor is not (and has not been for at least three years immediately preceding
the relevant date of determination) the subject of any Insolvency Proceeding,
unless otherwise approved by the Administrative Agent in its sole discretion;  
  (iii)   such Obligor is not a Governmental Authority;     (iv)   such Obligor
(a) is not a casino in the business of gaming or gambling, including accepting,
recording or registering bets for money or other items of value (b) is not an
internet-based startup and (c) is not in the nuclear waste, biotechnology,
natural resource exploration and/or production industries unless approved in
writing by the Administrative Agent;     (v)   such Obligor is in compliance
with all material terms and conditions of its Loan Documents;     (vi)   such
Obligor is organised and incorporated and all or substantially all of the
related collateral securing the Loans of such Obligor is located in, an Approved
Country, unless otherwise approved in writing by the Administrative Agent in its
sole discretion;     (vii)   such Obligor is not organised in, and does not have
a principal office in, any jurisdiction in which the origination or acquisition
of such Loan by the relevant Borrower would result in a conflict with or breach
or violation of any provision of any Loan Document or the laws of such
jurisdiction;         and     (viii)   such Obligor has an Eligible Risk Rating.

    “Eligible Risk Rating” means, with respect to a designated Obligor, as of
the date a Loan to such Obligor is originated or acquired by the relevant
Borrower, a risk rating of 1, 2 or 3 as determined in accordance with the Credit
and Collection Policy or such analogous rating under any successor risk rating
system as the Administrative Agent

 



--------------------------------------------------------------------------------



 



    has approved and notified to the Borrowers, such notice to be in the form
provided as Exhibit C.

    “Equity Security” means any equity security or other obligation or security
that does not entitle the holder thereof to receive periodic payments of
interest and one or more instalments of principal excluding PIK Securities.    
  “Escrow Agent” means any Person (which, unless otherwise agreed by the
Borrowers and the Administrative Agent, shall either be a law firm of recognised
standing in the European Union or a bank that satisfies the minimum rating
requirements set forth in clauses (i) and (ii) of the definition of “Selling
Institution”) acting in accordance with the terms of an Escrow Letter as an
escrow agent with respect to any Release Amounts or Swingline Release Amounts
delivered to it by the Account Bank pursuant to the terms of the Servicing
Agreement.       “Escrow Letter” means each letter agreement satisfactory in
form and substance to, and issued by the Escrow Agent to the relevant Borrower
(with a copy to the Administrative Agent and the Account Bank) as a condition
precedent to the release of Release Amounts or Swingline Release Amounts by the
Account Bank to the Escrow Agent; provided that each Escrow Letter shall include
an undertaking by the Escrow Agent promptly to remit to the Security Trustee (on
behalf of the Administrative Agent or the Swingline Lender, as applicable) all
of the Release Amounts and Swingline Release Amounts (as applicable) maintained
by the Escrow Agent as of the Advance Cut-Off or Swingline Advance Cut-Off
applicable thereto.       “EU Insolvency Regulation” means Council Regulation
(EC) No. 1346/2000 of 20 May 2000.       “EURIBOR Rate” means for any Interest
Period for any Advance in Euro, an interest rate per annum equal to:

  (i)   the rate appearing on the Screen as EURIBOR Rate for deposits in Euro as
of 11:00 a.m. Brussels time two TARGET Days before the applicable Funding Date
(with respect to the initial Interest Period for such Advance) and two TARGET
Days before the first day of the applicable Interest Period (with respect to all
subsequent Interest Periods for such Advance);     (ii)   if no such rate
appears on the Screen at such time and day, then the EURIBOR Rate for Euro shall
be equal to the arithmetic mean (calculated by the Administrative Agent) of the
offered quotations of four Reference Banks in the Relevant Interbank Market for
deposits in Euro as of 11:00 a.m. Brussels time two TARGET Days before the
applicable Funding Date (with respect to the initial Interest Period for such
Advance) and two TARGET Days before the first day of the applicable Interest
Period (with respect to all subsequent Interest Periods for such Advance);
provided that if, on any such date, at least two of the Reference Banks provide
such quotations, EURIBOR shall equal the arithmetic mean of such quotations; or
    (iii)   with respect to any Interest Period having a designated maturity of
less than one month, EURIBOR will be determined through the use of straight-line
interpolation by reference to two rates calculated in accordance with

 



--------------------------------------------------------------------------------



 



      paragraphs (i) or (ii) above, one of which will be determined as if the
maturity of the deposits in such Currency referred to therein were the period of
time for which rates are available next shorter than such Interest Period and
the other of which will be determined as if the maturity were the period of time
for which rates are available next longer than such Interest Period.

    “EURIBOR Rate Disruption Event” means:

  (i)   at or about noon on the Quotation Day for the relevant Interest Period
the rate appearing on the Screen as EURIBOR Rate for deposits in Euro is not
available and none or only one of the Reference Banks supplies a rate to the
Administrative Agent to determine the EURIBOR Rate for the relevant currency and
Interest Period; or     (ii)   before close of business in London on the
Quotation Day for the relevant Interest Period, the Administrative Agent
receives notifications from any Institutional Lender representing, in aggregate,
more than 50% of the aggregate Commitment of the Lenders then in effect, that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of EURIBOR.

    “Euro” or “€” means the lawful currency of the Participating Member States.
      “Euro Collection Account” means, in relation to each Borrower, the account
specified in Schedule 6 of the Servicing Agreement maintained in the name of
such Borrower for the purpose of receiving Collections in Euro at the Account
Bank or any replacement account designated as the “Euro Collection Account”
which such Borrower (or the Servicer on behalf of such Borrower) may open with
the Account Bank in accordance with clause 5.3 of the Servicing Agreement.      
“Euro Equivalent” means on any day, with respect to the amount of any
Alternative Currency, the amount of Euro that would be required to purchase such
amount of Alternative Currency on such day, based on the spot selling rate the
Administrative Agent for delivery two Business Days after such date.      
“Eurocurrency Disruption Event” means with respect to any Currency, the
occurrence of any of the following: (a) a Swingline Lender or any Institutional
Lender shall have notified the Administrative Agent of a determination by such
Swingline Lender or Institutional Lender or any of their respective assignees or
participants, as applicable, that it would be contrary to law or to the
directive of any central bank or other Governmental Authority (whether or not
having the force of law) to obtain such Currency in the London interbank market
to fund any Advance or (b) the Administrative Agent is unable, for any reason,
to determine the Interest Rate for such Currency.       “Event of Default” means
any event or circumstance specified as such in Clause 21.       “Facility” means
the multicurrency revolving loan facility made available to the Borrowers by the
Lenders pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



    “Facility Amount” means the aggregate Commitments of the Lender Groups then
in effect (excluding, for the avoidance of doubt, any Commitment of a Swingline
Lender); provided that, except as set out in Clause 5.4, such amount may not at
any time exceed €125,000,000 without the written agreement of the parties
hereto; provided further that on or after the Termination Date, the Facility
Amount shall be equal to the Advances Outstanding.       “Federal Funds Rate”
means, with respect to any Lender, for any period, a fluctuating interest rate
per annum equal for each day during such period to the weighted average of the
federal funds rate as quoted by the applicable Lender Agent (in the case of any
Conduit Lender or Institutional Lender) and confirmed in Federal Reserve Board
Statistical Release H.15 (519) or any successor or substitute publication
selected by the Administrative Agent (or, if such day is not a Business Day, for
the preceding Business Day), or, if, for any reason, such rate is not available
on any day, the rate determined, in the sole opinion of each Lender Agent, to be
the rate at which federal funds are being offered for sale in the national
federal funds market at 9.00 a.m. (London time).       “Fee Letter” means, in
respect of fees to accrue on or after 10 February 2009, the fee letter dated 10
February 2009 (and in respect of fees accrued prior to 10 February 2009, the
previous fee letters dated 3 October 2007 and 24 September 2008), between each
of the Borrowers, the Administrative Agent and the Lenders.       “First
Currency” has the meaning given in Clause 15.       “Fitch” means Fitch, Inc. or
any successor to its rating business.       “Fixed Rate Loan” means a Loan that
is not a Floating Rate Loan.       “Fixed Rate Loan Percentage” means, as of any
date of determination, the percentage equivalent of a fraction (a) the numerator
of which is the sum of the Outstanding Loan Balances of all Fixed Rate Loans
that are Eligible Loans as of such date and (b) the denominator of which is
equal to the Aggregate Outstanding Loan Balance as of such date.       “Floating
Rate Loan” means a Loan where the interest rate payable by the Obligor thereof
is based on the prime interest rate or other comparable daily rate, the LIBOR
Rate or the EURIBOR Rate, plus some specified interest percentage in addition
thereto, and such Loan provides that such interest rate will reset at the end of
each interest period (howsoever defined).       “Floating Rate Loan Percentage”
means, as of any date of determination, the percentage equivalent of a fraction
(a) the numerator of which is the sum of the Outstanding Loan Balances of all
Floating Rate Loans that are Eligible Loans as of such date and (b) the
denominator of which is equal to the Aggregate Outstanding Loan Balance as of
such date.       “Funding Date” means any Business Day on which an Advance or
Swingline Advance is made.       “Funding Request” means a Borrower Notice
requesting an Advance and including the items required by Clause 5.1.

 



--------------------------------------------------------------------------------



 



    “GAAP” means (i) in the case of any Person organised or incorporated in the
United States, the generally accepted accounting principles in the United
States, (ii) in the case of a Borrower, the generally accepted accounting
principles in its country of incorporation or the United States or applicable
international accounting standards and (iii) in the case of any other Person,
the generally accepted accounting principles in accordance with which such
Person prepares its audited accounts. All ratios and computations based on GAAP
contained in this Agreement shall be computed in conformity with GAAP as in
effect on the date hereof.       “Governmental Authority” means any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, any court or arbitrator and any accounting board or
authority (whether or not a part of the government) which is responsible for the
establishment or interpretation of national or international accounting
principles.       “Grant” shall mean to grant, bargain, sell, warrant, alienate,
remise, demise, release, convey, assign, transfer, mortgage, pledge, create and
grant a security interest in and right of set-off against, deposit, set over and
confirm. A Grant of any instrument, shall include all rights, powers and options
(but none of the obligations) of the granting party thereunder, including
without limitation, the immediate and continuing right to claim for, collect,
receive and give receipt for principal and interest payments in respect thereof,
and all other monies payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring any suit in equity, action at law or other judicial or
administrative proceeding in the name of the granting party or otherwise, and
generally to do and receive anything that the granting party may be entitled to
do or receive thereunder or with respect thereto.       “Group I Country” means
Canada, the Channel Islands, the Isle of Man, the Netherlands, the United
Kingdom and the United States.       “Group II Country” means Germany, Ireland,
Sweden and Switzerland.       “Group III Country” means Austria, Belgium,
Denmark, Finland, France, Italy, Liechtenstein, Luxembourg, Norway, Portugal and
Spain and any other member of the European Economic and Monetary Union which has
a foreign currency issuer credit rating of at least AA from S&P or Aa2 from
Moody’s and which is not a Group I Country or a Group II Country.      
“Guarantor” means, in respect of each Borrower, the other Borrower pursuant to
the Borrower Cross-Guarantee;       “Hedge Amount” means an amount equal to the
product of (i) the Weighted Average Advance Rate with respect to Eligible Loans
that are Fixed Rate Loans as of such date and (ii) the portion of the
Outstanding Loan Balance of all Eligible Loans that are Fixed Rate Loans in
excess of the Hedge Floor included in the Collateral as of such date. The Hedge
Amount for Eligible Loans that are Floating Rate Loans is €0.

 



--------------------------------------------------------------------------------



 



    “Hedge Breakage Costs” means with respect to each Hedge Counterparty upon
the early termination of any Hedge Transaction with such Hedge Counterparty, the
net amount, if any, payable by the relevant Borrower to such Hedge Counterparty
for the early termination of that Hedge Transaction or any portion thereof.    
  “Hedge Counterparty” means any entity (which may include Wachovia Bank, N.A.)
that (i) on the date of entering into any Hedge Transaction (x) is an interest
rate swap dealer that has been approved in writing by the Administrative Agent
(such approval not to be unreasonably withheld) and (y) has a long-term
unsecured debt rating of not less than “A” by S&P, not less than “A-2” by
Moody’s and not less than “A” by Fitch (if such entity is rated by Fitch) (the
“Long-term Rating Requirement”) and a short-term unsecured debt rating of not
less than “A-1” by S&P, not less than “P-1” by Moody’s and not less than F-1 by
Fitch (if such entity is rated by Fitch) (the “Short-term Rating Requirement”),
and (ii) in a Hedging Agreement (x) consents to the assignment of the relevant
Borrower’s rights under such Hedging Agreement to the Administrative Agent on
behalf of the Secured Parties pursuant to Clause 19.2. and (y) agrees that in
the event that Moody’s, S&P or Fitch reduces its long-term unsecured debt rating
below the Long-term Rating Requirement or reduces its short-term debt rating
below the Short-Term Rating Requirement, it shall either collateralise its
obligations in a manner satisfactory to the Administrative Agent or transfer its
rights and obligations under each Hedging Agreement (excluding, however, any
right to net payments or Hedge Breakage Costs under any Hedge Transaction, to
the extent accrued to such date or to accrue thereafter and owing to the
transferring Hedge Counterparty as of the date of such transfer) to another
entity that meets the requirements of paragraphs (b)(i) and (b)(ii) hereof and
has entered into a Hedging Agreement with the relevant Borrower on or prior to
the date of such transfer.       “Hedge Floor” means (i) €30,000,000 or (ii) at
any time the Weighted Average Spread Test is not satisfied, €0.       “Hedge
Notional Amount” means for any Advance, the aggregate notional amount in effect
on any day under all Hedge Transactions entered into pursuant to Clause 19.2 for
that Advance.       “Hedge Transaction” means each interest rate swap, index
rate swap or interest rate cap transaction or comparable derivative arrangements
as the Administrative Agent may approve in its discretion between a Borrower and
a Hedge Counterparty that is entered into pursuant to Clause 19.2 and is
governed by a Hedging Agreement.       “Hedging Agreement” means the agreement
between a Borrower and a Hedge Counterparty that governs one or more Hedge
Transactions entered into by such Borrower and such Hedge Counterparty pursuant
to Clause 19.2, which agreement shall consist of a “Master Agreement” in a form
published by the International Swaps and Derivatives Association, Inc., together
with a “Schedule” thereto substantially in such form as the Required Lenders
shall approve in writing.       “Holding Company” means, in relation to a
company or corporation, any other company or corporation in respect of which it
is a Subsidiary.       “Increased Costs” means any amounts required to be paid
by a Borrower to an Affected Party pursuant to Clause 14.

 



--------------------------------------------------------------------------------



 



    “Indebtedness” means with respect to any Person as of any date, whether or
not reflected on the balance sheet or comparable statement of financial position
of such Person, (a) all indebtedness of such Person for borrowed money or for
the deferred purchase price of property or services (other than current
liabilities incurred in the ordinary course of business and payable in
accordance with customary trade practices) or that is evidenced by a note, bond,
debenture or similar instrument, (including, without limitation, any note, bond,
debenture or similar instrument issued in connection with a securitisation
transaction), (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (d) all liabilities secured by any Security on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, (e) all indebtedness,
obligations or liabilities of that Person in respect of Derivatives, determined
as of such date on a net mark-to-market basis in accordance with customary
market practice and (f) obligations under direct or indirect guaranties in
respect of obligation (contingent or otherwise) to purchase or otherwise
acquire, or to otherwise assure a creditor against loss in respect of, clauses
(a) through (e) above.       “Indemnified Amounts” shall have the meaning given
in Clause 16.1.1.       “Indemnified Parties” shall have the meaning given in
Clause 16.1.1.       “Independent Director” shall have the meaning given in
Clause 17.19.16.       “Industry” means the industry of an Obligor as
determined, in the reasonable discretion of the relevant Borrower, by reference
to the two-digit standard industry classification or North American Industry
Classification System codes.       “Initial Advance” means the first Advance
made under this Agreement.       “Insolvency Laws” means the insolvency laws of
any country, and all other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganisation, suspension
of payments, or similar debtor relief laws from time to time in effect affecting
the rights of creditors generally.       “Insolvency Proceeding” means       Any
corporate action, legal proceedings or other procedure or step is taken by any
person in relation to:

  (a)   the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Borrower;     (b)   a
composition, compromise, assignment or arrangement with any creditor of any
Borrower;     (c)   the appointment of a liquidator, receiver, administrator,
administrative receiver, compulsory manager or other similar officer in respect
of any Borrower or any of its assets; or     (d)   enforcement of any Security
over any assets of any Borrower,

 



--------------------------------------------------------------------------------



 



    or any analogous procedure or step is taken in any jurisdiction.      
“Insolvent” means, in relation to any person, (i) such person is unable or
admits inability to pay its debts as they fall due or is deemed to or declared
to be unable to pay its debts under applicable law; (ii) such person suspends or
threatens to suspend making payments on any of its debts or, by reason of actual
or anticipated financial difficulties; (iii) such person commences negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness; (iv) the value of the assets of such person is less than its
liabilities (taking into account contingent and prospective liabilities); (v) a
moratorium is declared in respect of any indebtedness of such person; or
(vi) such person is engaged in a business or a transaction or is about to engage
in a business or a transaction for which such person’s property would constitute
unreasonably small capital.       “Institutional Lender” means each Lender
designated as such on its signatures page hereto and each financial institution
other than a commercial paper conduit which may from time to time become a
Lender hereunder by executing and delivering a Transfer Certificate to the
Administrative Agent and the Borrowers as contemplated by Clause 22.1, and in
each case identified as such on Annex B hereto.       “Insurance Policy” means
with respect to any Loan, an insurance policy covering physical damage to or
loss to any assets or Related Property of the Obligor securing such Loan.      
“Insurance Proceeds” means any amounts payable or any payments made to the
relevant Borrower or to the Servicer on its behalf under any Insurance Policy.  
    “Interest” means for each Accrual Period and each Advance and each Swingline
Advance outstanding during such Accrual Period, an amount equal to:

(FORMULA) [w72555w7255501.gif]

  Where        N  = the number of days in the Accrual Period;       IRi   = the
Interest Rate applicable on day i of the Accrual Period;       Pi   = the
principal amount of such Advance or Swingline Advance on day i of the Accrual
Period; and       D  = 360 days or, where an Advance is denominated in Pounds
Sterling, 365 or 366 days, as applicable;

    provided that (i) no provision of this Agreement shall require or permit the
collection of Interest in excess of the maximum permitted by Applicable Law and
(ii) Interest shall not be considered paid by any distribution if at any time
such distribution is rescinded or must otherwise be returned for any reason.

 



--------------------------------------------------------------------------------



 



    “Interest Collections” means any and all amounts received on a Loan from or
on behalf of any Obligors that are deposited into the Collection Accounts, or
received by a Borrower or by the Servicer on behalf of a Borrower in respect of
Loans, not constituting Principal Collections.       “Interest Period” means
(i) with respect to an Advance or Swingline Advance accruing Interest at the
Base Rate, each day, and (ii) with respect to an Advance accruing Interest at
the LIBOR Rate or the EURIBOR Rate, each calendar month; provided that the
initial Interest Period with respect to such an Advance will be the period from
and including the date of such Advance to and including the last day of the
calendar month in which such Advance is made. Notwithstanding the foregoing, if
any Interest Period pertaining to an Advance would otherwise end on a day that
is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless the result of such extension would be to carry
such Interest Period into another month, in which event such Interest Period
shall end on the immediately preceding Business Day, and any Interest Period in
respect of any Advance that would otherwise extend beyond the Termination Date
shall end on the Termination Date.       “Interest Rate” shall be calculated
pursuant to Clause 8.1.       “Investment” means with respect to any Person, any
direct or indirect loan, advance or investment by such Person in any other
Person, whether by means of share purchase, capital contribution, loan or
otherwise, excluding commission, travel and similar advances to officers,
employees and directors made in the ordinary course of business.       “Lender
Agent” means with respect to each Conduit Lender which may from time to time
become party hereto, the Person designated as the “Lender Agent” with respect to
such Lender in the applicable Transfer Certificate and identified as such on
Annex B from time to time; provided that each Lender designated as an
Institutional Lender on its signature page hereto, or as such for the limited
purposes of Clause 33.19, and each other Institutional Lender which may from
time to time become a party hereto, shall be deemed to be its own Lender Agent.
      “Lender Group” means, (i) with respect to any Conduit Lender, such Conduit
Lender and each Institutional Lender identified as being part of such Conduit
Lender’s Lender Group, and each assignee of any of the foregoing that is
otherwise permitted under this Agreement, and (ii) with respect to any
Institutional Lender that is not part of a Conduit Lender’s Lender Group, such
Institutional Lender, in each case as identified as such on Annex B from time to
time.       “LIBOR” means for any Currency, the rate at which deposits
denominated in such Currency are offered to leading banks in the London
interbank market.       “LIBOR Market Index Rate” means for any day during a
specified Accrual Period, the one-month rate for LIBOR for Dollar deposits as
reported on Reuters Page 3750 as of 11:00 a.m., London time, on such day, or if
such day is not a Business Day, then the immediately preceding Business Day (or
if not so reported, then as determined by the Administrative Agent or (in the
case of a Swingline Advance) the Swingline Lender from another recognised source
for interbank quotation).

 



--------------------------------------------------------------------------------



 



    “LIBOR Rate” means for any Interest Period for any Advance in any
Alternative Currency, an interest rate per annum equal to:

  (i)   the rate appearing on the Screen as LIBOR for deposits in such
Alternative Currency at approximately 11:00 a.m. two Business Days before the
applicable Funding Date (with respect to the initial Interest Period for such
Advance) and as of the second Business Day before the first day of the
applicable Interest Period (with respect to all subsequent Interest Periods for
such Advance);     (ii)   if no such rate appears on the Screen at such time and
day, then the LIBOR Rate for such Alternative Currency shall be equal to the
arithmetic mean (calculated by the Administrative Agent) of the offered
quotations of four Reference Banks in the Relevant Interbank Market for deposits
in such Alternative Currency as of 11:00 a.m. Brussels time two Business Days
before the applicable Funding Date (with respect to the initial Interest Period
for such Advance) and two Business Days before the first day of the applicable
Interest Period (with respect to all subsequent Interest Periods for such
Advance); provided that if, on any such date, at least two of the Reference
Banks provide such quotations, LIBOR shall equal such arithmetic mean of such
quotations; or     (iii)   with respect to any Interest Period having a
designated maturity of less than one month, (a) for any Advance in an
Alternative Currency other than Dollars, LIBOR will be determined through the
use of straight-line interpolation by reference to two rates calculated in
accordance with paragraphs (i) or (ii) above, one of which will be determined as
if the maturity of the deposits in such Alternative Currency referred to therein
were the period of time for which rates are available next shorter than such
Interest Period and the other of which will be determined as if the maturity
were the period of time for which rates are available next longer than such
Interest Period, and (ii) for any Advance in Dollars, the LIBOR Rate shall be
the LIBOR Market Index Rate.

    “LIBOR Rate Disruption Event” means:

  (i)   at or about noon on the Quotation Day for the relevant Interest Period,
the rate appearing on the Screen as LIBOR Rate for deposits in Pounds Sterling
is not available and none or only one of the Reference Banks supplies a rate to
the Administrative Agent to determine the LIBOR Rate for the relevant currency
and Interest Period; or     (ii)   before close of business in London on the
Quotation Day for the relevant Interest Period, the Administrative Agent
receives notifications from any Institutional Lender representing, in aggregate,
more than 50% of the aggregate Commitment of the Lenders then in effect, that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of LIBOR.

    “Liquidation Expenses” means with respect to any Delinquent Loan or
Charged-Off Loan, the aggregate amount of all out-of-pocket expenses reasonably
incurred by the Borrower or on behalf of the Borrower by the Servicer (including
amounts paid to any

 



--------------------------------------------------------------------------------



 



    subservicer) in connection with the repossession, refurbishing and
disposition of any related assets securing such Loan including the attempted
collection of any amount owing pursuant to such Loan.

    “Loan” means any commercial loan, note or bond (being a borrowing structured
in the form of privately-placed bonds for tax or regulatory reasons but not
publicly listed high-yield bonds or any equivalent thereof) or, as the case may
be, the portion thereof comprised in the Collateral (and includes, for the
avoidance of doubt, any Sub-Participation Loan and any Regulatory
Sub-Participation Loan) in any Currency originated by or assigned or otherwise
transferred by way of a transaction pursuant to which the Borrower has acquired
full legal and beneficial title at fair market value and on arm’s length terms
and available as Collateral for the Lenders arising from the extension of credit
to an Obligor in the ordinary course of such Borrower’s business, in each case
including monies due and owing and all Interest Collections, Principal
Collections and other amounts received from time to time with respect to such
loan (or portion thereof forming part of the Collateral) and all Proceeds
thereof provided that the foregoing shall exclude any Retained Interest.      
“Loan Documents” means with respect to any Loan, any related loan agreement,
security agreement, mortgage, assignment of Loans, guarantee, intercreditor
and/or subordination agreement and all amendments or modifications thereof
executed by the Obligor thereof or by another Person on the Obligor’s behalf in
respect of such Loan including, without limitation, any promissory note, bond
subscription or other instruments which evidence a Borrower’s interest in a
Loan, general or limited guaranties and, for each Loan secured by real property
and evidenced by a mortgage, debenture, charge, standard security, deed of
trust, or other security agreement or similar instruments or documents.      
“Loan File” means with respect to any Loan, each of the Loan Documents related
thereto.       “Loan List” means the Loan List provided by the Borrower to the
Administrative Agent and the Security Trustee in connection with each Advance or
Swingline Advance or as new Eligible Loans are funded by the Lenders, as set out
in the Monthly Report delivered one Business Day prior to the date of the
Initial Advance, as the same may be amended, modified or supplemented from time
to time in accordance with the provisions hereof.       “Loan Rate” means for
each Loan in a Collection Period, the current cash pay interest rate for such
Loan in such period, as specified in the related Loan Documents.       “LTV”
shall be defined as (a) the sum of the commitment amount of the applicable Loan
and any other more senior or pari passu indebtedness for borrowed money of the
Obligor, divided by (b) the enterprise value of the Obligor determined in good
faith by the Servicer at the time of the Loan’s acquisition by the Borrower and
in an amount consistent with third-party transactions of a similar nature.      
“Mandatory Advance” shall have the meaning given in Clause 7.4.2.      
“Mandatory Costs” means the costs calculated in accordance with ANNEX C.

 



--------------------------------------------------------------------------------



 



    “Market Servicing Fee” shall have the meaning given in the Servicing
Agreement.       “Market Servicing Fee Differential” means, on any date of
determination, an amount equal to the excess, if any, of the Market Servicing
Fee over the Servicing Fee.       “Market Value” means as of any date in respect
of any Loan, the lesser of (i) the price at which such Loan could readily be
sold as determined in the Administrative Agent’s sole good faith discretion,
which price may be determined to be zero; and (ii) 100% of the par amount of the
Loan. The Administrative Agent’s determination of Market Value shall be
conclusive upon the parties.       “Material Adverse Change” means with respect
to any Person, any material adverse change in the business, condition,
operations, performance, properties or prospects of such Person.       “Material
Adverse Effect” means with respect to any event or circumstance, a material
adverse effect on, as applicable, (a) the business, condition, operations,
performance, properties or prospects of the Servicer, a Parent or a Borrower
(b) the validity, enforceability or collectibility of this Agreement or any
other Transaction Document or the validity, enforceability or collectibility of
the Loans generally or any material portion of the Loans, (c) the rights and
remedies of the Administrative Agent, the Security Trustee, or any other Secured
Party under this Agreement or any Transaction Document or (d) the ability of the
Servicer or a Borrower to perform its obligations under this Agreement or any
other Transaction Document, or (e) the status, existence, perfection (where
perfection may be required under the Transaction Documents), priority, or
enforceability of the Administrative Agent’s, the Security Trustee’s or Secured
Parties’ interest in the Collateral.       “Material Modification” means any
amendment or waiver of, or modification or supplement to, an Underlying
Instrument governing a Loan executed or effected on or after the date on which
the relevant Borrower originated or acquired the Loan, that:

  (a)   reduces or forgives any or all of the principal amount due under such
Loan;     (b)   waives one or more interest payments, or reduces the spread over
the applicable LIBOR, EURIBOR Rate or Prime Rate comprising the interest rate on
such Loan; provided that the spread may be reduced by not more than 1.5%
applicable to the spread of such Loan on the related Funding Date, so long as
the interest coverage ratio (howsoever defined in the related Underlying
Instruments) is greater than 2.0:1 at the time of such reduction;     (c)  
contractually or structurally subordinates such Loan by operation of a priority
of payments, turnover provisions, the transfer of assets in order to limit
recourse to the related Obligor or the Granting of Security (other than
Permitted Security) on any of the Related Property securing such Loan;     (d)  
substitutes, alters or releases the Related Property securing such Loan, if such
substitution, alteration or release could reasonably be expected to have a
material adverse effect on the collectibility of the Loan, unless in the
Servicer’s determination (to be made in accordance with the Credit and
Collection

 



--------------------------------------------------------------------------------



 



      Policy), the value of any new or remaining Related Property obtained as
security for such Loan equals or exceeds the Outstanding Loan Balance; or

  (e)   provides an increased commitment to the Obligor of such Loan with the
intent of keeping that Loan current;

    provided that no Material Modification will be deemed to have occurred with
respect to any publicly rated Loan if after the occurrence of any of the events
listed in the paragraphs (a)-(e) of this definition either S&P or Moody’s (or,
if such Loan is rated by both S&P and Moody’s each of S&P and Moody’s) has
affirmed its public rating of such Loan or, if such Loan is not publicly rated,
the amendment, waiver or modification has been approved as not material by the
Administrative Agent acting in its sole discretion.       “Materially Modified
Loan” means any Loan subject to a Material Modification, but shall not include
any loan and/or extension of credit provided solely for refinancing purposes at
such Loan’s original scheduled maturity date.       “Maximum Availability” shall
mean, at any time, an amount equal to the least of (i) the Facility Amount,
(ii) the product of the Borrowing Base and the weighted average Advance Rate,
plus the amount of Principal Collections on deposit in the Collection Accounts
received in reduction of the Outstanding Loan Balance of any Loan; or (iii) the
Borrowing Base minus the Minimum Overcollateralization Amount plus the amount of
Collections on deposit in the Principal Collection Accounts received in
reduction of the Outstanding Loan Balance of any Loan.       “Minimum
Overcollateralisation Amount” shall mean the lesser of (i) 2 multiplied by the
aggregate Outstanding Loan Balance of Loans to the Obligor comprising the
largest percentage of AOLB and (ii) €60 million.       “Minimum Weighted Average
Spread” shall be calculated as of any date of determination by taking the
weighted average (based on Outstanding Loan Balance) of each Loan’s minimum
spread based on the table below:

                  Eligible Loan Type   Floating   Fixed
Senior Secured Loans
    2.85 %     7.5 %
Subordinated Loans
    5.00 %     9.5 %

    “Monthly Report” shall mean the monthly report in the form set out in
Schedule 2 to the Amended Servicing Agreement.       “Moody’s” means Moody’s
Investors Service, Inc., or any successor to its ratings business.      
“National Currency” means the currency, other than the Euro, of a Participating
Member State.       “Norwegian Krone” or “NOK” means the lawful currency of
Norway.

 



--------------------------------------------------------------------------------



 



    “Obligations” means all loans, advances, debts, liabilities and obligations,
for monetary amounts owing by the relevant Borrower(s) to the Secured Parties,
the Servicer, any Successor Servicer and the Account Bank or any of their
assigns, as the case may be, whether due or to become due, matured or unmatured,
liquidated or unliquidated, contingent or non-contingent, and all covenants and
duties regarding such amounts, of any kind or nature, present or future, arising
under or in respect of any of this Agreement, any other Transaction Document
(including any Hedging Agreement), as amended or supplemented from time to time,
whether or not evidenced by any separate note, agreement or other instrument.
This term “Obligations” includes, without limitation, all Advances Outstanding,
any accrued and payable Cost of Funds, Breakage Costs, Hedge Breakage Costs,
fees, including, without limitation, any and all arrangement fees, loan fees,
Commitment Fees, and any and all other fees, expenses, costs or other sums
(including legal costs) and indemnity payments chargeable to the relevant
Borrower(s) under any of the Transaction Documents (including under any Hedging
Agreement).       “Obligor” means with respect to any Loan, any Person or
Persons obligated to make payments pursuant to or in respect of such Loan,
including any guarantor thereof. For purposes of calculating compliance with
(1) the Concentration Limits and (2) the definition of Eligible Obligor, Loans
or loans to become Loans the Obligor of which is an Affiliate of another Obligor
(excluding any financial sponsor or Obligors that are Affiliates solely because
of common ownership or control by a financial sponsor) shall be aggregated with
all Loans (other than because of a common financial sponsor), of such other
Obligor; for example, if company A is an Affiliate of company B; and the
aggregate Outstanding Loan Balance of all of company A’s Loans constitutes 10%
of the Aggregate Outstanding Loan Balance and the aggregate Outstanding Loan
Balance of all company B’s Loans constitute 10% of the Aggregate Outstanding
Loan Balance, the combined Obligor concentration for company A and company B
would be 20%.       “Officer’s Certificate” means a certificate signed by any
Responsible Officer of a Borrower or the Servicer, as the case may be, and
delivered to the Administrative Agent.       “Opinion of Counsel” means a
written opinion of external counsel, who may be external counsel for a Borrower,
the Lenders or the Servicer, as the case may be, and who shall be reasonably
acceptable to the Administrative Agent.       “Other Costs” shall have the
meaning given in Clause 33.9.3.       “Outstanding Loan Balance” means (i) when
referring to an individual Loan purchased at no less than 95% of par or
originated directly by CSEL or an Affiliate, the principal balance outstanding
(excluding any PIK component or accrued interest payable) of such individual
Loan, (ii) when referring to an individual Loan purchased at less than 95% of
par, the purchase price (excluding any PIK component or accrued interest
payable) of such individual Loan and (iii) when referring to more than one Loan,
the aggregate of the amounts referenced in (i) and (ii) above as applicable for
such referenced Loans, provided that, the Outstanding Loan Balance of any Loan
denominated in an Alternative Currency shall be calculated by reference to the
Euro Equivalent of such amount on such date of determination.

 



--------------------------------------------------------------------------------



 



    “Parent” means each of CapitalSource UK Limited (the parent company of CS UK
Finance Limited) and CapitalSource Europe Limited (the parent company of CS
Europe Finance Limited.       “Participating Member State” means a member state
of the European Community which has adopted the single currency in accordance
with the Treaty of Rome of 25 March 1957, as amended, inter alia, by the Single
European Act and the Treaty of European Union of 7 February 1992, establishing
the European Union.       “Paying Agent” means CapitalSource Finance LLC in its
capacity as Servicer and any Successor Servicer.       “Payment Date” means the
20th day of each April, July, October and January, and if such day is not a
Business Day, the next succeeding Business Day, except that the first Payment
Date shall be 22 January 2008.       “Permitted Activities” has the meaning
given in Clause 17.19.1.       “Permitted Country” means any country with
outstanding marketable obligations of its government or central bank having a
rating of “Aaa” from Moody’s or “AAA” from S&P.       “Permitted Indebtedness”
means any intra-group loan which has been made to a Borrower by CapitalSource
Europe Limited. (in the case of CSEF) or CapitalSource UK Limited (in the case
of CSUF) and which has been subordinated pursuant to the Deed of Subordination
and any Indebtedness pursuant to the Transaction Documents.       “Permitted
Investments” means negotiable instruments or securities or other investments
that, as of any date of determination, mature by their terms on or prior to the
Business Day immediately preceding the next Payment Date immediately following
such date of determination and which may include one or more of the following
types of investments:

  (a)   marketable obligations of the government or central bank of the United
Kingdom, the United States or any Permitted Country the full and timely payment
of which are backed by the full faith and credit of the United Kingdom, the
United States or such Permitted Country as the case may be;     (b)   marketable
obligations, the full and timely payment of which are directly and fully
guaranteed by the full faith and credit of the United Kingdom, the United States
or any Permitted Country as the case may be;     (c)   bankers’ acceptances and
certificates of deposit and other interest-bearing obligations denominated and
payable in an Alternative Currency and issued by any domestic office of any
commercial bank with capital, surplus and undivided profits aggregating at least
€100,000,000 organised under the laws of a Group I Country or any state thereof
the short-term obligations of which are rated “A-1” by S&P and “P-1” by Moody’s;
provided that such bankers’ acceptances, certificates of deposit and other
interest-bearing obligations are held in a securities account located in the
United Kingdom and that the

 



--------------------------------------------------------------------------------



 



      Security Trustee benefits from a valid, first ranking charge, pledge or
security interest over such security account and/or such assets;

  (d)   repurchase obligations for underlying securities of the types described
in paragraphs (a), (b) and (c) above entered into with any bank of the type
described in paragraph (c) above;     (e)   commercial paper rated at least
“A-1” by S&P and “P-1” by Moody’s;     (f)   investments in money market funds
rated in the highest investment category or otherwise approved in writing by S&P
or Moody’s; and     (g)   demand deposits, time deposits or certificates of
deposit (having original maturities of no more than 365 days of depository
institutions or trust companies incorporated under the laws of the United States
or any state thereof, or domestic branches of any foreign bank) and subject to
supervision and examination by banking or depository institution authorities;
provided that at the time such investment, or the commitment to make such
investment, is entered into, the short-term debt rating of such depository
institution or trust company shall be at least “A-1” by S&P and “P-1” by
Moody’s.

    Each of the Permitted Investments may be purchased by or through the Account
Bank or an Affiliate of the Account Bank.       “Permitted Payment” has the
meaning given to such term in the Deed of Subordination.       “Permitted
Security” means (a) in relation to a Loan, (i) any Security in favour of the
Security Trustee, acting on behalf of the Secured Parties, created pursuant to
this Agreement or any Security Document, (ii) any right of set-off or liens
arising by operation of law only in the ordinary course of business for sums not
due or sums that are being contested in good faith and (b) in relation to the
Related Property of an Obligor securing a Borrower’s interest in a Loan, (i) any
Security granted by such Obligor in favour of the relevant Borrower as security
for the relevant Loan, (ii) any Security granted to a senior creditor pursuant
to the relevant Loan Documents as contemplated in the definition of Subordinated
Loan, (iii) any other security interest identified as permitted security under
the related Loan Documents in accordance with market practice for the relevant
type of loan, (iv) any right of set-off or liens arising by operation of law
only in the ordinary course of business for sums not due or sums that are being
contested in good faith, (v) Security for state, municipal and other local taxes
if such taxes are not at the time due and payable or if the Obligor shall
currently be contesting the validity thereof in good faith by appropriate
proceedings, (vi) purchase money security interests in equipment and, with
respect to subordinated Loans made to an Obligor or with respect to senior Loans
made to an Obligor any turnover trust or analogous agreement under any
intercreditor agreement entered into with other lenders to such Obligor, and
(vii) the rights of a Hedge Counterparty under its Hedging Agreement, and as to
which no enforcement, collection, execution, levy or foreclosure proceedings
shall have been commenced.       “Permitted Security Release” shall have the
meaning given in Clause 20.1.1.

 



--------------------------------------------------------------------------------



 



    “Permitted Security Release Date” means the date specified as such by the
relevant Borrower in a Transfer Certificate delivered by it in relation to a
Permitted Transfer, which date may be any Business Day, provided written notice
is given in accordance with Clause 20.1.1(a).       “Permitted Transfer” means
(i) any securitisation or other financing transaction undertaken by a Borrower
or an Affiliate of a Borrower that is secured, directly or indirectly, by loans
which have previously formed part of the Collateral (or any portion thereof or
interest therein), including any collateralized loan or collateralized debt
obligation transaction or (ii) any transfer by a Borrower pursuant to Clause 6.
      “Person” means an individual, partnership, corporation (including a
business or statutory trust), limited liability company, limited liability
partnership, joint stock company, trust, unincorporated association, sole
proprietorship, joint venture, government (or any agency or political
subdivision thereof) or other entity.       “PIK Loan” means a Loan to an
Obligor, which provides for a portion of the interest that accrues thereon to be
added to the principal amount of such Loan for some period of the time prior to
such Loan requiring the current cash payment of interest on a monthly or
quarterly basis, which cash payment shall be treated as Interest Collections at
the time it is received.       “Pool Charged-Off Ratio” means, as of any
Determination Date, the percentage equivalent of a fraction, (i) the numerator
of which is equal to the sum of the Outstanding Loan Balances of all Loans that
became Charged-Off Loans during the calendar month relating to such
Determination Date and each of the 11 preceding Determination Dates (or such
lesser number of Determination Dates as shall have elapsed since the date of the
Initial Advance) net of Recoveries in respect thereof during such period, and
(ii) the denominator of which is equal to the weighted average of the Aggregate
Outstanding Loan Balance measured as of the first day of the calendar month
relating to such Determination Date and as of each of the 11 preceding
Determination Dates (or such lesser number of Determination Dates as shall have
elapsed since the date of the Initial Advance) plus the amount described in
paragraph (i) above.       “Portfolio Investment” means an Investment made by a
Borrower in the ordinary course of business in a Person that is accounted for
under GAAP as a portfolio investment of such Borrower.       “Pounds Sterling”
or “£” means the lawful currency of the United Kingdom.       “Pounds Sterling
Collection Account” means, in relation to a Borrower, the account specified in
Schedule 6 of the Servicing Agreement, maintained in the name of such Borrower
for the purpose of receiving Collections in Pounds Sterling at the Account Bank
or any replacement account designated as the “Pounds Sterling Collection
Account” which such Borrower (or the Servicer on behalf of such Borrower) may
open with the Account Bank in accordance with clause 5.3 of the Servicing
Agreement.       “Pre-Funded Advance” has the meaning given in Clause 5.6.1.

 



--------------------------------------------------------------------------------



 



    “Prime Rate” means, at any time, the rate of interest per annum publicly
announced or otherwise identified to the Borrowers from time to time by Wachovia
Bank, N.A., London Branch as its prime commercial lending rate. The parties
hereto acknowledge that the rate announced publicly by the Wachovia Bank, N.A.,
London Branch as its Prime Rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.
      “Principal Collections” means, in relation to a Borrower, any and all
amounts received in respect of any principal due and payable under any Loan from
or on behalf of Obligors that are deposited into the Collection Accounts of such
Borrower, or received by such Borrower, or by the Servicer on behalf of such
Borrower, in respect of Loans and applied to reduce the Outstanding Loan Balance
of a Loan in accordance with the Credit and Collection Policy.       “Principal
Financial Centre” means in the case of any Currency, the principal financial
centre where such Currency is cleared and settled, as determined by the
Administrative Agent.       “Proceeds” means with respect to any Collateral,
whatever is receivable or received when such Collateral is sold, collected,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any Insurance Policy relating to such Collateral.       “Projected
Advances Outstanding” shall mean an amount equal to the sum of (a) the Advances
Outstanding as of the most recent Determination Date and (b) the amount by which
Advances Outstanding are expected to increase during the following month as
determined by the Servicer in good faith.       “Pro Rata Share” means with
respect to each Advance, the percentage obtained for each Conduit Lender and
each Institutional Lender by dividing each such Lender’s Commitment (in each
case as determined under paragraph (a) of the definition of “Commitment”, and
excluding the Commitments of the Swingline Lenders) by the aggregate Commitments
of all Conduit Lenders and Institutional Lenders.       “Protected Party” has
the meaning given in Clause 13.       “Qualified Institution” shall have the
meaning given in Clause 6.3 of the Servicing Agreement.       “Qualifying
Lender” means:

  (a)   a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Transaction Document and is:

  (i)   a Lender:

  (1)   which is a bank (as defined for the purpose of section 879 of ITA)
making an advance under a Transaction Document; or

 



--------------------------------------------------------------------------------



 



  (2)   in respect of an advance made under a Transaction Document by a person
that was a bank (as defined for the purpose of section 879 of ITA) at the time
that that advance was made,

      and which is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

  (ii)   a Lender which is:

  (1)   a company resident in the United Kingdom for United Kingdom tax
purposes;     (2)   a partnership each member of which is:

  (a)   a company so resident in the United Kingdom; or     (b)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of section 11(2) of the Taxes Act) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of sections 114 and 115 of the Taxes Act; or

  (3)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (for the purposes of section 11(2) of the Taxes Act) of that company; or

  (iii)   a Treaty Lender; or

  (b)   a Lender which is a building society (as defined for the purpose of
section 880 of ITA) making an advance under a Transaction Document.

    “Quotation Date” means, in relation to any period for which an interest rate
is to be determined:

  (i)   (if the Currency is Pounds Sterling) the first day of that period;    
(ii)   (if the Currency is Euro) two TARGET Days before the first day of that
period; or     (iii)   (for any other Currency) two Business Days before the
first day of that period,

    unless market practice differs in the Relevant Interbank Market for a
Currency, in which case the Quotation Day for that Currency will be determined
by the Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant

 



--------------------------------------------------------------------------------



 



    Interbank Market on more than one day, the Quotation Day will be the last of
those days).

    “Rating Agency” means each of S&P, Moody’s and any other rating agency that
has issued a rating with respect to the commercial paper issued by a Conduit
Lender.       “Records” means with respect to any Loans, all documents, books,
records and other information (including without limitation, computer programs,
tapes, disks, punch cards, data processing software and related property and
rights) maintained with respect to any item of Collateral and the related
Obligors, other than the Loan Documents.       “Recoveries” means with respect
to any Delinquent Loan or Charged-Off Loan, proceeds of the sale of any Related
Property, proceeds of any related Insurance Policy, and any other recoveries
with respect to such Loan and Related Property, and amounts representing late
fees and penalties, net of Liquidation Expenses and amounts, if any, received
that are required to be refunded to the Obligor on such Loan.       “Reference
Banks” means, with respect to the determination of LIBOR or EURIBOR, any four
major banks in the Relevant Interbank Market, selected by the Administrative
Agent.       “Regulatory Sub-Participation Loans” means Eligible Loans which for
regulatory and/or tax reasons cannot be acquired by a Borrower directly but
where the relevant Borrower is entitled to acquire a sub-participation. All
Regulatory Sub-Participation Loans shall be originated by CSEL and appropriate
security satisfactory to the Administrative Agent shall be granted by CSEL in
respect of the loan in which it has an interest, provided that any such Loan
shall exclude any Retained Interest.       “Related Property” means with respect
to any Loan, any property or other assets of the Obligor thereunder (together
with, where relevant, the issued share capital of the Obligor) on which such
Obligor (and/or its parent and/or its Affiliate) has Granted or purported to
Grant a Security to a Borrower (in its capacity as lender under such Loan) to
secure the repayment of such Loan.       “Release Amount” has the meaning given
in Clause 5.6.5.       “Relevant Interbank Market” means (i) in relation to
Euro, the European interbank market and, in relation to any Alternative
Currency, the London interbank market.       “Repeating Representation” has the
meaning given in Clause 17.       “Replaced Loan” has the meaning given in
Clause 6.2.1.       “Reporting Date” shall mean the earlier of the 16th calendar
day of each month or 3 Business Days prior to the next Payment Date.      
“Required Advance Reduction Amount” means, on any Payment Date, the amount of
Advances Outstanding required to be repaid in order to cause the Availability to
be no less than €0.

 



--------------------------------------------------------------------------------



 



    “Required Equity Contribution” means €30,000,000, as may be comprised of
fully paid up share capital and/or subordinated loans.       “Required Interest
Reserve Amount” means, as of the date of the Initial Advance and as of each
Determination Date immediately preceding each Payment Date, an amount equal to:

(FORMULA) [w72555w7255502.gif]

             
 
  Where        
 
           
 
  PAO   =   Projected Advances Outstanding;
 
           
 
  Euribor   =   The Euribor Rate, determined as of the date of the Initial
Advance and as of each Determination Date immediately preceding each Payment
Date;
 
           
 
  UFR   =   The Usage Fee;
 
           
 
  CFR   =   The Commitment Fee Rate; and
 
           
 
  D   =   30 in the case of a one-month Required Interest Reserve Amount;
 
          60 in the case of a two-month Required Interest Reserve Amount; or
 
          90 in the case of a three-month Required Interest Reserve Amount.

    “Required Lenders” means the Lender Groups representing in aggregate more
than 66.67% of the aggregate Commitments of the Lender Groups then in effect
(excluding, for the avoidance of doubt, any Commitments of the Swingline
Lenders); provided that for the purposes of determining the Required Lenders, in
the event that a Lender Group fails to provide funding for an Advance hereunder
for which all conditions precedent have been satisfied, such Lender Group shall
not constitute a Required Lender hereunder (and the Commitment of such Lender
Group shall be disregarded for purposes of determining whether the consent of
the Required Lenders has been obtained).       “Reserve Fund” means the account
specified in Annex F, as amended from time to time.       “Responsible Officer”
means as to any Person, any officer of such Person with direct responsibility
for the administration of this Agreement and also, with respect to a particular
matter, any other officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject and with
respect to any certificate required to be signed by a Responsible Officer, an
authorised signatory.       “Restricted Payments” shall have the meaning given
in Clause 19.1.1(r).       “Retained Interest” means (A) with respect to any
Revolving Loan, Delayed Draw Term Loan (until such time as it becomes a Term
Loan), or any Loan that is transferred in part to a Borrower, all of the
obligations, if any, to provide additional funding with respect to such Loan,
and (B) with respect to any Loan that is transferred by an originator to the
Borrowers, (i) all of the obligations, if any, of the agent(s),

 



--------------------------------------------------------------------------------



 



    administrative agent, arranger, security trustee or security agent under the
documentation evidencing such Loan and (ii) the applicable portion of the
interests, rights and obligations under the documentation evidencing such Loan
that relate to such portion(s) of the indebtedness that is owned by another
lender or is being retained by the originator pursuant to clause (A) of this
definition.

    “Retransfer Price” shall have the meaning given in Clause 6.1.2.      
“Revolving Loan” means any Loan that is a line of credit or other similar
extension of credit by a Borrower where such Borrower’s commitment under such
Loan is not fully funded and/or the proceeds of such Loan may be repaid and
reborrowed provided that any such Loan shall exclude any Retained Interest.    
  “Revolving Period” means the period commencing on the Closing Date and ending
on the day immediately preceding the Termination Date.       “S&P” means
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc., or any successor to its ratings business.       “Scheduled Debt
Amortisation” means the principal amount of Indebtedness scheduled to be
amortised in any period on Indebtedness other than revolving Indebtedness.      
“Scheduled Payment” means, as of any Determination Date, with respect to any
Loan, each monthly, quarterly or semi-annual payment (whether principal,
interest or principal and interest) scheduled to be made by the Obligor thereof
after such Determination Date under the terms of such Loan.       “Screen” means
(a) for Euro, the relevant display page for EURIBOR Rate (as determined by the
Administrative Agent) appearing on Reuters Page 248 and 249, as applicable (or
if such page is replaced or service ceases to be available, another page as
agreed between the Borrower and the Administrative Agent), (b) for Dollars and
Pounds Sterling, the LIBOR offered rate appearing on Reuters Page 3750 (or if
such page is replaced or service ceases to be available, another page as agreed
between the Borrower and the Administrative Agent) and (c) for any other
Alternative Currency, the relevant display page for LIBOR for such Currency (as
determined by the Administrative Agent) on the Reuters Service; provided that,
if the Administrative Agent determines that there is no such relevant display
page for EURIBOR Rate or LIBOR for such Currency, “Screen” means the relevant
display page for EURIBOR Rate or LIBOR for such Currency (as determined by the
Administrative Agent) on the Reuters Monitor Money Rates Service.       “Second
Currency” has the meaning given in Clause 15.       “Secured Obligations” means
all obligations owing to the Secured Parties or to the Security Trustee (whether
for its own account or as trustee for the Secured Parties) by the Borrowers
under or pursuant to the Transaction Documents including any liability in
respect of any Advances made under the Transaction Documents, whether present or
future, actual or contingent (and whether incurred by the Borrowers alone or
jointly, and whether as principal or surety or in some other capacity) except
for any obligation

 



--------------------------------------------------------------------------------



 



    or liability which, if it were included, would cause that obligation or
liability or any of the Security in respect thereof, to be unlawful or
prohibited by any applicable law.

    “Secured Party” means (a) each Lender; (b) each Successor Servicer; (c) the
Administrative Agent, the Account Bank, and the Security Trustee; and (d) each
Hedge Counterparty that, at the time of execution of the relevant Hedge
Agreement, is a Lender, an Affiliate of such Lender or an Affiliate of the
Administrative Agent, that executes a counterpart of this Agreement or a
Transfer Certificate hereto, as applicable, agreeing to be bound by the terms of
this Agreement applicable to a Secured Party.       “Security” means, with
respect to any Collateral, (a) any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such Collateral, or (b) the
interest of a vendor or lessor under any conditional sale agreement, financing
Loan or other title retention agreement relating to such Collateral.      
“Security Documents” means the Debenture and any Agreed Form Pledge Agreement or
other documents or instruments Granting Security to the Security Trustee over
the issued share capital in, and the property, accounts and assets of a Borrower
that may be executed by a Borrower from time to time.       “Security Trustee”
means Wachovia, or any replacement Security Trustee appointed pursuant to the
terms of the Debenture.       “Selling Institution” means a financial
institution with a public rating from (i) Moody’s of “A2” or better and (ii) S&P
of “A” or better from which the Borrower acquires a Sub-Participation Loan.    
  “Senior Secured Loans” shall mean a Loan (or participation therein) that is a
senior secured obligation as determined by the Servicer in its reasonable
business judgment, provided that:

  (a)   such Loan is secured by (i) fixed assets of the Obligor or guarantor
thereof if and to the extent that a pledge of fixed assets is permissible under
any applicable law (save in the case of assets so numerous that the failure to
take such security is consistent with reasonable secured lending practices as
determined by the Servicer in its reasonable discretion) and otherwise (ii) 100%
of the equity interests in the stock of an entity owning directly or indirectly,
such fixed assets.     (b)   no other obligation of any lender of the Obligor or
guarantor thereof has any higher priority security interest in such fixed assets
and/or stock referred to in (a) above and the Servicer has received assurances
to such effect that are (so far as possible) customary in the secured loan
market.     (c)   such Loan is at an LTV not greater than 60%; and     (d)  
such Loan has an original term to stated maturity that does not exceed 102
months.

    “Servicer” means CapitalSource Finance LLC or any replacement servicer
appointed pursuant to the Servicing Agreement.

 



--------------------------------------------------------------------------------



 



    “Servicer Termination Event” shall have the meaning given in the Servicing
Agreement.       “Servicer’s Certificate” shall have the meaning given in the
Servicing Agreement.       “Servicing Agreement” means the Servicing Agreement
dated on or about the date hereof and made between, among others, the Servicer
and the Borrowers.       “Servicing Fee” means for each Payment Date, an amount
equal to the sum of the products, for each day during the related Collection
Period, of (a) a fraction, the numerator of which is the sum of (i) the
Aggregate Outstanding Loan Balance as of the first day of such Collection Period
plus (ii) the Aggregate Outstanding Loan Balance as of the last day of such
Collection Period, and the denominator of which is two, (b) the Servicing Fee
Rate, and (c) a fraction, the numerator of which is 1 and the denominator of
which is 360.       “Servicing Fee Rate” means a rate equal to 0.50% per annum.
      “Servicing Standard” has the meaning given in the Servicing Agreement.    
  “Share Pledge Agreements” means the share pledge agreements dated the date of
this agreement and entered into between each Parent and the Security Trustee,
whereby each Parent has granted a first fixed charge, in favour of the Security
Trustee, over the shares of the relevant Borrower, as continuing security for
the payment and discharge of the Secured Obligations.       “Sub-Participation
Loan” means the sub-participation interest in a Loan that has been granted to a
Borrower by another person (other than any Affiliate) in accordance with the
Credit and Collection Policy and such transaction has been fully consummated,
pursuant to commercially reasonable documentation consistent with the Credit and
Collection Policy, prior to such Loan becoming an Eligible Loan. All
Sub-Participation Loans must be originated by a counterparty rated ‘A2/A’ or
better by Moody’s and S&P, respectively, unless appropriate security
satisfactory to the Administrative Agent is granted in respect of the loan in
which the person granting the sub-participation interest has itself a
participation provided that any such Loan shall exclude any Retained Interest.  
    “Subordinated Debt” means any debt that is subordinated in right of payment
to the obligations of a Borrower under this Agreement.       “Subordinated Loan”
means a second (or third) ranking secured Loan or unsecured loan (or
participation therein) that is a second or lower ranking Obligation (or first
ranking obligation which fails to satisfy one or more of the criteria set forth
in paragraphs (a) through (d) of the definition of Senior Secured Loan),
provided that (a) such Loan is at an LTV not greater than 85% and (b) such Loan
has an original term to stated maturity that does not exceed 130 months.      
“Subservicer” means CapitalSource Europe Limited, CapitalSource Bank, or such
other person as may be appointed subservicer pursuant to the Servicing
Agreement.       “Subsidiary” means, in the case of a company incorporated in
England and Wales, a subsidiary within the meaning of Section 736 of the
Companies Act 1985 and with

 



--------------------------------------------------------------------------------



 



    respect to any other Person, means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding share capital having ordinary voting
power to elect a majority of the board of directors of such entity (irrespective
of whether at the time share capital of any other class or classes of such
entity shall or might have voting power upon the occurrence of any contingency),
(b) the interest in the capital or profits of such partnership, limited
liability company or joint venture or (c) the beneficial interest in such trust
or estate that is at the time directly or indirectly owned or controlled by such
Person, or such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.

    “Substitute Loan” has the meaning given in Clause 6.2.1.       “Successor
Servicer” shall have the meaning given in the Servicing Agreement.      
“Successor Servicer Expenses” means the reasonable out-of-pocket expenses to be
paid to the Successor Servicer under and in accordance with the Servicing
Agreement.       “Sum” has the meaning given in Clause 15.       “Swedish Krona”
or “SEK” means the lawful currency of Sweden.       “Swingline Advance” shall
have the meaning given in Clause 5.2.       “Swingline Advance Cut-Off” means
11:00 a.m. (London time) on the day falling two Business Days after the Funding
Date in respect of a Swingline Advance.       “Swingline Funding Request” has
the meaning given in Clause 5.2.       “Swingline Lender” means each of the
Conduit Lenders and Institutional Lenders from time to time party hereto as a
swingline lender and identified as such on Annex B from time to time.      
“Swingline Lender Agent” means each of the swingline lender agents from time to
time party hereto as a swingline lender agent and identified as such in Annex B
from time to time;       “Swingline Release Amount” has the meaning given in
Clause 5.5.4.       “Syndication” means any syndication of all or any part of
the Commitments of the Lenders as contemplated by Clause 20.       “Tape” shall
have the meaning given thereto in the Servicing Agreement.       “TARGET Day”
means a day on which the TARGET System is operating.       “TARGET System” means
the Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) System or any successor thereto.       “Tax Credit” has the meaning
given in Clause 13.       “Tax Deduction” has the meaning given in Clause 13.

 



--------------------------------------------------------------------------------



 



    “Tax Payment” has the meaning given in Clause 13.       “Taxes” means any
present or future taxes, levies, imposts, duties, charges, assessments or fees
of any nature (including interest, penalties, and additions thereto) that are
imposed by any Governmental Authority.       “Termination Date” means the
earliest to occur of: (a) the date of the termination of the entire Facility
Amount pursuant to Clause 7.2.1, (b) the Business Day designated by the
Borrowers to the Administrative Agent as the Termination Date at any time upon
at least 5 Business Days’ prior written notice, (c) 23 September 2009 (unless
extended in accordance with Clause 5.3.1), and (d) the date declared as such
upon the occurrence of an Event of Default.       “Term Loan” means a Loan that
is a term loan that has been fully funded and does not contain any unfunded
commitment arising from an extension of credit to an Obligor.       “Third
Parties Act” has the meaning given in Clause 1.3.1.       “Transaction
Documents” means this Agreement, the Servicing Agreement, the Deed of
Subordination, the Share Pledge Agreements, the Debentures, the Fee Letter, the
Charged Account Control Deed, any Custody Agreement (all as amended and restated
from time to time) and any other document designated as a “Transaction Document”
by the Administrative Agent and the Borrowers.       “Transfer Certificate”
means the form of document attached hereto as SCHEDULE 1.       “Transition
Costs” means the reasonable costs and expenses incurred by any Successor
Servicer in transitioning to Servicer; provided that in no event shall such
Transition Costs exceed €50,000 in the aggregate.       “Underlying Instruments”
means the loan agreement, credit agreement or other agreement pursuant to which
a Loan has been issued or created and each other agreement that governs the
terms of or secures the obligations represented by such Loan or of which the
holders of such Loan are the beneficiaries.       “United States” means the
United States of America.       “Usage Fee” shall mean the applicable percentage
rate per annum (calculated by reference to a year of 360 days except for
Advances denominated in Pounds Sterling which are calculated by reference to a
year of 365/366 days) over the applicable Interest Rate (together the “Cost of
Funds”), payable to the Administrative Agent in arrears on each Payment Date,
based upon the Advances Outstanding and payable in the applicable currency of
each Advance or Swingline Advance as provided in the Fee Letter;      
“Wachovia” means Wachovia Bank, N.A.       “Warranty Event” means, as to any
Loan, the discovery that as of the related Borrower Cut-Off Date there existed a
breach of any representation or warranty relating to such Loan (other than any
representation or warranty that the Loan satisfies the criteria of the
definition of Eligible Loan) and the failure of the relevant Borrower

 



--------------------------------------------------------------------------------



 



    to cure such breach, or cause the same to be cured, within 30 days after the
earlier occur of the relevant Borrower’s receipt of notice thereof from the
Administrative Agent or such Borrower becoming aware thereof.

    “Warranty Loan” means any Loan with respect to which a Warranty Event has
occurred, and including any Loan deemed a Warranty Loan pursuant to Clause
6.1.2(b).       “Weighted Average Advance Rate” means for any Advances
Outstanding on any day, the weighted average of the Advance Rates applicable to
the Eligible Loans backing such Advances or Swingline Advances on such day,
weighted according to the proportion of the Aggregate Outstanding Loan Balance
that each type of Loan (determined according to Approved Country) forming a part
of the Collateral represents.       “Weighted Average Spread” means as of any
Determination Date, the weighted average (based on Outstanding Loan Balance) of
(i) the sum of (a) the cash coupon and (b) 25% of the PIK coupon (if any) of
each Floating Rate Loan that is not a Charged-Off Loan excluding 1-month
LIBOR/EURIBOR; and (ii) the sum of (a) the cash coupon and (b) 25% of the PIK
coupon (if any) of each fixed rate Loan that is not a Charged-Off Loan.      
“Weighted Average Spread Test” means, a test that will be satisfied if the
Weighted Average Spread exceeds Minimum Weighted Average Spread.

1.2   Construction

  1.2.1   In each Transaction Document, unless a contrary indication appears any
reference to:

  (a)   the “the Administrative Agent”, “the Security Trustee”, any “Conduit
Lender”, any “Institutional Lender”, any “Lender Agent”, any “Swingline Lender”,
any “Swingline Lender Agent”, any “Secured Party”, “Servicer”, “Successor
Servicer”, “Account Bank”, “Hedge Counterparty”, any “the Lender” or any
“Obligor” shall be construed so as to include its successors in title, permitted
assigns and permitted transferees;     (b)   “Collateral” includes present and
future properties, revenues and rights of every description;     (c)   a
“Transaction Document” or any other agreement or instrument is a reference to
that Transaction Document or other agreement or instrument as amended or
novated;     (d)   a provision of law is a reference to that provision as
amended or re-enacted;     (e)   reference to any “gender” includes each other
gender;

 



--------------------------------------------------------------------------------



 



  (f)   all accounting terms not specifically defined herein shall be construed
in accordance with the appropriate GAAP;     (g)   reference to day or days
without further qualification means calendar days;     (h)   in the computation
of a period of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”;     (i)   “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;     (j)  
reference to any agreement (including any Transaction Document), document or
instrument means such agreement, document or instrument as amended, modified,
waived, supplemented or restated and in effect from time to time in accordance
with the terms thereof and, if applicable, the terms of the other Transaction
Documents;     (k)   reference to any Applicable Law or provision of law means
such Applicable Law or provision of law as amended, modified, codified, replaced
or re-enacted, in whole or in part, and in effect from time to time, including
rules and regulations promulgated thereunder and reference to any Clause or
other provision of any Applicable Law or provision of law means that provision
of such Applicable Law or provision of law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or re-enactment of such Clause or other provision;     (l)   all Clause
references shall be to Clauses in this Agreement; and     (m)   unless otherwise
specified, a time of day is a reference to London time.

  1.2.2   Clause, Exhibits, Annexes and Schedule headings are for ease of
reference only.     1.2.3   Unless a contrary indication appears, a term used in
any other Transaction Document or in any notice given under or in connection
with any Transaction Document has the same meaning in that Transaction Document
or notice as in this Agreement.     1.2.4   A Default (other than an Event of
Default) is “continuing” if it has not been remedied or waived and an Event of
Default is “continuing” if it has not been remedied or waived.     1.2.5  
Unless a contrary intention appears words importing the singular shall include
the plural and vice versa.

1.3   Third party rights

  1.3.1   Unless expressly provided to the contrary in a Transaction Document, a
person who is not a party (save for Hedge Counterparties and the Account Bank)
has

 



--------------------------------------------------------------------------------



 



      no right under the Contracts (Rights of Third Parties) Act 1999 (the
“Third Parties Act”) to enforce or enjoy the benefit of any term of any
Transaction Document.

  1.3.2   Notwithstanding any term of any Transaction Document, the consent of
any person who is not a party is not required to rescind or vary any Transaction
Document at any time.

2.   THE FACILITY   2.1   The Facility       Subject to the terms of this
Agreement, the Lenders make available to the Borrowers as joint and several
principal obligors a multicurrency revolving loan facility in a maximum
aggregate amount from time to time outstanding equal to the Maximum
Availability.   2.2   Secured Parties’ rights and obligations

  2.2.1   The obligations of each Secured Party under the Transaction Documents
are several. Failure by a Secured Party to perform its obligations under the
Transaction Documents shall not affect the obligations of any other party under
the Transaction Documents. No Secured Party is responsible for the obligations
of any other Secured Party under the Transaction Documents.     2.2.2   Subject
to the terms and conditions of this Agreement, during the Revolving Period the
Borrower may borrow, repay and reborrow hereunder, provided that,
notwithstanding the foregoing, no Lender shall have any obligation to make an
Advance to the Borrower in excess of its Commitment.     2.2.3   The rights of
each Secured Party under or in connection with the Transaction Documents are
separate and independent rights and any debt arising under the Transaction
Documents to a Secured Party from the Borrower shall be a separate and
independent debt.     2.2.4   A Secured Party may, except as otherwise stated in
the Transaction Documents, separately enforce its rights under the Transaction
Documents.

2.3   Borrowers obligations       The obligations of the Borrowers under the
Transaction Documents are joint and several.   3.   PURPOSE   3.1   Purpose    
  Each Borrower shall apply all amounts borrowed by it under the Facility:

  3.1.1   towards the acquisition, financing or refinancing of Eligible Loans;

    and/or

 



--------------------------------------------------------------------------------



 



  3.1.2   towards the payment of fees, costs and expenses under the Transaction
Documents.

3.2   Monitoring       No Secured Party is bound to monitor or verify the
application of any amount borrowed pursuant to this Agreement.   4.   CONDITIONS
OF LOANS   4.1   Initial conditions precedent       No Lender shall be obligated
to make any Advance or any Swingline Advance hereunder on the occasion of the
Initial Advance, nor shall any Lender, the Administrative Agent or the Security
Trustee be obligated to take, fulfil or perform any other action hereunder,
until the following conditions have been satisfied:

  4.1.1   this Agreement and all other Transaction Documents (including, for the
avoidance of doubt, the Servicing Agreement) or counterparts hereof or thereof
shall have been duly executed by, and delivered to, the parties hereto and
thereto and the Administrative Agent shall have received such other documents,
instruments, agreements and legal opinions as the Administrative Agent may
reasonably request in connection with the transactions contemplated by this
Agreement, including all those listed in the Schedule of Documents, attached
hereto as SCHEDULE 2, as due on the Closing Date, each in form and substance
satisfactory to the Administrative Agent and each Lender Agent;     4.1.2   each
Borrower and the Servicer shall each be in compliance in all material respects
with all Applicable Laws;     4.1.3   each Borrower shall have complied with
Clause 10.5; and     4.1.4   each Borrower shall have paid all fees required to
be paid by it hereunder and under the Transaction Documents to be paid as of the
Closing Date, and shall have reimbursed each Lender and the Administrative Agent
for all fees, costs and expenses of closing the transactions contemplated
hereunder and under the other Transaction Documents, including the reasonable
legal and other document preparation costs incurred by any Lender and the
Administrative Agent.

4.2   Further conditions precedent       Each Advance (including the Initial
Advance), each Swingline Advance and each reinvestment of Available Funds made
pursuant to Clause 9 shall be subject to the further conditions precedent that:

  4.2.1   the Required Equity Contribution has been subscribed and paid in full
or received in full, as appropriate;     4.2.2   the Administrative Agent shall
have received the documents listed in the Schedule of Documents, attached hereto
as SCHEDULE 2,

 



--------------------------------------------------------------------------------



 



      as due as a pre-condition to the Initial Advance, each in form and
substance satisfactory to the Administrative Agent and each Lender Agent;    
4.2.3   on the related Funding Date or date of reinvestment, the Borrower and
the Servicer shall have certified in the related Borrower Notice (including any
Borrowing Base Certificate), that all conditions precedent to the requested
Advance or Swingline Advance have been satisfied;     4.2.4   on the related
Funding Date or date of reinvestment:

  (a)   the representations and warranties set out in Clause 17 that are
Repeating Representations are true and correct on and as of such date by
reference to the facts or circumstances then subsisting, before and after giving
effect to such borrowing and to the application of the proceeds therefrom, as
though made on and as of such date;     (b)   no event has occurred, and which
is continuing, or would result from such Advance, such Swingline Advance or from
the application of the proceeds therefrom, that constitutes a Default or an
Event of Default;     (c)   no event has occurred and which is continuing that
constitutes a Servicer Termination Event; and     (d)   after giving effect to
the requested Advance, no more than 10 LIBOR Rate Advances and/or EURIBOR Rate
Advances in the aggregate shall be outstanding; provided that no more than 5 of
such Advances shall be denominated in the same Currency; provided further that
for purposes hereof, LIBOR Rate or EURIBOR Rate Advances with different Interest
Periods shall be considered as separate LIBOR Rate or EURIBOR Rate Advances,
even if they shall be made on the same date; provided further that borrowings,
extensions and conversions may, in accordance with the provisions hereof, be
combined at the end of existing Interest Periods to constitute a new LIBOR Rate
or EURIBOR Rate Advance with a single Interest Period and shall thereafter
constitute one LIBOR Rate or EURIBOR Rate Advance for purposes of the preceding
proviso.

  4.2.5   on any date on which Available Funds are reinvested pursuant to Clause
9, the Administrative Agent shall have received a certification in the form of
Exhibit H;     4.2.6   the Termination Date shall not have occurred;     4.2.7  
in the case of each Advance, on and as of the applicable Funding Date, before
and after giving effect to such Advance and to the application of proceeds
therefrom, the Availability is equal to or greater than €0;     4.2.8   in the
case of each Swingline Advance, on and as of the applicable Funding Date, before
and after giving effect to such Swingline Advance and to the application of
proceeds therefrom, such Swingline Advance does not exceed the lesser of (i) the
Swingline Lender’s unused Commitment then in effect or (ii) the Availability on
such Funding Date;

 



--------------------------------------------------------------------------------



 



  4.2.9   in the case of each Advance and Swingline Advance, each Loan submitted
by the relevant Borrower for funding on the related Funding Date or date of
reinvestment of Available Funds pursuant to Clause 9, in each case as set forth
on the Loan List from time to time, is an Eligible Loan;     4.2.10   after
giving effect to applicable Advance or Swingline Advance or reinvestment of
Available Funds, the Weighted Average Spread Test is satisfied; provided that if
immediately prior to such date, the Weighted Average Spread Test was not
satisfied, such test is maintained or improved after giving effect to such
Advance or Swingline Advance or reinvestment of Available Funds; and     4.2.11
  in respect of each Loan (together with any warrant, preferential right to
subscribe, convertible or other instrument representing remuneration for the
relevant Loan but, for the avoidance of doubt, excluding any such equity-linked
instruments for which an Affiliate has subscribed and paid in full at arm’s
length commercial consideration) acquired or originated by the relevant
Borrower, a first ranking security interest created under relevant applicable
law has been granted to the Security Trustee and, in each case where the
Security Trustee is entitled to perfect such security interest pursuant to the
Transaction Documents, the validity of such security interest is confirmed by a
legal opinion of a reputable law firm in the relevant jurisdiction.

5.   PROCEDURE FOR LOANS   5.1   Completion of Funding Request — Advances      
During the Revolving Period, each Borrower may, at its option, request the
Conduit Lenders and the Institutional Lenders to make advances of funds (each,
an “Advance”), in Euro or in any Alternative Currency, each such Funding Request
to be substantially in the form of Exhibit A-1 hereto, in an aggregate amount up
to the Availability, in each case as of the date of the proposed Advance.
Following the receipt of a Funding Request, subject to the terms and conditions
hereinafter set out, during the Revolving Period, (x) the Conduit Lenders may at
their option elect to fund such Advance and (y) the Institutional Lenders
(except to the extent an Advance has been funded by its related Conduit Lender,
if any) shall fund such Advance. Notwithstanding anything to the contrary
contained herein, no Lender shall be obligated to provide the Administrative
Agent or a Borrower with aggregate funds in connection with an Advance that
would exceed (a) such Lender’s unused Commitment then in effect, (b) the
aggregate unused Commitments then in effect, or (c) the Availability, in each
case on the date such Advance is to be made. Each Advance made by a Lender
hereunder is subordinated to the interests of the Hedge Counterparties under
Clauses 9.1.1 and 9.3.1 of this Agreement. Each Advance shall be made entirely
in one Currency having one Interest Rate.   5.2   Completion of Swingline
Funding Request — Swingline Advances       During the Revolving Period, each
Borrower may, at its option, request a Swingline Lender to make advances of
funds on an expedited basis (each such request, a “Swingline Funding Request”),
each such Swingline Funding Request to be substantially in the form of
Exhibit A-2 hereto. Subject to the terms and conditions

 



--------------------------------------------------------------------------------



 



    hereinafter set out, during the Revolving Period, the relevant Swingline
Lender shall advance to the relevant Borrower the amount requested under a
Swingline Funding Request (each, a “Swingline Advance”). Notwithstanding
anything to the contrary contained herein, a Swingline Lender shall not be
obligated to provide a Borrower with aggregate funds in connection with a
Swingline Advance that would exceed the least of (i) the Swingline Lender’s
unused Commitment then in effect, (ii) the aggregate unused Commitments then in
effect or (iii) the Availability on the date such Swingline Advance is to be
made. Swingline Advances shall be made only in Euro (or in any Alternative
Currency, calculated as of the date of the applicable Swingline Funding Request)
and shall have one Interest Rate. Each Swingline Advance made by a Swingline
Lender hereunder is subordinated to the interests of the Hedge Counterparties
under Clauses 9.1.1 and 9.3.1 of this Agreement.   5.3   Extension Option

  5.3.1   The Borrowers may, within 60 days but not less than 45 days prior to
the Termination Date then in effect pursuant to paragraph (c) of the definition
thereof, request by written notice to (i) each Lender Agent with respect to a
Conduit Lender (other than the Committed Conduit Lender) and, (ii) each Lender
Agent or Swingline Lender Agent, as applicable, for each Lender, to extend the
date then in effect pursuant to paragraph (c) of the definition of Termination
Date for an additional period of no more than 364 days; provided that, in no
event shall the Borrowers request such an extension of the Termination Date that
would result in the remaining term of the Revolving Period being more than
364 days in duration.     5.3.2   Each Lender Agent and Swingline Lender Agent,
as applicable, will give prompt notice to the related Lender, as applicable, of
its receipt of any request referred to in Clause 5.3.1 above, and each Lender
shall make a determination, each in its respective sole discretion, not less
than 15 days prior to the Termination Date then in effect pursuant to paragraph
(c) of the definition thereof, as to whether or not it will agree to the
extension(s) requested. The failure of a Lender to provide timely notice of its
decision to the Borrowers shall be deemed to constitute a refusal by the
applicable Lender to extend the Termination Date then in effect pursuant to
paragraph (c) of the definition thereof. Each of the Borrowers confirms that
each Lender, in its sole and absolute discretion, without regard to the value or
performance of the Collateral or any other factor, may elect not to extend
Termination Date then in effect pursuant to paragraph (c) of the definition
thereof.

5.4   Commitment Increase       For so long as no Event of Default has occurred
and is continuing, the Borrowers may, with the written consent of the
Administrative Agent, request that an existing Lender increase its Commitment in
connection with a corresponding increase in the Facility Amount or, with the
written consent of the Administrative Agent, add additional Persons as Lenders;
provided that: (i) if the addition of any Lender or the increase of any Lender’s
Commitment would cause the aggregate Commitments of the Conduit Lenders and the
Institutional Lenders to exceed €750,000,000, such addition or increase may be
effected only with the consent of the Administrative Agent, each Lender Agent
and each Swingline Lender Agent; (ii) the Commitment of any Lender

 



--------------------------------------------------------------------------------



 



    may only be increased with the prior written consent of such Lender;
(iii) if any Conduit Lender is added as a new Lender, an Institutional Lender
able to make Advances on a committed basis simultaneously shall become a party
to this Agreement; and (iv) upon any such increase of an existing Lender’s
Commitment or the addition of a new Lender, Annex B hereto shall be replaced
with a revised Annex B reflecting the revised Commitments and/or list of
Lenders. Each new Lender and Lender Agent or Swingline Lender Agent shall become
a party hereto by executing and delivering to the Administrative Agent and the
Borrowers a Transfer Certificate.   5.5   Procedures for Swingline Advances

  5.5.1   Subject to the limitations set out in Clause 5.2, each Borrower may
request a Swingline Advance from a Swingline Lender by delivering to the
Administrative Agent and the relevant Swingline Lender Agent for such Swingline
Lender the information and documents at the times set out in Clause 5.5.2.    
5.5.2   No later than 10:00 a.m. (London time) on the proposed Funding Date, the
relevant Borrower (or the Servicer on its behalf) shall deliver:

  (a)   to the Swingline Lender (with a copy to the Administrative Agent), a
Swingline Funding Request substantially in the form of Exhibit A-2 hereto
specifying inter alia the currency of such Swingline Advance. If no specific
currency is demanded the Swingline Advance shall be made in Euro;     (b)   to
the Administrative Agent (which shall promptly notify each Conduit Lender and
Institutional Lender thereof) and the Swingline Lender, a duly completed Funding
Request, substantially in the form of Exhibit A-1 hereto, for an Advance in at
least the same amount and Currency as the related Swingline Advance, plus
interest accrued on such Swingline Advance in respect of which the Funding Date
is within 5 Business Days of the Funding Date of the relevant Swingline Advance;
    (c)   to the Swingline Lender (with a copy to the Administrative Agent), a
duly completed Borrowing Base Certificate and Tape updated to such date; and    
(d)   (i) in the case of a Loan originated by CSEL or the relevant Borrower and
which is either a bilateral loan or a syndicated loan for which CSEL is the
agent, written confirmation from independent legal counsel confirming the
closing of such Loan to be funded with the proceeds of such Advance;       (ii)
in the case of a syndicated loan in which CSEL or the relevant Borrower is
involved in the primary syndication written confirmation from independent legal
counsel or the facility agent (provided that such agent is not CSEL or an
Affiliate of CSEL), confirming the closing of such loan to be funded with the
proceeds of such Advance; or

 



--------------------------------------------------------------------------------



 



    (iii) in the case of a Loan acquired in the secondary market, a copy of the
transfer certificate or other similar document contemplated by the related Loan
Documents evidencing the acquisition of such Loan by the Borrower to be funded
with the proceeds of such Advance.

  5.5.3   Each such Swingline Funding Request shall (i) specify the aggregate
amount of the requested Swingline Advance, which shall be in an amount equal to
at least €500,000 or a multiple of €100,000 (or the Alternative Currency
Equivalent) in excess thereof and (together with the aggregate principal amount
of any Pre-Funded Advances and the aggregate principal amount of any Swingline
Advances outstanding as of the proposed Funding Date) up to 10% of the Facility
Amount (or the Alternative Currency Equivalent amount in Dollars or Pounds
Sterling, calculated as of the date of the applicable Swingline Funding
Request), (ii) specify the proposed Funding Date and Swingline Advance Cut-Off
for such requested Swingline Advance, (iii) specify the amount of Advances
Outstanding (prior to giving effect to each requested Swingline Advance),
(iv) specify the Interest Rate option provided that Swingline Advances shall
always bear interest at the relevant Base Rate, (v) include a representation
that all conditions precedent for a funding as set out in Clause 4 herein have
been met, (vi) include a calculation of the Borrowing Base as of the date the
Swingline Advance is requested and after giving effect to the Swingline Advance
requested therein and the use of proceeds thereof, (vii) include a wire
disbursement and authorisation form, (viii) specify whether the proceeds of the
Swingline Advance will be deposited with an Escrow Agent and (ix) include an
updated Loan List. Any Swingline Funding Request shall be irrevocable. If any
Swingline Funding Request is received by a Swingline Lender after 10:00 a.m.
(London time) on the Business Day for which such Swingline Advance is requested
or on a day that is not a Business Day, such Swingline Funding Request shall be
deemed to be received by such Swingline Lender at 9:00 a.m. (London time) on the
following Business Day.     5.5.4   On the relevant Funding Date, the Swingline
Lender shall, subject to the limitations set out in Clause 5.2, and upon
satisfaction of the applicable conditions set out in Clause 4, make available to
the Administrative Agent, in same day funds, an amount (the “Swingline Release
Amount”) equal to the least of (i) the amount requested by the relevant Borrower
for such Swingline Advance (ii) the Swingline Lender’s unused Commitment then in
effect, (iii) the aggregate unused Commitments then in effect or (iv) the
Availability on such Funding Date and the Administrative Agent shall retain such
amounts pending satisfaction of the conditions in Clause 6.5.2(a) or 6.5.2(b) of
the Servicing Agreement or the occurrence of the Swingline Advance Cut-Off.    
5.5.5   No Swingline Release Amount shall be released to the Borrower or, as the
case may be, any Escrow Agent, until the conditions set forth in Clause 6.5.2(a)
or Clause 6.5.2(b) of the Servicing Agreement have been satisfied. If such
conditions have not been satisfied by the Swingline Advance Cut-Off, or if the
Borrower (or, as the case may be, any Escrow Agent on its behalf) receives or
retains any portion of a Swingline Release Amount after the applicable Swingline
Advance Cut-Off, the Borrower shall immediately notify

 



--------------------------------------------------------------------------------



 



      the Administrative Agent and the Swingline Lender and repay or cause to be
repaid to the Administrative Agent (on behalf of the Swingline Lender) in same
day funds the sum of (i) such Swingline Release Amount or portion thereof,
(ii) any interest accrued on such Swingline Release Amount or portion thereof at
the applicable Interest Rate from the Funding Date of the Swingline Advance to
the date on which such Swingline Release Amount or portion thereof are paid to
the Swingline Lender, and (iii) such Breakage Costs as are notified to the
Borrower by the Administrative Agent.

5.6   Procedures for Advances by the Conduit Lenders and Institutional Lenders

  5.6.1   Subject to the limitations set out in Clause 5.1, each of the
Borrowers may request an Advance (which may, if requested by the Borrower, be in
the form of a pre-funded Advance (a “Pre-Funded Advance”)) in Euro or in an
Alternative Currency from the Conduit Lenders and the Institutional Lenders by
delivering to the Administrative Agent at certain times the information and
documents set out in this Clause 5.6.     5.6.2   No later than 10:00 a.m.
(London time) three Business Days prior to the proposed Funding Date, the
relevant Borrower (or the Servicer on its behalf) shall deliver:

  (a)   to the Administrative Agent (which shall promptly notify each Lender
thereof), a duly completed Funding Request (including a Borrowing Base
Certificate) substantially in the form of Exhibit A-1 hereto; and     (b)   with
respect to an Advance other than a Pre-Funded Advance, to the Administrative
Agent, subject to the relevant Borrower’s (or the Servicer on its behalf)
receipt of a written request from the Administrative Agent.

    Each Funding Request shall (i) specify the aggregate amount and Currency of
the requested Advance, which shall be in an amount equal to at least €500,000 or
a multiple of €100,000 (or the Alternative Currency Equivalent) in excess
thereof, provided that any Pre-Funded Advance shall be in an amount not
exceeding (together with the aggregate principal amount of any Pre-Funded
Advances Outstanding and the aggregate principal amount of any Swingline
Advances outstanding as of the proposed Funding Date) €40,000,000, (ii) specify
the Interest Rate option, (iii) specify the proposed Funding Date of the
requested Advance and, in the case of a Pre-Funded Advance, the Advance Cut-Off,
(iv) specify the amount of Advances Outstanding, (v) include a representation
that all conditions precedent for a funding set out in Clause 4 hereof have been
met, (vi) include a calculation of the Borrowing Base as of the date the Advance
is requested, and after giving effect to the Advance requested therein and the
use of proceeds thereof, (vii) specify whether the proceeds of the Pre-Funded
Advance will be deposited with an Escrow Agent and (viii) include an updated
Loan List. If no election as to the Currency of an Advance is specified, then
the requested Advance shall be denominated in Euro. Any Funding Request shall be
irrevocable. If any Funding Request is received by the Administrative Agent
after 10:00 a.m. (London time) on the Business Day that is 3 Business Days prior
to the Business Day for which such Advance is requested or on a day that is not
a Business Day, such Funding Request shall be deemed to be received by the
Administrative Agent at 9:00 a.m. (London time) on the next Business Day. For
purposes of calculating Availability

 



--------------------------------------------------------------------------------



 



    pursuant to Clause 5.6.5, the Administrative Agent shall calculate the Euro
Equivalent of all Advances Outstanding in Alternative Currencies plus the Euro
Equivalent of the requested Advance.

  5.6.3   No later than 11:00 a.m. (London time) on the proposed Funding Date
relating to an Advance other than a Pre-Funded Advance, the relevant Borrower
(or the Servicer on its behalf) shall deliver to the Administrative Agent:

  (a)   in the case of a Loan originated by CSEL or the relevant Borrower and
which is either a bilateral loan or a syndicated loan for which CSEL is the
agent, written confirmation from independent legal counsel confirming the
closing of such Loan to be funded with the proceeds of such Advance;     (b)  
in the case of a syndicated loan in which CSEL or the relevant Borrower is
involved in the primary syndication, written confirmation from independent legal
counsel or the facility agent (provided that such agent is not CSEL or an
Affiliate of CSEL) confirming the closing of such loan to be funded with the
proceeds of such Advance; or     (c)   in the case of a Loan acquired in the
secondary market, a copy of the transfer certificate or other similar document
contemplated by the related Loan Documents evidencing the acquisition of such
Loan by the Borrower to be funded with the proceeds of such Advance.

  5.6.4   Upon receipt of a Funding Request from a Borrower in accordance with
this Clause 5.6, the Administrative Agent shall, on the date such Funding
Request is received by the Administrative Agent, notify each Lender of the
contents thereof and of such Lender’s share of such Advance, of the Interest
Rate determined pursuant thereto and the Interest Period(s) (if different from
those requested by such Borrower) and such Funding Request shall not thereafter
be revocable by the Borrower, unless such Borrower shall pay any applicable
expenses pursuant to Clause 11.1.     5.6.5   Not later than 11:00 a.m. (London
time) on the Funding Date, each Conduit Lender may, and each Institutional
Lender (except to the extent that its related Conduit Lender, if any, has made
its Pro Rata Share of the amounts described below available to the
Administrative Agent on such Funding Date) shall make available to the
Administrative Agent in same day funds to the accounts set out in Annex E an
amount equal to such Lender’s Pro Rata Share of the lesser of (x) the amount
requested by the relevant Borrower for such Advance and (y) an amount equal to
the Availability on such Funding Date; provided that if the Advance requested by
the relevant Borrower is an Advance in an Alternative Currency, each Lender
shall make available to the Administrative Agent an amount equal to such
Lender’s Pro Rata Share of the lesser of (x) the amount requested by such
Borrower for such Advance and (y) an amount equal to the Availability on such
Funding Date. The Administrative Agent shall calculate each Lender’s Pro Rata
Share of each such funding. Subject to the limitations set out in Clause 5.1,
and upon satisfaction of the applicable conditions set out in Clause 4, the
Administrative Agent shall (i) make available to the relevant Borrower in same
day funds, at such bank or other location reasonably

 



--------------------------------------------------------------------------------



 



      designated by such Borrower in the Funding Request given pursuant to this
Clause 5.6, the aggregate amount calculated as set out above or (ii) in the case
of a Pre-Funded Advance, retain such amount (the “Release Amount”) until the
conditions referred to in Clause 6.5.2(a) or Clause 6.5.2(b) of the Servicing
Agreement are satisfied or the occurrence of the Advance Cut-Off.     5.6.6   On
each Funding Date, the obligation of each Lender to remit its Pro Rata Share of
any such Advance shall be several from that of each other Lender and the failure
of a Lender to so make such amount available to the Administrative Agent shall
not relieve any other Lender of its obligation hereunder. Furthermore, unless
the Administrative Agent shall have received notice from a Lender prior to the
date of any Advance that such Lender will not make available to the
Administrative Agent such Lender’s share of such Advance, the Administrative
Agent may assume that such Lender has made such share available to the
Administrative Agent on the date of such Advance in accordance with this Clause
5.6 and the Administrative Agent may, in reliance upon such assumption, but
shall not be obligated to, make available to the relevant Borrower on such date
a corresponding amount on behalf of such Lender. If and to the extent that such
Lender shall not have so made such share available to the Administrative Agent,
such Lender agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the relevant Borrower until the date such
amount is repaid to the Administrative Agent, at the rate of interest applicable
to such Advance hereunder. If such Lender does not repay to the Administrative
Agent such corresponding amount after reasonable attempts are made by the
Administrative Agent to collect such amounts from such Lender, each Borrower
agrees to repay to the Administrative Agent forthwith on demand such
corresponding amounts together with interest thereto, for each day from the date
such amount is made available to the relevant Borrower until the date such
amount is repaid to the Administrative Agent, at the interest rate applicable
thereto one Business Day after demand. Nothing contained in this Clause 5.6
shall be deemed to reduce the Commitment of any Lender or in any way affect the
rights of the relevant Borrower with respect to any defaulting Lender or
Administrative Agent. The failure of any Lender to make available to the
Administrative Agent such Lender’s share of any Borrowing in accordance with
this Clause 5.6 shall not relieve any other Lender of its obligations to fund
its Commitment in accordance with the provisions hereof.     5.6.7   No Release
Amount shall be released to the Borrower or, as the case may be, any Escrow
Agent, until the conditions set forth in Clause 6.6.2(a) or Clause 6.6.2(b) of
the Servicing Agreement have been satisfied. If such conditions have not been
satisfied by the Advance Cut-Off, or if the Borrower (or, as the case may be,
any Escrow Agent on its behalf) receives or retains any portion of a Release
Amount after the applicable Advance Cut-Off, the Borrower shall immediately
notify the Administrative Agent and repay or cause to be repaid to the Account
Bank (on behalf of the Administrative Agent in same day funds the sum of
(i) such Release Amount or portion thereof, (ii) any interest accrued on such
Release Amount or portion thereof at the applicable Interest Rate from the
Funding Date of the Pre-Funded Advance to the date on which such

 



--------------------------------------------------------------------------------



 



      Release Amount or portion thereof are paid to the Administrative Agent,
and (iii) such breakage costs as are notified to the Borrower by the
Administrative Agent.

6.   LOAN TRANSFERS   6.1   Substitution of Loans; Repurchase or Substitutions
of Warranty Loans

  6.1.1   Substitution of Loans         Provided that there has not occurred an
Event of Default (including after the Termination Date but before the Collection
Date at the discretion of the Administrative Agent), a Borrower may, subject to
the conditions set forth in this Clause 6.1 and subject to the other
restrictions contained herein, replace any Loan with one or more Eligible Loans
(each, a “Substitute Loan”); provided that no such replacement shall occur
unless each of the following conditions is satisfied as of the date of such
replacement and substitution:

  (a)   the relevant Borrower has recommended to the Administrative Agent in
writing that the Loan to be replaced should be replaced (each a “Replaced
Loan”);     (b)   each Substitute Loan is an Eligible Loan on the date of
substitution;     (c)   the aggregate Outstanding Loan Balance of such
Substitute Loans shall be equal to or greater than the aggregate Outstanding
Loan Balance of the Replaced Loans;     (d)   all Representations of the
Borrowers contained in Clause 17 shall be true and correct as of the date of
substitution of any such Substitute Loan;     (e)   the substitution of any
Substitute Loan does not cause a Default or an Event of Default to occur;    
(f)   as of any date of determination, the sum of the Outstanding Loan Balances
of all Loans which are Substitute Loans does not exceed 20% of the highest
Aggregate Outstanding Loan Balance of any month during the 12-month period
immediately preceding such date of determination; provided that the amount of
such Substitute Loans together with all such Loans transferred or substituted
during the same 12-month period pursuant to Clauses 6.1 and 6.2.1 and, in each
case, consisting of Delinquent Loans and Charged-Off Loans may not exceed 10% of
the highest Aggregate Outstanding Loan Balance of any month during such 12-month
period;     (g)   the remaining maturity of the Substitute Loan is less than or
equal to the remaining maturity of the Replaced Loan;     (h)   the Substitute
Loan, together with the related Loan Documents, is capable of being assigned or
transferred by way of security to the Security Trustee (or its successor,
provided that such successor is a bank) or another bank or financial institution
nominated by the Security

 



--------------------------------------------------------------------------------



 



      Trustee, subject only to customary requirements for the consent of the
relevant Obligor;     (i)   the Eligible Risk Rating of the Obligor relating to
the Substitute Loan is equal to or better than that of the Obligor relating to
the Replaced Loan;     (j)   the Loan Rate on the Substitute Loan is not less
than the Loan Rate on the Loan to be replaced ;     (k)   the total interest
rate (inclusive of any deferred interest component) of the Substitute Loan is
greater than or equal to the total interest rate on the Loan to be replaced; and
    (l)   the Borrower shall deliver to the Administrative Agent on the date of
such substitution (i) a certificate of a Responsible Officer certifying that
each of the foregoing is true and correct as of such date and (ii) a Borrowing
Base Certificate (including a calculation of Borrowing Base after giving effect
to such substitution).

      In addition, the Borrower shall in connection with such substitution, pay
to the Administrative Agent, for the account of each Conduit Lender, each
Institutional Lender and each Hedge Counterparty, as applicable, all Breakage
Costs or Hedge Breakage Costs, if any, incurred in connection with the
substitution of such Loan pursuant to this Clause 6.1 and the termination of any
Hedge Transactions, in whole or in part, in connection therewith. In connection
with any such substitution, the Administrative Agent, as agent for the Secured
Parties, shall, automatically and without further action (unless otherwise
necessary or requested by the relevant Borrower or the Servicer), be deemed to
transfer to the relevant Borrower, free and clear of any Lien created by the
Administrative Agent, all of the right, title and interest of the Administrative
Agent, as agent for the Secured Parties, in, to and under such Replaced Loan,
but without any representation and warranty of any kind, express or implied.    
6.1.2   Repurchase or Substitution of Warranty Loans

  (a)   No later than 3 Business Days after the occurrence of a Warranty Event
which is continuing, the relevant Borrower shall either (1) repay Advances
Outstanding in an amount equal to the aggregate Retransfer Price of the
applicable Warranty Loan(s) to which such Warranty Event relates on the terms
and conditions set forth below, or (2) substitute for such Warranty Loan a
Substitute Loan. Notwithstanding anything contained in this Clause 6.1 to the
contrary, no later than 3 Business Days after the occurrence of a Warranty
Event, and provided that it is continuing, the relevant Borrower shall repay
Advances Outstanding in an amount equal to the sum of (I) the portion of the
Advances Outstanding to be repaid that are attributable to the relevant Warranty
Loan(s), (II) any accrued and unpaid interest thereon, (III) all Hedge Breakage
Costs owed to any relevant Hedge Counterparty for any termination of one or more
Hedge Transactions, in whole or in part, as required by the terms of any Hedge
Agreement and (IV) any Breakage

 



--------------------------------------------------------------------------------



 



      Costs incurred in connection with the retransfer of such Warranty Loan
pursuant to this Clause 6.1.2 and the termination of any Hedge Transactions in
whole or in part in connection therewith, (collectively, the “Retransfer
Price”), and the Security Trustee on behalf of the Secured Parties shall release
to the relevant Borrower any such Warranty Loan(s) and any other Collateral
related to such Warranty Loan(s) and relinquish any Security created pursuant to
the Debenture or otherwise, and the Secured Parties shall, in connection with
such conveyance and without further action, be deemed to represent and warrant
that they have the corporate authority and have taken all necessary corporate
action to accomplish such release, but without any other representation or
warranty, express or implied. In the foregoing instances, the relevant Borrower
shall make such repayment and on and after the date of such repayment, each
Warranty Loan so repaid shall not be included in the Collateral. In
consideration of any such release by the Secured Parties, the relevant Borrower
shall, on the date of such repayment, remit to the Administrative Agent, on
behalf of the Secured Parties, in immediately available funds an amount equal to
the Retransfer Price therefor. Upon each such repayment, the Administrative
Agent, on behalf of the Secured Parties, shall automatically and without further
action be deemed to release to the relevant Borrower all the right, title and
interest of the Secured Parties in, to and under such Warranty Loan(s) and all
monies due or to become due with respect thereto, all proceeds thereof and all
rights to security for any such Warranty Loan, and all proceeds and products of
the foregoing and any other Collateral related to such Warranty Loan(s). The
Administrative Agent and the Security Trustee shall, at the sole expense of the
relevant Borrower, execute such documents and instruments of transfer as may be
prepared by such Borrower and take such other actions as shall reasonably be
requested by such Borrower to effect the transfer of such Warranty Loan free of
the Security under the Debenture pursuant to this Clause 6.1.2. (including, if
so requested, to confirm the non-crystallization of the floating charge created
under the Debenture).

  (b)   Each of the Borrowers hereby agrees that (x) if any real property
collateral securing any Loan becomes the subject of any claims, proceedings,
Liens or encumbrances with respect to any material violation or claimed material
violation of any applicable environmental laws or regulations or (y) in the
event of a breach of the representation and warranty in Clause 17.21, such Loan
shall for all purposes hereunder be, at and following the time of discovery by
the Servicer of such fact, the relevant Borrower, the Administrative Agent or
any other Secured Party, deemed a Warranty Loan and the relevant Borrower shall
either repay Advances Outstanding in an amount equal to the aggregate Retransfer
Price of such Warranty Loan or substitute for such Warranty Loan a Substitute
Loan. Such Warranty Loan shall otherwise be treated in accordance with Clause
6.1.2 and shall be subject to the same remedial and recourse provisions
hereunder as other Loans determined to be Warranty Loans hereunder.

 



--------------------------------------------------------------------------------



 



  (c)   If any Transferred Loan is replaced by one or more Substitute Loans
pursuant to Clause 6.1.1, such Substitute Loans shall be denominated in the same
Currency as the Replaced Loan. If any Advance Outstanding required to be repaid
pursuant to Clause 6.1.2 is an Advance in an Alternative Currency, such Advance
Outstanding shall be repaid in the same Alternative Currency. If any Warranty
Loan is replaced with one or more Substitute Loans pursuant to Clause 6.1.2,
such Substitute Loans shall be denominated in the same Currency as the Warranty
Loan.

6.2   Discretionary Sales

  6.2.1   Prior to the occurrence of a Default or an Event of Default, on any
Discretionary Sale Date, a Borrower shall have the right to prepay all or a
portion of the Advances Outstanding in connection with the sale and assignment
to such Borrower by the Administrative Agent, on behalf of the Secured Parties,
of all or part of the Collateral (each, an “Discretionary Sale”), subject to the
following terms and conditions:

  (a)   At least two Business Days prior to each Discretionary Sale Date, the
relevant Borrower shall have given the Administrative Agent and each Hedge
Counterparty written notice of its intent to effect a Discretionary Sale (each
such notice a “Discretionary Sale Notice”), specifying the Discretionary Sale
Date and including a list of all Loans to be sold and assigned pursuant to such
Discretionary Sale, and a revised Borrowing Base Certificate;     (b)   Any
Discretionary Sale shall be made by the relevant Borrower to an unaffiliated
third party purchaser in a transaction (i) reflecting arms-length market terms
and (ii) in which such Borrower makes no representations, warranties or
covenants and provides no indemnification for the benefit of any other party to
the Discretionary Sale; provided that the Borrower may make a Discretionary Sale
to an Affiliate for a purchase price equal to the Market Value of the Loans to
be sold and assigned pursuant to such Discretionary Sale;     (c)   After giving
effect to the Discretionary Sale and the assignment to the relevant Borrower of
the Collateral on any Discretionary Sale Date, (i) the remaining Advances
Outstanding shall not exceed the lesser of the Facility Amount and the Maximum
Availability, (ii) the Repeating Representations contained in Clause 17 hereof
shall continue to be correct in all material respects, except to the extent
relating to an earlier date and (iii) neither a Default nor an Event of Default
shall have occurred;     (d)   On the related Discretionary Sale Date, the
Administrative Agent, on behalf of the Secured Parties, shall have received, as
applicable, in immediately available funds, an amount equal to the sum of
(i) the portion of the Advances Outstanding to be repaid (that are attributable
to the Collateral to be sold by the Borrower(s) in connection with such
Discretionary Sale), (ii) an amount equal to all unpaid Interest to the extent
reasonably determined by the Administrative Agent to be

 



--------------------------------------------------------------------------------



 



      attributable to that portion of the Advances Outstanding to be repaid in
connection with the Discretionary Sale and (iii) an aggregate amount equal to
the sum of all other Aggregate Unpaids due and owing to the Secured Parties
under this Agreement and the other Transaction Documents, to the extent accrued
to such date; provided that the Administrative Agent and each Purchaser Agent
shall have the right to determine whether the amount paid (or proposed to be
paid) by the relevant Borrower on the Discretionary Sale Date is sufficient to
satisfy the requirements of clauses (i) through (iii) and is sufficient to
reduce the Advances Outstanding to the extent requested by the relevant Borrower
in connection with the Discretionary Sale;

  (e)   The Outstanding Loan Balance of the Loan(s) which are the subject of the
proposed Discretionary Sale, together with the sum of the Outstanding Loan
Balances of the Loans sold in all other Discretionary Sales made in the
preceding 12-month period shall not exceed 20% of the highest Aggregate
Outstanding Loan Balance of any month during such 12-month period; provided that
all such Loans together with all such Loans substituted by the Borrower(s)
pursuant to Clause 6.2.1 during the same 12-month period and, in each case
consisting of Delinquent Loans and Charged-Off Loans may not exceed 10% of the
highest Aggregate Outstanding Loan Balance of any month during such 12-month
period; and     (f)   On the related Discretionary Sale Date, the proceeds from
such Discretionary Sale have been sent directly into the applicable Collection
Account.

  6.2.2   Subject to the provisions of Clause 6.2.1(d) above, upon the proceeds
of a Discretionary Sale being credited to the Collection Account, the
Administrative Agent, on behalf of the Secured Parties, shall automatically and
without further action be deemed to release to the relevant Borrower all the
right, title and interest of the Secured Parties in, to and under the Loan(s)
subject to the Discretionary Sale and all monies due or to become due with
respect thereto, all proceeds thereof and all rights to security for any such
Loan(s), and all proceeds and products of the foregoing and any other Collateral
related to such Loan(s). The Administrative Agent and the Security Trustee
shall, at the sole expense of the relevant Borrower, execute such documents and
instruments of transfer as may be prepared by such Borrower and take such other
actions as shall reasonably be requested by such Borrower to effect the transfer
of such Loan free of the Security under the Debenture pursuant to this Clause
6.1.2. (including, if so requested, to confirm the non-crystallization of the
floating charge under the Debenture).

7.   REPAYMENT, PRE-PAYMENT AND CANCELLATION   7.1   Illegality       If, at any
time, it is or will become unlawful in any applicable jurisdiction for a Lender
to perform any of its obligations as contemplated by this Agreement or to fund
or maintain its participation in any Loan:

 



--------------------------------------------------------------------------------



 



  7.1.1   that Lender shall promptly notify the Administrative Agent upon
becoming aware of that event and the Administrative Agent shall promptly notify
the Lenders of such event;     7.1.2   upon the Administrative Agent notifying
the relevant Borrower, the relevant Loan of that Lender will be immediately
cancelled; and     7.1.3   the relevant Borrower shall repay that Lender’s
participation in the relevant Loan made to the relevant Borrower on the date
specified by the Lender in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
law).

7.2   Voluntary pre-payment of Advances

  7.2.1   The Borrowers shall be entitled at their option, at any time prior to
the occurrence of an Event of Default which is continuing, to terminate in whole
or reduce in part the portion of the Facility Amount that exceeds the Advances
Outstanding; provided that the Borrowers (or the Servicer on their behalf) shall
give prior written notice in the form of Exhibit A-3 of such reduction to the
Administrative Agent as provided in Clause 7.2.2 and that any partial reduction
of the Facility Amount shall be in an amount equal to €5,000,000 and integral
multiples of €1,000,000 in excess thereof. Any request for a reduction or
termination pursuant to this Clause 7.2.1 shall be irrevocable. The Commitment
of each Lender Group shall be reduced by an amount equal to its Pro Rata Share
(prior to giving effect to any reduction of Commitments hereunder) of the
aggregate amount of any reduction under this Clause 7.2.1. The Administrative
Agent shall calculate each Lender’s new Pro Rata Share of the Commitments.    
7.2.2   Prior to the occurrence of an Event of Default which is continuing, the
Borrowers may, upon three Business Days’ prior written notice (such notice to be
received by the Administrative Agent and each applicable Hedge Counterparty no
later than 11:00 a.m. (London time) on such day) to the Administrative Agent and
each applicable Hedge Counterparty, prepay the Advances Outstanding by remitting
to the Administrative Agent, for payment to the respective Lenders (i) cash, in
the Currency of such Advances, in an amount equal to the amount of such Advances
Outstanding to be prepaid, accrued Interest on the amount of Advances
Outstanding to be prepaid, any Breakage Costs and any Hedge Breakage Costs and
(ii) instructions to reduce such Advances Outstanding by the amount of such
prepayment. Any prepayment of the Advances Outstanding (other than with respect
to payments of the Required Advance Reduction Amount) shall be in a minimum
amount of €1,000,000 and (a) with respect to the first €500,000 of any
prepayment hereunder, integral multiples of €100,000 in excess thereof and
(b) thereafter, with respect to any such prepayment, integral multiples of €1.
Any such prepayment will occur only if sufficient funds have been remitted to
pay all of the following amounts in full: upon receipt of such funds, the
Administrative Agent shall apply such amounts (i) to the payment of any Hedge
Breakage Costs, (ii) to the pro rata prepayment of the Advances Outstanding to
the respective Lenders, (iii) to the payment of accrued Interest on the amount
of the Advances Outstanding to be prepaid by paying such amounts to the

 



--------------------------------------------------------------------------------



 



      respective Lenders and (iv) to the payment of any Breakage Costs. Any
Advances Outstanding so prepaid may, subject to the terms and conditions hereof,
be reborrowed during the Revolving Period. Any Borrower Notice relating to any
prepayment pursuant to this Clause 7.2.2 shall be irrevocable.

  7.2.3   If on any day (i) the Security Trustee, on behalf of the Secured
Parties, does not own or have a valid and effective security interest in any
Loan and Related Property (subject to Permitted Security) or (ii) any Loan which
has been represented by a Borrower to be an Eligible Loan is later determined
not to have been an Eligible Loan at the time such representation was made by
such Borrower, upon the earlier of such Borrower’s receipt of notice from the
Security Trustee or such Borrower becoming aware thereof and such Borrower’s
failure to cure or procure the cure of such breach within 30 days (if cure is
reasonably possible and otherwise immediately upon receipt of such notice or
upon such Borrower becoming aware of such breach), such Loan shall cease to be
an Eligible Loan for all purposes hereunder, including, without limitation, the
calculation of the Borrowing Base.

7.3   Mandatory Repayment       The Borrowers or the Servicer on behalf of the
Borrowers shall calculate the Euro Equivalent amount of all Advances Outstanding
denominated in an Alternative Currency (a) at the time of each Advance and
(b) on each Determination Date. The Administrative Agent may calculate the Euro
Equivalent amount of all Advances Outstanding denominated in an Alternative
Currency at such times as may be deemed necessary by the Administrative Agent in
its sole discretion. If (i) at any such time the Euro Equivalent Amount of all
Advances Outstanding (excluding, prior to the applicable Advance Cut-Off or
Swingline Advance Cut-Off, any Release Amount or Swingline Release Amount), so
determined by the Administrative Agent, the Borrowers or the Servicer, in the
aggregate, exceeds an amount equal to 100% of the Maximum Availability, the
Administrative Agent shall notify each Lender and may request that the Borrowers
(and the Borrowers shall, upon receipt of such request), immediately prepay all
or a portion of such Advances Outstanding, in such amount so that, following the
making of such payment, the Euro Equivalent amount of such Advances Outstanding
does not exceed the Maximum Availability. In addition, if on any day the Euro
Equivalent of the aggregate amount of all Advances Outstanding denominated in an
Alternative Currency shall exceed the Currency-Specific Maximum Availability,
the Administrative Agent shall notify each Lender and may request that the
Borrowers (and the Borrowers shall, upon receipt of such request), within three
Business Days prepay Advances Outstanding denominated in such Alternative
Currency in an amount sufficient to reduce the Euro Equivalent of the aggregate
amount of all Advances Outstanding in such Alternative Currency in such amounts
as shall be necessary to cause the aggregate amounts of all Advances Outstanding
that are denominated in such Alternative Currency to be less than the
Currency-Specific Maximum Availability. All prepayments under this Clause 7.3
shall be accompanied by (i) Cost of Funds on the principal amount of the
Advances Outstanding prepaid through the date of prepayment, (ii) any Commitment
Fees (ii) any and all Breakage Costs, and (iv) any Hedge Breakage Costs and any
other amounts payable by the Borrowers under or with respect to any Hedging
Agreement. Upon receipt of such amounts, the Administrative Agent shall apply
such amounts to the pro rata reduction

 



--------------------------------------------------------------------------------



 



    of the Advances Outstanding of the Lenders in the related Alternative
Currencies and to the payment of accrued Interest and any other amounts owed on
such Advances Outstanding by paying such amounts to the respective Lenders.

7.4   Principal Repayments

  7.4.1   Unless sooner prepaid pursuant to Clauses 6, 7.2.1, 7.2.2, 7.3, 20 or
21, the Advances Outstanding shall be repaid in full in the Currency of such
Advances on the Termination Date. In addition, Advances Outstanding shall be
repaid in the Currency of such Advances as and when necessary to cause the
Availability to equal or exceed €0. Any amount so repaid may, subject to the
terms and conditions hereof, be reborrowed hereunder during the Revolving
Period.     7.4.2   Each Conduit Lender and each Institutional Lender hereby
agrees that if a Swingline Lender funds any Swingline Advance, each Conduit
Lender may, and each Institutional Lender (except to the extent that its related
Conduit Lender, if any, has reimbursed the Swingline Lender for its Pro Rata
Share of the amounts described below) shall reimburse the Swingline Lender for
such Swingline Advance, not later than three Business Days after the delivery to
such Conduit Lender and Institutional Lender of a Funding Request pursuant to
Clause 5.5.2(b), by remitting to the Administrative Agent by way of an Advance
such Conduit Lender’s and such Institutional Lender’s Pro Rata Share of such
Swingline Advance (each such Lender’s Pro Rata Share having been previously
notified to it by the Administrative Agent in writing, and each such Advance
being hereinafter referred to as a “Mandatory Advance”), whereupon the relevant
Borrower shall be deemed to have requested such a Mandatory Advance in the
amount of such Swingline Advance. Each Institutional Lender irrevocably agrees
to make such Mandatory Advances promptly on the due date therefor,
notwithstanding (1) the amount of such Mandatory Advance may not comply with the
minimum amount for Advances otherwise required hereunder, (2) whether any
conditions specified in Clause 4 are then satisfied, (3) whether a Default or an
Event of Default then exists, (4) failure of any such request or deemed request
for a Mandatory Advance to be made by the time otherwise required in Clause 5.6,
(5) the date of such Mandatory Advance, or (6) any reduction in the Facility
Amount or termination of the Commitments immediately prior to such Mandatory
Advance or contemporaneously therewith. In the event that any Mandatory Advance
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding in
bankruptcy), then each Conduit Lender may purchase, and each Institutional
Lender hereby agrees that (except to the extent that its related Conduit Lender,
if any, has made its Pro Rata Share of the amounts described below available to
the Swingline Lender) it shall forthwith purchase (as of the date the Mandatory
Advance would otherwise have occurred, but adjusted for any payments received
from the relevant Borrower on or after such date and prior to such purchase)
from the Swingline Lender such participations in the outstanding Swingline
Advances as shall be necessary to cause each such Institutional Lender and/or
Conduit Lender to share in such Swingline Advances ratably based upon its
respective Pro Rata Share of such Swingline

 



--------------------------------------------------------------------------------



 



      Advances; provided that (x) all Cost of Funds payable on the Swingline
Advances shall be for the account of the Swingline Lender until the date as of
which the respective participation is purchased, (y) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing
Institutional Lender or Conduit Lender, as applicable, shall be required to pay
to the Swingline Lender Cost of Funds on the principal amount of such
participation purchased for each day from and including the day upon which the
Mandatory Advance would otherwise have occurred to but excluding the date of
payment for such participation, at the rate equal to, if paid within two
Business Days of the date of the Mandatory Advance, the Base Rate and (z) no
Lender shall be obliged to contribute funds in respect of such Mandatory
Advances that would result in that Lender’s unused Commitment being exceeded.  
  7.4.3   All repayments of any Advance, Swingline Advance or any portion
thereof shall be made together with payment of (i) all Cost of Funds accrued and
unpaid on the amount repaid to the date of such repayment, (ii) any Commitment
Fees, and (iii) any and all Breakage Costs, (iv) any Hedge Breakage Costs and
any other amounts payable by the relevant Borrower under or with respect to any
Hedging Agreement.     7.4.4   With respect to any Swingline Advances, (i) all
Cost of Funds accrued and unpaid on the amount repaid to the date of such
repayment, (ii) any Commitment Fees, and (iii) any and all Hedge Breakage Costs
and any other amounts payable by the relevant Borrower under or with respect to
any Hedging Agreement, shall be paid to the Swingline Lender and any applicable
Hedge Counterparty from the Euro Collection Account or the Pounds Sterling
Collection Account, as applicable, on each Payment Date, quarterly in arrears,
in accordance with Clause 9.

7.5   Release of Security Interest       Upon the termination of this Agreement
and the repayment by the Borrowers of all Obligations and the performance and
discharge in full of all of the Borrowers’ other obligations under the
Transaction Documents and related documents in accordance with the Debenture and
the Security Documents the Security Trustee shall release its security interest
in any remaining Collateral.   8.   INTEREST   8.1   Calculation of Interest

  8.1.1   Advances denominated in Euro or Pounds Sterling shall bear interest,
at the relevant Borrower’s option, at (i) the applicable Base Rate, or (ii) in
the case of Advances denominated in Euro, the applicable EURIBOR Rate (except
that in the case of Interest Periods of less than one month, the EURIBOR Rate
shall be determined in accordance with clause (iii) of the definition thereof),
or (iii) in the case of Advances denominated in Pounds Sterling, the applicable
LIBOR Rate (except that in the case of Interest Periods of less than one month,
the LIBOR Rate shall be determined in accordance with clause (iii) of the
definition thereof), plus Mandatory Costs, if any; provided that for so long as
a

 



--------------------------------------------------------------------------------



 



      EURIBOR Rate Disruption Event or a LIBOR Rate Disruption Event is
continuing, all such Advances shall bear interest at the Base Rate.

  8.1.2   Advances denominated in Dollars shall bear interest, at the relevant
Borrower’s option, at (i) the applicable Base Rate, or (ii) the applicable LIBOR
Rate plus Mandatory Costs, if any; provided that for so long as a LIBOR Rate
Disruption Event is continuing, all such Advances shall bear interest at the
Base Rate.     8.1.3   Swingline Advances shall bear interest at the applicable
Base Rate, plus Mandatory Costs, if any.     8.1.4   In addition to the Interest
calculated in accordance with Clauses 8.1.1 — 8.1.3, a Usage Fee shall be
payable by the Borrower(s), such Usage Fee to be calculated, on any date of
determination, on the basis of the aggregate principal amount of the Advances
Outstanding on such date, as provided in the Fee Letter.

8.2   Payment of Interest       Interest shall accrue on each Advance or
Swingline Advance, as applicable, during each Accrual Period at the applicable
Interest Rate. The relevant Borrower shall pay Interest on the unpaid principal
amount of each Advance or Swingline Advance, as applicable, for the period
commencing on and including the Funding Date of such Advance or Swingline
Advance, as applicable, through but excluding the date that such Advance or
Swingline Advance, as applicable, shall be paid in full. Accrued and unpaid
Interest shall be payable on each Advance and each Swingline Advance on each
Payment Date, unless earlier paid pursuant to (i) a prepayment in accordance
with Clause 7.2 or (ii) a reimbursement or repayment in accordance with Clause
7.3 or 7.4, as applicable.   8.3   Default Interest

  8.3.1   If a Borrower fails to pay any amount payable by it under a
Transaction Document on its due date, interest shall accrue on the overdue
amount from the due date up to the date of actual payment (both before and after
judgment) at a rate which, subject to Clause 8.4, is 2.0% higher than the rate
which would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Administrative
Agent in its reasonable discretion. Any interest accruing under this Clause 8.3
shall be immediately payable by the relevant Borrower on demand by the
Administrative Agent.     8.3.2   Default interest (if unpaid) arising on an
overdue amount will be compounded with the overdue amount at the end of each
Accrual Period applicable to that overdue amount but will remain immediately due
and payable.

8.4   Notification of rates of interest

 



--------------------------------------------------------------------------------



 



  8.4.1   Each Lender Agent and Swingline Lender Agent shall determine the
amount of any Breakage Costs due to such Lender Agent or Swingline Lender Agent
on each Payment Date and shall inform the Administrative Agent of the amount of
such Breakage Costs no later than 6 Business Days before such Payment Date. Any
Breakage Costs not notified by such time shall be payable on the next following
Payment Date.     8.4.2   The Administrative Agent shall determine: (i) the
Interest Rate on each Quotation Date and shall advise each Lender Agent,
Swingline Lender Agent and Servicer of such Interest Rate promptly thereafter
and (ii) Interest (including unpaid Interest, if any, due and payable on a prior
Payment Date) to be paid by the relevant Borrower with respect to each Advance
and each Swingline Advance on each Payment Date and shall advise each Lender
Agent, Swingline Lender Agent and the Servicer on behalf of the relevant
Borrower thereof five Business Days prior to each Payment Date.

9.   PAYMENT MECHANICS   9.1   Payments during the Revolving Period.      
Provided that no Event of Default has occurred which is continuing and subject
to Clause 10.4, on each Payment Date during the Revolving Period, the
Administrative Agent shall pay to the following Persons, pursuant to the most
recent Monthly Report, from amounts released by the Account Bank (with the
consent of the Security Trustee) from each Collection Account and the Reserve
Fund, to the extent of Available Funds in such Collection Account and the
Reserve Fund, the following amounts, provided that the consent of the Security
Trustee to the release of amounts from each Collection Account and Reserve Fund
shall be deemed to be given for the purpose of this Clause provided such amounts
are in accordance with the Monthly Report and the Monthly Report provides for
the application of funds to be made in accordance with the following order of
priority such that no funds are applied to an item in the order of priority
until all sums due (in whatever currency) in respect of items with a higher
ranking in the order of priority are paid in full:

  9.1.1   pro rata to each Hedge Counterparty, any amounts, (other than Hedge
Breakage Costs and any payments due in respect of the termination of any Hedge
Transactions) owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s), for the payment thereof;    
9.1.2   to any party owed, administrative fees (if any) (not to exceed €5,000 in
any trailing 12-month period);     9.1.3   to the Servicer, (or Successor
Servicer, as the case may be) in an amount equal to its accrued and unpaid
Servicing Fees to the end of the preceding Collection Period, for the payment
thereof;     9.1.4   to each Lender Agent and Swingline Lender Agent (and, with
respect to any accrued and unpaid Breakage Costs, the relevant Borrower(s)), pro
rata in accordance with the amount of Advances Outstanding and Swingline

 



--------------------------------------------------------------------------------



 



      Advances outstanding hereunder, in an amount equal to any accrued and
unpaid Cost of Funds, Commitment Fee and Breakage Costs;     9.1.5   to each
Lender Agent and Swingline Lender Agent, if the Required Advance Reduction
Amount is greater than zero, an amount necessary to reduce the Required Advance
Reduction Amount to zero, pro rata in accordance with the amount of Advances
Outstanding hereunder, for the payment thereof;     9.1.6   pro rata, to each
Hedge Counterparty, in an amount equal to the amount of any Hedge Breakage
Costs, for the payment thereof;     9.1.7   to the Administrative Agent, for the
account of the applicable Affected Party, to be paid pro rata to such Affected
Parties in accordance with the amount owed to such Person under this Clause
9.1.7, in an amount equal to any unpaid Increased Costs, Taxes and any Other
Costs, for the payment thereof;     9.1.8   to the Administrative Agent, the
Swingline Lenders, each Conduit Lender and each Institutional Lender, the
Affected Parties and the Indemnified Parties, pro rata in accordance with the
amount owed to such Person under this Clause 9.1.8, all other amounts (other
than Advances Outstanding) then due under this Agreement, for the payment
thereof;     9.1.9   at the option of the Borrower(s), to the Reserve Fund, an
amount, if any, which, when so deposited, causes the balance of the Reserve Fund
to equal the one-month Required Interest Reserve Amount, the two-month Required
Interest Reserve Amount or the three-month Required Interest Reserve Amount;    
9.1.10   to the extent not paid by the Servicer, to any Successor Servicer, pro
rata in accordance with the amount owed to such Person under this Clause 9.1.10,
in an amount equal to any accrued and unpaid Transition Costs, Successor
Servicer Expenses and Market Servicing Fee Differential, for the payment
thereof;     9.1.11   €1,500 to the Borrower in respect of its retained profit
referred to in Recital C;     9.1.12   at the option of the Borrower(s): (i) to
be invested in additional Eligible Loans that become part of the Collateral
within two Business Days of such date or distributed to the Borrower(s); and
(ii) to be invested in Permitted Investments in accordance with Clause 10.2; and
(iii) to make (or reserve towards making) payments relating to the Permitted
Indebtedness; provided that the following conditions are satisfied following
such payment(s) as determined by the Administrative Agent: (a) the Availability
is greater than or equal to €0; and (b) neither a Default, an Event of Default
nor a Servicer Termination Event has occurred or would result from the actions
set forth in clauses (i) — (iii) above; and     9.1.13   the surplus to the
Borrower, provided that the conditions to be satisfied under Clause 9.1.12 above
are also satisfied following payment of such surplus.

 



--------------------------------------------------------------------------------



 



9.2   Re-Investment during the Revolving Period. On the terms and conditions
hereinafter set out, provided that no Event of Default has occurred which is
continuing and subject to Clause 10.4, from time to time during the Revolving
Period, a Borrower or the Servicer on its behalf, may, to the extent of any
Principal Collections on deposit in any Collection Account:

  9.2.1   request that the Account Bank (with the consent of the Security
Trustee, provided that the consent of the Security Trustee to the release of
amounts from each Collection Account and Reserve Fund shall be deemed to be
given for the purpose of this Clause provided such amounts are in accordance
with the Monthly Report and the Monthly Report provides for the application of
funds to be made in accordance with the priority of payments provided in Clause
9.1 above), release such funds to the Servicer for the purpose of reinvesting in
additional Eligible Loans, provided the following conditions are satisfied:

  (a)   all conditions precedent set out in Clause 4 have been satisfied;    
(b)   the Servicer provides same day written notice to the Administrative Agent
by facsimile (to be received no later than 11:00 a.m. (London time) on such day)
of such request and the amount thereof;     (c)   the notice required in Clause
9.2.1(b) above shall be accompanied by a Borrower Notice in the form of
Exhibit A-3 and a Borrowing Base Certificate and the same are executed by the
relevant Borrower and at least one Responsible Officer of the Servicer;     (d)
  the Account Bank provides to the Administrative Agent by facsimile or email
(to be received no later than 11:00 a.m. (London time) on that same date) a
statement reflecting the total amount of Principal Collections on deposit on
such day in such Collection Account; and     (e)   upon the satisfaction of the
conditions set out in Clauses 9.2.1(a) through 9.2.1(d) above, and the Account
Bank’s confirmation of available funds, the Account Bank shall, with the consent
of the Security Trustee, release funds consisting of Principal Collections from
such Collection Account to the Servicer in an amount not to exceed the lesser of
(A) the amount requested by the Servicer and (B) the amount of Principal
Collections on deposit in such Collection Account on such day; or request that
such funds be applied to make payments in respect of the Advances Outstanding at
such time in accordance with and subject to the terms of Clause 7.2.2, in which
case the Account Bank shall deposit such funds into the appropriate
Administrative Agent’s Account and the Administrative Agent shall apply such
funds in accordance with Clause 7.2.2.

9.3   During the Amortisation Period. Provided that no Event of Default has
occurred which is continuing and subject to Clause 10.4, on each Payment Date
during the Amortisation Period, the Administrative Agent shall pay to the
following Persons, pursuant to the most recent Monthly Report, from amounts
transferred by the Account Bank (with the consent of the Security Trustee) from
each Collection Account and the

 



--------------------------------------------------------------------------------



 



    Reserve Fund to the corresponding Administrative Agent’s Account, to the
extent of Available Funds in such Collection Account and the Reserve Fund, the
following amounts, provided that the consent of the Security Trustee to the
release of amounts from each Collection Account and Reserve Fund shall be deemed
to be given for the purpose of this Clause provided such amounts are in
accordance with the Monthly Report and the Monthly Report provides for the
application of funds to be made in accordance with the following order of
priority such that no funds are applied to an item in the order of priority
until all sums due (in whatever currency) in respect of items with a higher
ranking in the order of priority are paid in full in the following order of
priority are paid in full:

  9.3.1   pro rata to each Hedge Counterparty, any amounts (other than Hedge
Breakage Costs) owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s), for the payment thereof;    
9.3.2   to any party owed, administrative fees (if any) (not to exceed €5,000 in
any trailing 12 month period);     9.3.3   to the extent not paid by the
Servicer, to the Successor Servicer in an amount equal to any accrued and unpaid
currently due Successor Servicer Fees, for the payment thereof;     9.3.4   to
the Servicer, in an amount equal to its accrued and unpaid Servicing Fees to the
end of the preceding Collection Period, for the payment thereof;     9.3.5   to
each Lender Agent (and, with respect to any accrued and unpaid Breakage Costs,
the relevant Borrower(s)), pro rata in accordance with the amount of Advances
Outstanding hereunder, in an amount equal to any accrued and unpaid Interest,
Commitment Fee and Breakage Costs;     9.3.6   first, to each Swingline Lender
Agent, pro rata in accordance with the amount of Swingline Advances outstanding
hereunder, for the account of the applicable Swingline Lender, in an amount
necessary to reduce the Swingline Advances and Obligations due to such Swingline
Lender to zero, for the payment thereof; and         second, to each Lender
Agent, pro rata in accordance with the amount of Advances Outstanding hereunder,
for the account of the applicable Lender, in an amount necessary to reduce the
Advances Outstanding and Obligations due to such Lender to zero, for the payment
thereof;     9.3.7   pro rata, to each Hedge Counterparty, any Hedge Breakage
Costs and any payments due in respect of the termination of any Hedge
Transactions, in that order, for the payment thereof;     9.3.8   to the
Administrative Agent and each Lender Agent, for the account of the applicable
Affected Party, to be paid pro rata to such Affected Parties in accordance with
the amount owed to such Person under this Clause 9.3.8, in an amount equal to
any unpaid Increased Costs, Taxes and any Other Costs, for the payment thereof;

 



--------------------------------------------------------------------------------



 



  9.3.9   to each Lender Agent, the Lenders, the Affected Parties and the
Indemnified Parties, pro rata in accordance with the amount owed to such Person
under this Clause, all other amounts (other than Advances Outstanding) then due
under this Agreement, for the payment thereof;     9.3.10   to the extent not
paid by the Servicer, to any Successor Servicer, pro rata in accordance with the
amount owed to such Person under this Clause, in an amount equal to any accrued
and unpaid Transition Costs, Successor Servicer Expenses and Market Servicing
Fee Differential, for the payment thereof;     9.3.11   pro rata, to each
Borrower, an amount of not more than €6,000 per annum in respect of that
Borrower’s retained profit as referred to in Recital C;     9.3.12   to each
Person entitled thereto, pro rata, an amount equal to all outstanding
Obligations owed to such Person; and     9.3.13   any remaining amounts shall be
distributed to the Borrowers.

9.4   Consolidated Orders of Priorities. For the avoidance of doubt, given the
joint and several liabilities of the Borrowers under this Agreement, the orders
of priority shall be applied on a consolidated basis regardless of whether the
moneys in question are in an account in the name of one or the other Borrower
and regardless of whether the moneys represent amounts received or collected by
one Borrower rather than the other.   10.   COLLECTIONS AND ALLOCATIONS   10.1  
On or before the date on which a Borrower originates or otherwise acquires a
Loan, such Borrower, or the Servicer on behalf of such Borrower, shall have
instructed the related Obligor to make all payments in respect of such Loan to
the Collection Account corresponding to the Currency in which such Loan is
denominated. The relevant Borrower, or the Servicer on behalf of the relevant
Borrower, shall promptly (but in no event later than two Business Days after the
receipt thereof) identify any Collections received in the Collection Accounts as
being Interest Collections or Principal Collections.   10.2   Until the
occurrence of an Event of Default, to the extent there are uninvested amounts
deposited in the Euro Collection Account, Dollar Collection Account, Pounds
Sterling Collection Account and/or Alternative Currency Account and/or the
Reserve Fund, as the case may be, all amounts shall be invested in Permitted
Investments selected by the Servicer on behalf of the Borrowers; from and after
the occurrence of an Event of Default, to the extent there are uninvested
amounts deposited in the Euro Collection Account, Dollar Collection Account,
Pounds Sterling Collection Account and/or Alternative Currency Account and/or
the Reserve Fund, as the case may be, all amounts may be invested in Permitted
Investments selected by the Servicer that mature no later than the next Business
Day.   10.3   Notwithstanding anything to the contrary contained herein or in
any other Transaction Document, all payments required to be made by a Borrower
hereunder shall be made by such Borrower through the Servicer acting as its
Paying Agent. In addition, each Borrower authorises the Servicer to execute on
such Borrower’s behalf, all Funding

 



--------------------------------------------------------------------------------



 



    Requests, Swingline Funding Requests, notices given pursuant to Clause 7.2
and each Borrower’s certification to be delivered pursuant to Clause 4.2.5.

10.4   The Servicer shall allocate and apply Collections in each Collection
Account to the payment of amounts payable in the Currency deposited into such
Collection Account. To the extent that aggregate amounts payable or to become
payable in any Currency exceed the amount of Collections denominated in such
Currency on deposit in any Collection Account for such Currency and available
for such payment, and Collections denominated in any other Currency on deposit
in any Collection Account are available for such payment, then the Servicer
shall allocate such other Collections to the payment of such amount, and on the
Payment Date the Servicer, in consultation with the Administrative Agent, shall
instruct the Account Bank to cause such other Collections to be converted to the
Currency of payment using the spot selling rate as of the related Determination
Date and shall apply the amounts so converted to the making of such payment such
that no item in the orders of priority is paid unless and until items due (in
whatever currency) which have a higher ranking in the order of priority have
been paid in full.   10.5   If on the date of the Initial Advance or the date of
any Permitted Transfer the sum of the Outstanding Loan Balances of Eligible
Loans in the Collateral that pay interest less frequently than quarterly exceeds
the greater of 20% or €80,000,000, the Borrowers or the Servicer on their behalf
shall deposit into the Reserve Fund an amount equal to one-month Required
Interest Reserve Amount or two-month Required Interest Reserve Amount or
three-month Required Interest Reserve Amount, as provided in Clause (i) of the
“Concentration Limits” definition. In the event that the amount of Collections
in the Collection Accounts is insufficient to make payment of amounts due and
payable on any Payment Date, the Servicer shall allocate and apply amounts in
the Reserve Fund in accordance with the orders of priority.   10.6   With
respect to any Revolving Loans or Delayed Draw Term Loans (until such time as
they become Term Loans) subject to the Retained Interest provisions of this
Agreement, Principal Collections and Interest Collections received by the
Servicer will be allocated between the portion owned by the Borrower(s) and to
the portion not owned by the Borrower(s) (if any) on a pro rata basis according
to the outstanding principal amount of such portion.   11.   PAYMENTS,
COMPUTATIONS, ETC.   11.1   Unless otherwise expressly provided herein, all
amounts to be paid or deposited by a Borrower or the Servicer on behalf of a
Borrower or which are transferred by the Account Bank from the Collection
Accounts and the Reserve Fund shall be paid or deposited in accordance with the
terms hereof no later than 12:00 p.m. (or 10:00 a.m. local time in the Principal
Financial Centre of the Alternative Currency), on the day when due in
immediately available funds to the applicable Administrative Agent’s Account as
set out in Annex E. All amounts to be made available by any Lender, Lender Agent
or Swingline Lender Agent to the Administrative Agent in connection with the
making of any Advance or Swingline Advance, whether in Euro or in an Alternative
Currency, shall be sent to the Administrative Agent on the date when due in
immediately available funds to an account designated by the Administrative Agent
to each such Lender or Lender Agent or Swingline Lender Agent, which amounts, if
in an Alternative Currency, shall be made available to the Administrative Agent
no later than

 



--------------------------------------------------------------------------------



 



    12:00 p.m. (or 10:00 a.m. local time in the Principal Financial Centre of
the Alternative Currency) on the date when due. If, under any provisions of this
Agreement, any Lender or Lender Agent is owed any amount in respect of Breakage
Costs, each such Lender or Lender Agent, as the case may be, shall send a
statement to the Administrative Agent listing each such amount in accordance
with Clause 8.4.   11.2   Whenever any payment hereunder shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of Interest, other interest or any fee
payable hereunder, as the case may be.   11.3   All payments hereunder shall be
made without set-off or counterclaim and in such Currency and in such amounts as
may be necessary in order that all such payments shall not be less than the
amounts otherwise specified to be paid under this Agreement (after withholding
for or on account of any Taxes).   11.4   Except to the extent otherwise
provided herein or in any other Transaction Document, all amounts owing under
this Agreement or under any such other Transaction Document are payable in Euro,
except for the principal of, and Cost of Funds on, any Advance denominated in
any Alternative Currency and Breakage Costs and Hedge Breakage Costs relating
thereto, which are payable in such Alternative Currency. If a Borrower shall
fail to pay any principal of, or any Interest on, any Advance when due (whether
at stated maturity, by acceleration, by mandatory prepayment or otherwise), the
unpaid portion of such Advance shall, if such Advance is not denominated in
Euro, automatically be redenominated in Euro on the due date thereof (or, if
such due date is a day other than the last day of the Accrual Period therefor,
on the last day of such Accrual Period) in an amount equal to the Euro
Equivalent thereof using the spot selling rate as of such date.   12.   FEES  
12.1   The Borrowers shall pay to each Lender Agent and Swingline Lender Agent,
quarterly in arrears, in accordance with Clauses 9.1.4 and 9.3.5, to the extent
of Available Funds:

  12.1.1   from the Collection Accounts and the Reserve Fund on each Payment
Date, the Commitment Fee; and     12.1.2   from (i) the Collection Account
corresponding to the currency of each Advance Outstanding and (ii) the Reserve
Fund, the Usage Fee.

12.2   The Borrower(s) shall pay to the Administrative Agent, in accordance with
Clause 33.9, (i) on the Closing Date, an amount equal to the estimated
reasonable legal fees and itemised out-of-pocket expenses of the Administrative
Agent’s counsel as of such date, and (ii) all additional reasonable fees and
out-of-pocket expenses of such counsel within 30 Business Days after receiving
an invoice for such amounts.   12.3   If, in respect of the next Payment Date,
the Administrative Agent determines that there would be an insufficient amount
of Collections available in any Currency to pay the amounts to be paid under
Clauses 12.1 and 12.2 denominated in such Currency at a particular level of the
Priority of Payments on such Payment Date, then the Administrative Agent shall
exchange an amount of Collections available in any other

 



--------------------------------------------------------------------------------



 



    Currency (as selected by the Administrative Agent in a commercially
reasonable manner) equal to such shortfall at the spot selling rate determined
by the Administrative Agent for delivery two Business Days after such date of
determination, which amounts shall be applied on the next Payment Date in
accordance with the Priority of Payments, and (ii) if such Collections are
insufficient to fully pay the shortfall, apply the Reserve Fund to such
shortfall. If any item at a particular level of the Priority of Payments remains
unpaid after such application then, with respect to the item (or if more than
one item, those items ranking pari passu in priority of payment) which will not
be paid in full, the relevant shortfall shall be borne proportionately between
such items of the same priority.

13.   TAX GROSS UP AND INDEMNITIES   13.1   Definitions       In this Agreement:
      “Protected Party” means a Lender which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Transaction Document.       “Tax Confirmation”
means a confirmation by a Lender that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Transaction
Document is either:

  (i)   a company resident in the United Kingdom for United Kingdom tax
purposes; or     (ii)   a partnership each member of which is:

  (A)   a company so resident in the United Kingdom; or     (B)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of section 11(2) of the Taxes Act) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of sections 114 and 115 of the Taxes Act; or     (C)   a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account interest
payable in respect of that advance in computing the chargeable profits (for the
purposes of section 11(2) of the Taxes Act) of that company.

    “Tax Credit” means a credit against, relief or remission for, or repayment
of, any Tax.       “Tax Deduction” means a deduction or withholding for or on
account of Tax from a payment under a Transaction Document.

 



--------------------------------------------------------------------------------



 



    “Tax Payment” means either the increase in a payment made by an Obligor to a
Lender under Clause 13.2 or a payment under Clause 13.3.       “Treaty Lender”
means a Lender which:

  13.1.1   is treated as a resident of a Treaty State for the purposes of the
Treaty and under the terms of that Treaty is entitled to receive payment of
interest (subject to the completion of any necessary procedural formalities)
without any deduction or withholding on account of Tax; and     13.1.2   does
not carry on a business in the United Kingdom through a permanent establishment
with which that Lender’s participation in the Loan is effectively connected.

      “Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
withholding tax imposed by the United Kingdom on interest.       Unless a
contrary indication appears, in this Clause 13 a reference to “determines” or
“determined” means a determination made in the sole discretion of the person
making the determination acting in good faith.   13.2   Tax gross-up

  13.2.1   The Borrowers shall make all payments to be made by them under any
Transaction Document without any Tax Deduction, unless a Tax Deduction is
required by law.     13.2.2   Each Borrower shall promptly upon becoming aware
that it must make a Tax Deduction (or that there is any change in the rate or
the basis of a Tax Deduction) notify the Administrative Agent accordingly. Each
Lender shall promptly notify the Administrative Agent on becoming so aware in
respect of a payment payable to that Lender. If the Administrative Agent
receives such notification from a Lender, it shall promptly notify the relevant
Borrower.     13.2.3   If a Tax Deduction is required by law to be made by a
Borrower the amount of the payment due from such Borrower shall be increased to
an amount necessary to ensure that (after making such Tax Deduction) it leaves
an amount equal to the payment which would have been due if no Tax Deduction had
been required.     13.2.4   A Borrower is not required to make an increased
payment to a Lender under Clause 13.2.3 above for a Tax Deduction in respect of
tax imposed by the United Kingdom from a payment of interest on a Loan, if on
the date on which the payment falls due:

  (a)   the payment could have been made to the relevant Lender without a Tax
Deduction if it was a Qualifying Lender, but on that date that Lender is not or
has ceased to be a Qualifying Lender other than as a result of any change after
the date it became a Lender under this Agreement in (or in the generally
published interpretation, administration, or application of) any law or Treaty,
or any generally published practice or concession of any relevant taxing
authority; or

 



--------------------------------------------------------------------------------



 



  (b)   

  (A)   the relevant Lender is a Qualifying Lender solely under sub-paragraph
(a)(ii) of the definition of Qualifying Lender;     (B)   an officer of HM
Revenue & Customs has given (and not revoked) a direction (a “Direction”) under
section 931 of the Income Tax Act (as that provision has effect on the date on
which the relevant Lender became a Party) which relates to that payment and that
Lender has received from that Borrower or the Company a certified copy of that
Direction; and     (C)   the payment could have been made to the Lender without
any Tax Deduction in the absence of that Direction; or

  (c)   the relevant Lender is a Qualifying Lender solely under sub-paragraph
(a)(ii) of the definition of Qualifying Lender and it has not, other than by
reason of any change after the date of this Agreement in (or in the generally
published interpretation, administration or application of) any law, or any
generally published practice or concession of any relevant taxing authority,
given a Tax Confirmation to the Company; or     (d)   the relevant Lender is a
Treaty Lender and the Borrower making the payment is able to demonstrate that
the payment could have been made to the Lender without the Tax Deduction had
that Lender complied with its obligations under Clause 13.2.7 below ; or     (e)
  the increased payment is due as a result of any assignment or transfer of the
Loans by an Existing Lender to a New Lender pursuant to Clause 22.

  13.2.5   If a Borrower is required to make a Tax Deduction as a result of a
change in the Applicable Law, such Borrower shall make that Tax Deduction and
any payment required in connection with that Tax Deduction within the time
allowed and in the minimum amount required by law.     13.2.6   Within 30 days
of making either a Tax Deduction or any payment required in connection with that
Tax Deduction, the relevant Borrower shall deliver to the Administrative Agent,
for the Lender entitled to the payment, evidence reasonably satisfactory to that
Lender that the Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.     13.2.7   A Treaty Lender and
the relevant Borrower, to the extent a Borrower makes a payment to which that
Treaty Lender is entitled, shall co-operate in completing any procedural
formalities (including the completion and submission of any relevant form)
necessary for such Borrower to obtain authorisation to make that payment without
a Tax Deduction and in particular each Treaty Lender shall, as soon as
reasonably practicable, submit an application for gross payment to its local tax
authority and provide a copy of such application to the Administrative Agent and
the relevant Borrower.

 



--------------------------------------------------------------------------------



 



13.3   Tax indemnity

  13.3.1   The relevant Borrower shall (within three Business Days of demand by
the Administrative Agent) pay (or procure payment) to a Protected Party an
amount equal to the loss, liability or cost which that Protected Party
determines, acting in good faith, will be or has been (directly or indirectly)
suffered for or on account of Tax by that Protected Party in respect of a
Transaction Document. A copy of a certificate confirming the amount and date of
the loss, liability or Tax suffered or to be suffered shall accompany the demand
for payment.     13.3.2   Clause 13.3.1 above shall not apply:

  (a)   with respect to any Tax assessed on a Protected Party:

  (i)   under the law of the jurisdiction in which that Protected Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Protected Party is treated as resident for tax purposes; or     (ii)   under the
law of the jurisdiction in which that Protected Party’s Facility Office is
located in respect of amounts received or receivable in that jurisdiction,

  (b)   if that Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party; or     (c)   to the extent a loss, liability or cost:

  (i)   is compensated for by an increased payment under Clause 13.2;     (ii)  
would have been compensated for by an increased payment under Clause 13.2 but
was not (or will not be) so compensated solely because one of the exclusions in
sub-clause 13.2.4 of Clause 13.2 applied (or will apply); or     (iii)   arises
as a result of wilful misconduct by such Protected Party.

  13.3.3   A Protected Party making, or intending to make a claim pursuant to
Clause 13.3.1 above shall promptly notify the Administrative Agent of the event
which will give, or has given, rise to the claim, following which the
Administrative Agent shall notify the relevant Borrower.     13.3.4   A
Protected Party shall, on receiving a payment from a Borrower under this Clause
13.3, notify the Administrative Agent.     13.3.5   This Clause 13.3 shall not
apply to the extent any loss, liability, cost or Tax is attributable to the
wilful misconduct of the relevant Protected Party or any of its affiliates or
agents.

13.4   Tax Credit

 



--------------------------------------------------------------------------------



 



    If a Borrower makes a Tax Payment and the relevant Secured Party determines
that:

  13.4.1   a Tax Credit is either attributable to that Tax Payment or to the Tax
Deduction to which that Tax Payment relates; and     13.4.2   that Secured Party
has obtained, utilised and fully retained that Tax Credit on an affiliated group
basis,

    the Secured Party shall pay an amount to the relevant Borrower which that
Secured Party determines will leave it (after that payment) in the same
after-Tax position as it would have been in had the Tax Payment not been made by
the relevant Borrower.   13.5   Stamp Taxes       Each Borrower shall pay and,
within three Business Days of demand, indemnify each Lender against any cost,
loss or liability that Lender incurs in relation to all stamp duty, registration
and other similar Taxes payable in respect of any Transaction Document.   13.6  
Value Added Tax

  13.6.1   All consideration expressed to be payable under a Transaction
Document by any party to a Lender shall be deemed to be exclusive of any VAT. If
VAT is chargeable on any supply made by any Lender to any party in connection
with a Transaction Document, that party shall pay to the Lender (in addition to
and at the same time as paying the consideration) an amount equal to the amount
of the VAT and such Lender shall promptly provide an appropriate VAT invoice to
such Party.     13.6.2   Where a Transaction Document requires any party to
reimburse a Secured Party for any costs or expenses, that party shall also at
the same time pay and indemnify that Secured Party against all VAT incurred by
the Secured Party in respect of the costs or expenses to the extent that the
Secured Party reasonably determines that neither it, nor any other member of any
group of which it is a member for VAT purposes, is entitled to credit or
repayment from the relevant tax authority in respect of the VAT.

14.   INCREASED COSTS   14.1   Increased costs

  14.1.1   If either (i) the introduction of or any change in or in the
interpretation of any Applicable Law, guideline, rule, regulation, directive or
request (including the implementation of the Basel II Framework by national
authorities) or (ii) compliance by any Affected Party with any Applicable Law,
guideline, rule, regulation, directive or request from any central bank or other
Governmental Authority (whether or not having the force of law) (including any
national regulation which implements the Basel II Framework), including, without
limitation, compliance by an Affected Party with any request or directive
regarding capital adequacy, has or would have the effect of (i) reducing the
rate of return on the capital of any Affected Party or any Lender’s Holding
Company, (ii) imposing an additional or increased cost, or (iii) reducing any

 



--------------------------------------------------------------------------------



 



      amount due and payable under any Transaction Document, in each case as a
consequence of its obligations hereunder or arising in connection herewith or an
additional or increased cost of any Affected Party to the extent that it is
attributable to that Affected Party having entered into its Commitment or
funding or performing an obligation in connection herewith to a level below or
above, as applicable, that which any such Affected Party or such Lender’s
Holding Company could have achieved but for such introduction, change or
compliance (taking into consideration the policies of such Affected Party or
such Lender’s Holding Company with respect to capital adequacy) by an amount
deemed by such Affected Party or such Lender’s Holding Company to be material,
then from time to time, within 10 days after demand by such Affected Party
(which demand shall be accompanied by a statement setting out the basis for such
demand), the relevant Borrower(s) shall pay directly to such Affected Party or
the Lender with respect to such Holding Company such additional amount or
amounts as will compensate such Affected Party for such reduction.

  14.1.2   If as a result of any event or circumstance similar to those
described in Clause 14.1.1, any Affected Party is required to compensate a bank
or other financial institution providing liquidity support, credit enhancement
or other similar support to such Affected Party in connection with this
Agreement or the funding or maintenance of Advances or Swingline Advances
hereunder, then within 10 days after demand by such Affected Party, the relevant
Borrower(s) shall pay to such Affected Party such additional amount or amounts
as may be necessary to reimburse such Affected Party for any such amounts paid
by it.     14.1.3   In determining any amount provided for in this Clause 14.1,
the Affected Party may use any reasonable averaging and attribution methods. Any
Affected Party making a claim under this Clause 14.1 shall submit to the
relevant Borrower(s) a certificate as to such additional or increased cost or
reduction, which certificate shall calculate in reasonable detail any such
charges and shall be conclusive absent demonstrable error.     14.1.4   If a
Lender or Swingline Lender shall notify the Administrative Agent that a
Eurocurrency Disruption Event as described in paragraph (a) of the definition of
“Eurocurrency Disruption Event” has occurred, the Administrative Agent shall in
turn so notify the Borrowers, whereupon all Advances in respect of which
Interest accrues at the LIBOR Rate shall immediately be converted into Advances
in respect of which Interest accrues at the applicable Base Rate.     14.1.5  
Failure or delay on the part of any Affected Party to demand compensation
pursuant to this Clause 14.1 shall not constitute a waiver of such Affected
Party’s right to demand such compensation.

14.2   Exceptions

  14.2.1   Clause 14.1 does not apply to the extent any Increased Cost is:

  (a)   Attributable to a Tax Deduction required by law to be made by a
Borrower;

 



--------------------------------------------------------------------------------



 



  (b)   compensated for by Clause 13.2 or 13.3 (or would have been compensated
for under Clause 13.2 or 13.3 but was not so compensated solely because any of
the exclusions in Clause 13.2 or 13.3.2 applied); or     (c)   compensated for
by the payment of the Mandatory Cost.

  14.2.2   In this Clause 14.3, a reference to a “Tax Deduction” has the same
meaning given to the term in Clause 13.1.

15.   OTHER INDEMNITIES   15.1   Currency indemnity

  15.1.1   If any sum due from a Borrower under the Transaction Documents (a
“Sum”), or any order, judgment or award given or made in relation to a Sum, has
to be converted from the currency (the “First Currency”) in which that Sum is
payable into another currency (the “Second Currency”) for the purpose of:

  (a)   making or filing a claim or proof against such Borrower;     (b)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

      such Borrower shall as an independent obligation, within three Business
Days of demand, indemnify each Secured Party to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (B) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.    
15.1.2   Each of the Borrowers waives any right it may have in any jurisdiction
to pay any amount under the Transaction Documents in a currency or currency unit
other than that in which it is expressed to be payable.

16.   INDEMNIFICATION AND EXPENSES   16.1   Indemnification and Expenses

  16.1.1   Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, each of the Borrowers hereby agrees to
indemnify the Administrative Agent, the Successor Servicer (if it is not an
Affiliate of the Borrower), the Security Trustee, any other Secured Party or its
assignee and each of their respective Affiliates and officers, directors,
employees and agents thereof (collectively, the “Indemnified Parties”),
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable legal fees and
disbursements to the extent expressly set forth below (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by, any such Indemnified Party arising out of or as a result of this
Agreement, excluding, however, Indemnified Amounts to the extent resulting from
(i) fraud, gross negligence or wilful misconduct on the part of such Indemnified
Party or (ii) Indemnified Amounts to the extent already compensated for under
Clause 13,

 



--------------------------------------------------------------------------------



 



      14, 15, 16, or 34. Without limiting the foregoing, each of the Borrowers
shall indemnify the Indemnified Parties for Indemnified Amounts relating to or
resulting from:

  (a)   any Loan treated as or represented by the relevant Borrower to be an
Eligible Loan that is not at the applicable time an Eligible Loan;     (b)  
reliance on any representation or warranty made or repeated by the Borrowers,
the Servicer or any of their respective officers under or in connection with
this Agreement, which shall have been false or incorrect in any material respect
when made or repeated;     (c)   the failure by the relevant Borrower to comply
with any term, provision or covenant contained in this Agreement or any other
Transaction Document, or with any Applicable Law with respect to any Loan
comprising a portion of the Collateral, or the nonconformity of any Loan or any
Related Property with any such Applicable Law or any breach by the relevant
Borrower thereof to perform its obligations under the Loans included as a part
of the Collateral;     (d)   the failure to vest and maintain vested in the
Security Trustee, on behalf of the Secured Parties a valid, effective and first
ranking security interest in the Collateral in accordance with the Transaction
Documents;     (e)   the failure to file, or any delay in filing, security
registrations or other similar instruments or documents of any applicable
jurisdiction or other Applicable Laws with respect to any Collateral, or to
place any loan note or Loan Documents in the possession of the Collateral
Custodian as required by the Transaction Documents;     (f)   any dispute,
claim, offset or defence (other than the discharge in bankruptcy) of the
relevant Obligor to the payment of any Loan included as part of the Collateral
that is, or is purported to be, an Eligible Loan (including, without limitation,
a defence based on the Loan not being a legal, valid and binding obligation of
the relevant Obligor enforceable against it in accordance with its terms);    
(g)   any failure of a Borrower or the Servicer to perform its duties or
obligations in accordance with the provisions of this Agreement or any failure
by the Servicer, a Borrower or any Affiliate thereof to perform its respective
duties under the Loans;     (h)   any products liability claim or environmental
liability claim or personal injury or property damage suit or other similar or
related claim or action of whatever sort arising out of or in connection with
the Related Property, merchandise or services that are the subject of any Loan
included as part of the Collateral or the Related Property included as part of
the Collateral;

 



--------------------------------------------------------------------------------



 



  (i)   the failure by a Borrower to pay when due any Taxes for which such
Borrower is liable, including without limitation, sales, excise or personal
property taxes payable in connection with the Collateral;     (j)   any
repayment by the Administrative Agent or another Secured Party of any amount
previously distributed in reduction of Advances Outstanding, the Swingline
Advances outstanding or payment of Cost of Funds or any other amount due
hereunder or under any Hedging Agreement, in each case which amount the
Administrative Agent or another Secured Party believes in good faith is required
to be repaid;     (k)   any investigation, litigation or proceeding related to
this Agreement or the use of proceeds of Advances, Swingline Advances or in
respect of any Loan included as part of the Collateral or the Related Property
included as part of the Collateral;     (l)   any failure by a Borrower to give
reasonably equivalent value to any transferor in consideration for the transfer
by such Person to such Borrower of any Loan or the Related Property or any
attempt by any Person to void or otherwise avoid any such transfer under any
statutory provision or common law or equitable action;     (m)   the failure of
a Borrower, any of its agents or representatives to remit to the Servicer or the
Administrative Agent, Collections on the Collateral remitted to such Borrower or
any such agent or representative in accordance with the terms hereof or the
commingling by a Borrower or any Affiliate of any collections;     (n)   the
failure to maintain, as of the close of business on each Business Day prior to
the Termination Date, an amount of Advances Outstanding that is less than or
equal to the lesser of (x) the Facility Amount and (y) the Maximum Availability
on such Business Day;     (o)   the failure by a Borrower to comply with any of
the covenants relating to the Hedging Agreements in accordance with the
Transaction Documents; or     (p)   fluctuations in a Currency which a Lender
may sustain as a consequence of the payment of any Advance Outstanding in that
Currency (including as a result of any mandatory prepayment hereunder or the
occurrence of an Event of Default that is continuing or the Termination Date)
other than in the Currency in which such Advance was made.

  16.1.2   Any amounts subject to the indemnification provisions of this Clause
16.1 shall be paid by the relevant Borrower to the applicable Indemnified Party
within five Business Days following such Person’s demand therefor.     16.1.3  
If for any reason the indemnification provided above in this Clause 16.1 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the relevant Borrower(s) shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,

 



--------------------------------------------------------------------------------



 



      damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by such Indemnified Party on the one hand
and the relevant Borrower(s), on the other hand but also the relative fault of
such Indemnified Party as well as any other relevant equitable considerations.  
  16.1.4   The obligations of the Borrowers under this Clause 16.1 shall survive
the removal of the Administrative Agent, the Servicer, the Successor Servicer or
the Security Trustee and the termination of this Agreement.

17.   REPRESENTATIONS AND WARRANTIES       The Borrowers jointly and severally
make the representations and warranties set out in this Clause 17 to each
Secured Party on the Closing Date and on the date of the Initial Advance and in
addition, the Repeating Representations are deemed to be made by each Borrower
with reference to the facts and circumstances then existing on each Funding
Date. For the purpose of this Clause and this Agreement, “Repeating
Representations” means each of the representations set out in this Clause 17
except for those in Clauses 17.9 and 17.25 (to the extent it applies to the date
of the Initial Advance, but which shall otherwise be repeated by reference to
the circumstances existing on each date on which it is repeated).   17.1  
Organisation; Power and Authority. Each of the Borrowers is a private limited
company duly organised and validly existing under the laws of the jurisdiction
of its formation and has full power, authority and legal right to own its assets
and conduct its business as such business is presently conducted and to enter
into and perform its obligations under this Agreement and each other Transaction
Document to which it is a party.   17.2   Due Qualification. Each of the
Borrowers is duly qualified to do business as a private limited company in its
country of incorporation and in each jurisdiction where it conducts business.  
17.3   Due Authorisation. The execution and delivery of this Agreement and each
Transaction Document to which each Borrower is a party and the consummation of
the transactions provided for herein and therein have been duly authorised by
the relevant Borrower by all necessary action on the part of such Borrower.  
17.4   No Conflict. The execution and delivery of this Agreement and each
Transaction Document to which each Borrower is a party, the performance by each
Borrower of the transactions contemplated hereby and thereby and the fulfilment
of the terms hereof and thereof will not conflict with or result in any breach
of any of the terms and provisions of, and will not constitute (with or without
notice or lapse of time or both) a default under, the relevant Borrower’s
articles of incorporation or any Contractual Obligation of the relevant
Borrower.   17.5   No Violation. The execution and delivery of this Agreement
and each Transaction Document to which each Borrower is a party, the performance
of the transactions contemplated hereby and thereby and the fulfilment of the
terms hereof and thereof will not conflict with or violate any Applicable Law.

 



--------------------------------------------------------------------------------



 



17.6   No Proceedings. Except as previously disclosed to the Administrative
Agent and each Lender Agent in writing, there are no proceedings or
investigations (formal or informal) pending or, to the best knowledge of the
Borrowers, threatened against either Borrower, before any Governmental
Authority:

  17.6.1   asserting the invalidity of this Agreement or any Transaction
Document to which either Borrower is a party,     17.6.2   seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any Transaction Document to which either Borrower is a party, or     17.6.3  
seeking any determination or ruling that could reasonably be expected to have a
Material Adverse Effect.

17.7   All Consents Required. All approvals, authorisations, consents, orders or
other actions of any Person or of any Governmental Authority (if any) required
in connection with the due execution, delivery and performance by each Borrower
of this Agreement and by each Borrower of any Transaction Document to which such
Borrower is a party, have been obtained.   17.8   EU Insolvency Regulation. Each
Borrower:

  17.8.1   has its “centre of main interests” (within the meaning of Article
3(l) of the EU Insolvency Regulation) in England and Wales; and     17.8.2   has
no “establishment” (as that term is used in Article 2(h) of the EU Insolvency
Regulation) or branch office in any jurisdiction outside England and Wales ; and
    17.8.3   has no Subsidiaries, no employees and, except as previously
disclosed to the Administrative Agent, no premises.

17.9   Insolvency, Etc. The transactions contemplated under this Agreement and
each Transaction Document to which each Borrower is a party do not and will not
render such Borrower Insolvent. Neither of the Borrowers is Insolvent or subject
to any Insolvency Proceeding.   17.10   Selection Procedures. No procedures
believed by either Borrower to be materially adverse to the interests of the
Secured Parties were utilised by such Borrower in identifying and/or selecting
the Loans that are part of the Collateral.   17.11   Taxes.

  17.11.1   Each Borrower has filed or caused to be filed all Tax returns
required to be filed by it. Each Borrower has paid all Taxes and all assessments
made against it or any of its property (other than any amount of Tax the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of such Borrower), and no Tax lien has been filed and, to
each Borrower’s knowledge, no claim is being asserted, with respect to any such
Tax, fee or other charge.

 



--------------------------------------------------------------------------------



 



  17.11.2   Neither Borrower has engaged nor will it engage in any course of
conduct (whether by act, omission or otherwise) which has given rise to or might
reasonably be expected to give rise to any liability of such Borrower under
section 767A or section 767AA ICTA;     17.11.3   Neither Borrower has acquired
any right or title to, or interest in, any asset (or any part of an asset) in
circumstances in which, were it to cease to be a member of the same group of
companies (for any relevant tax purposes) as the company from which it acquired
that right or title to, or interest in, that asset (or part thereof), it could
have a liability to pay tax under section 179 TCGA, paragraphs 3, 9 or 11
Schedule 7 FA 2003, paragraph 12A Schedule 9 FA 1996, paragraph 30A Schedule 26
FA 2002, or otherwise;     17.11.4   No steps have been taken by either
Borrower, nor will any steps be taken by either Borrower which could cause such
Borrower to be a member of a VAT group with any company that is not a Borrower.

17.12   Agreements Enforceable. This Agreement and each Transaction Document to
which each Borrower is a party constitutes the legal, valid and binding
obligation of such Borrower enforceable against such Borrower in accordance with
their respective terms, except as such enforceability may be limited by
applicable Insolvency Laws and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity).
  17.13   Reports Accurate. All Monthly Reports and information furnished or to
be furnished by a Borrower or the Servicer to the Administrative Agent or any
Lender in connection with this Agreement are true, complete and accurate.  
17.14   Location of Offices. Since its formation, no Borrower has changed its
name, identity, structure, existence or state of formation, whether by an
amendment of its constitutional documents, by reorganisation or otherwise.  
17.15   Tradenames. Other than ‘CapitalSource’, neither of the Borrowers has any
trade names, fictitious names, assumed names or “doing business as” names or
other names under which it has done or is doing business.   17.16   Management.
Each Borrower is centrally managed and tax resident in the United Kingdom and
neither Borrower is tax resident in any other jurisdiction.   17.17   Value
Given. Each Borrower has given reasonably equivalent value to any transferor in
consideration for the transfer by such Person to such Borrower of the Loans, no
such transfer was made for or on account of an antecedent debt owed by such
Person to such Borrower, and no such transfer is voidable or subject to
avoidance under any Insolvency Law.   17.18   Articles of Incorporation. The
articles of incorporation of each of the Borrowers are in the forms attached as
Exhibit B hereto.   17.19   Separate Entity. Neither of the Borrowers has:

  17.19.1   engaged in any business or activity other than (a) entering into the
Transaction Documents to which it is a party, (b) making, purchasing, owning,
originating,

 



--------------------------------------------------------------------------------



 



      holding, selling, exchanging, redeeming, pledging, contracting for the
management of and otherwise dealing with Loans and Related Property in the
Collateral as contemplated by the terms of the Transaction Documents, and
(c) such other activities as are incidental or related thereto (together, the
“Permitted Activities”);

  17.19.2   merged into or consolidated with any Person or dissolved, terminated
or liquidated in whole or in part, transferred or otherwise disposed of all or
substantially all of its assets or changed its legal structure, without in each
case first obtaining the consent of the Administrative Agent and each Lender
Agent other than as contemplated in the Transaction Documents;     17.19.3  
failed to preserve its existence as an entity duly organised and validly
existing under the laws of the jurisdiction of its organisation or formation, or
without the prior written consent of the Administrative Agent or each Lender
Agent, amended, modified, terminated or failed to comply with the provisions of
its articles of incorporation (except in relation to the issue of shares, which
shares are subject to Security in favour of the Secured Parties), or failed to
comply with any formalities applicable to its form of incorporation;     17.19.4
  except as permitted by this Agreement and the other Transaction Documents,
commingled its assets with the assets of any of its Affiliates, or of any other
Person;     17.19.5   incurred any debt, secured or unsecured, direct or
contingent, other than (A) Indebtedness to the Secured Parties hereunder or in
conjunction with a repayment of all Advances and Swingline Advances owed to any
of the Lenders, (B) obligations in respect of Hedging Agreements or any other
Transaction Documents, (C) liabilities incidental to the maintenance of its
existence, or (D) Indebtedness approved by the Administrative Agent and the
Lenders (in their sole discretion) that is either non-recourse to the relevant
Borrower or Permitted Indebtedness;     17.19.6   failed to maintain its
records, books of account and bank accounts separate and apart from those of any
other Person;     17.19.7   entered into any contract or agreement with any
Person, other than (i) the transactions permitted or contemplated by this
Agreement, any other Transaction Document and any Hedging Agreements, and
(ii) other transactions (including, without limitation, transactions related to
the use of office space or computer equipment or software by the Borrower to or
from an Affiliate) (A) in the ordinary course of business, (B) pursuant to the
reasonable requirements of the Borrower’s business and (C) upon fair and
reasonable terms that are no less favourable to the Borrower than could be
obtained in a comparable arm’s-length transaction with third parties;    
17.19.8   failed to correct any known misunderstandings regarding the separate
identity of either of the Borrowers and CapitalSource Europe Limited.,
CapitalSource Finance LLC, CapitalSource UK Limited, CapitalSource Inc. or any
principal or Affiliate thereof or any other Person;

 



--------------------------------------------------------------------------------



 



  17.19.9   guaranteed, become obligated for, or held itself out to be
responsible for the debt of another Person other than pursuant to the
Transaction Documents;     17.19.10   failed either to hold itself out to the
public as a legal entity separate and distinct from any other Person or to
conduct its business solely in its own name in order not (a) to mislead others
as to the identity with which such other party is transacting business, or
(b) to suggest that it is responsible for the debts of any third party
(including any of its principals or Affiliates);     17.19.11   except as may be
required by any Insolvency Laws, shared any common logo with or held itself out
as or been considered as a department or division of (a) any of its principals
or Affiliates, (b) any Affiliate of a principal or (c) any other Person;    
17.19.12   failed to maintain separate financial statements, showing its assets
and liabilities separate and apart from those of any other Person;     17.19.13
  failed to pay its own liabilities and expenses only out of its own funds;    
17.19.14   acquired the obligations or securities of its Affiliates or
shareholders;     17.19.15   if applicable, failed to use separate invoices and
checks bearing its own name;     17.19.16   failed at any time to have appointed
at least one independent director (each, an “Independent Director”), which is
not and, for the immediately preceding two year period, was not (a) a director
(other than an Independent Director), officer or employee of either Borrower;
(b) a director, officer or employee of CapitalSource Europe Limited. or any of
its Affiliates; (c) a supplier, independent contractor or any other Person who
derives more than 15% of its gross revenues from its activities with a Parent,
the Servicer, CapitalSource TRS Inc., CapitalSource Inc. and/or any Affiliate of
the foregoing; or (d) a member of the immediate family of any person meeting the
criteria set fourth in paragraphs (a), (b) or (c) of this Clause 17.19.16;
provided that any such Independent Director may be an Independent Director of
another special purpose entity affiliated with the relevant Borrower;    
17.19.17   failed to provide that the consent of a majority of the directors
(including the consent of all of the Independent Directors) where a majority of
the directors and all of the Independent Directors of the relevant Borrower in
attendance is required for a Borrower to (a) dissolve or liquidate, in whole or
part, or institute proceedings to be adjudicated bankrupt or insolvent,
(b) institute or consent to the institution of bankruptcy or insolvency
proceedings against it, (c) file a petition seeking or consent to reorganisation
or relief under any applicable federal or state law relating to bankruptcy or
insolvency, (d) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for the
relevant Borrower, (e) make any assignment for the benefit of the relevant
Borrower’s creditors, (f) admit in writing its inability to pay its debts
generally as they become due, or (g) take any action in furtherance of any of
the foregoing.

 



--------------------------------------------------------------------------------



 



17.20   Accuracy of Representations and Warranties. Without prejudice to the
terms and effect of any other representation or warranty, each representation or
warranty by the Borrowers contained herein or in any certificate or other
document furnished by a Borrower pursuant hereto or in connection herewith is
true and correct in all material respects.   17.21   Environmental. As of the
Borrower Cut-Off Date with respect to any Loan where mortgaged property that is
material to the operations of the related business constitutes Related Property
securing such Loan, as far as the relevant Borrower is aware, the related
mortgaged property was free of contamination from toxic substances or hazardous
wastes requiring action under Applicable Law or is subject to ongoing
environmental rehabilitation approved by the Servicer, and, as of the related
Borrower Cut-Off Date of such Loan, the relevant Borrower has no knowledge of
any such contamination from toxic substances or hazardous waste material on any
such mortgaged property unless such items are below action levels.   17.22  
Material Adverse Change. (i) as of the Closing Date, there has been no Material
Adverse Change with respect to the Servicer, CapitalSource Europe Limited,
CapitalSource UK Limited or any Borrower and (ii) as of each Funding Date, there
has been no Material Adverse Change with respect to the Servicer, CapitalSource
Europe Limited, CapitalSource UK Limited or any Borrower since the Closing Date.
  17.23   No Default

  17.23.1   No Default exists or would result from the making of any Advance.  
  17.23.2   No other event or circumstance is outstanding which constitutes a
default under any other agreement or instrument which is binding on either
Borrower or to which its assets are subject which would reasonably be expected
to have a Material Adverse Effect.

17.24   Pari Passu Ranking       Each of the Borrower’s payment obligations
under the Transaction Documents rank at least pari passu with the claims of all
its other unsecured and unsubordinated creditors, except for obligations
preferred by law applying to companies generally.   17.25   Representations and
Warranties of the Borrowers Relating to the Agreement and the Loans

  17.25.1   Each of the Borrowers hereby represents and warrants to the
Administrative Agent and each other Secured Party that:

  (a)   Eligibility of Loans. As of the date of the Initial Advance and on each
Funding Date, (i) the Loan List and the information contained in the Borrower
Notice delivered under this Agreement is an accurate and complete listing in all
material respects of all the Loans that are part of the Collateral as of such
date, and the information contained therein with respect to the identity of such
Loans and the amounts owing thereunder is true and correct in all material
respects as of such date, (ii) each such Loan satisfies the criteria of the
definition of Eligible Loan, (iii) each

 



--------------------------------------------------------------------------------



 



      such Loan and the Related Property is free and clear of any Security
(other than Permitted Security). In addition, on each Funding Date, each
Borrower shall also be deemed to represent and warrant that (i) any additional
Loan referenced on the related Borrower Notice delivered under this Agreement is
an Eligible Loan, (ii) each such Loan is free and clear of any Security (other
than Permitted Security), and (iii) the representations and warranties set out
in Clause 17.27 are true and correct with respect to each Loan transferred on
such day as if made on such day.

  (b)   No Fraud. Each Loan was originated without any fraud or material
misrepresentation by the relevant Borrower or, to the best of the relevant
Borrower’s knowledge, on the part of any transferor of such Loan or the Obligor.

17.26   Collateral; Collateral Security

  17.26.1   Save for any Permitted Security, neither of the Borrowers (in its
capacity as a lender) has assigned, pledged, or otherwise conveyed or encumbered
the Eligible Loans or any of its other assets to any Person.     17.26.2   The
provisions of the Debentures and the other Transaction Documents are effective
to create in favour of the Security Trustee the security interests which the
Debentures and such other Transaction Documents purport to create, and those
security interests are valid and effective, in each case subject to any filing,
registration or notarisation (including registration of the Debenture) necessary
to perfect (where perfection may be required in accordance with the Transaction
Documents) such Security interests and make such Security interests enforceable
and effective.

17.27   True and Complete Disclosure       The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of each
Borrower to the Administrative Agent in connection with the negotiation,
preparation or delivery of this Agreement and the other Transaction Documents or
included herein or therein or delivered pursuant hereto or thereto, when taken
as a whole, do not contain any untrue statement of material fact or omit to
state any material fact necessary to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading, it being
understood and agreed that, for the purposes of this Clause 17.27, such
information shall not include projections and pro forma financial information.
All written information (other than any pro forma financial information)
furnished after the date hereof by or on behalf of each Borrower to the
Administrative Agent in connection with this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby will be true,
complete and accurate in every material respect, or (in the case of any
projections) based on reasonable estimates, on the date as of which such
information is stated or certified. There is no fact known to a Responsible
Officer of either Borrower, after due inquiry, that could reasonably be expected
to have a Material Adverse Effect that has not been disclosed herein, in the
other Transaction Documents or in a report, financial statement, exhibit,
schedule, disclosure letter or other writing furnished to the Administrative
Agent for use in connection with the transactions contemplated hereby or
thereby.

 



--------------------------------------------------------------------------------



 



17.28   Employees/Defined Benefit Scheme       Neither of the Borrowers has any
employees or maintains a pension scheme.   17.29   Subsidiaries

  17.29.1   Neither of the Borrowers has any Subsidiaries.

17.30   Business Affairs

  17.30.1   The business and affairs of each Borrower have at all times been,
and will at all times be, managed, controlled and conducted in its own name as
an identifiable business, separate, independent and identifiable from the
business of any other Person.     17.30.2   The records, books, accounts and
minutes of each Borrower have at all times been, and will continue at all future
times to be, maintained separate and distinct from those of any other Person.  
  17.30.3   The assets and liabilities and the funds of each Borrower have at
all times been, and will continue at all future times to be, kept separate and
distinct from any other Person; and each Borrower has received, deposited,
withdrawn, paid and disbursed, and will at all future times receive, deposit,
withdraw, pay and disburse, all monies, funds and receivables in the ordinary
course of its business and in a manner separate and distinct from any other
Person.     17.30.4   Neither Borrower has paid nor will it pay nor is it or
will it become liable for, any debt of any other Person except as contemplated
under the Transaction Documents.     17.30.5   All dealings and transactions of
each Borrower with all other persons have at all times been and will continue at
all times to be at arms-length.     17.30.6   Any Contractual Obligation of a
Borrower (other than any Loans originated or otherwise acquired by such Borrower
and the related Loan transfer documents) shall contain an agreement by each of
the other parties thereto not to institute against, or join any other Person in
instituting against, such Borrower any Insolvency Proceeding so long as there
shall not have elapsed a period of one year and one day (or such longer
preference period as shall then be in effect) since the Collection Date.

17.31   The representations and warranties in this Clause 17 shall survive the
termination of this Agreement.   18.   INFORMATION UNDERTAKINGS       The
undertakings in this Clause remain in force from the date of this Agreement
until the Collection Date.

 



--------------------------------------------------------------------------------



 



18.1   Financial statements       Each Borrower shall supply, to the extent not
supplied by the other Borrower or the Servicer hereunder or under the Servicing
Agreement, to each of the Lenders:

  18.1.1   as soon as available and in any event within 60 days after the end of
each of the first three quarterly fiscal periods of each fiscal year of (i) the
Borrower and (ii) the relevant Parent, the unaudited balance sheet of (i) the
Borrower and (ii) the relevant Parent, as at the end of such period, and the
related unaudited statement of income and retained earnings and statement of
equity for (i) the Borrower and (ii) the relevant Parent, for such period and
the portion of the fiscal year through the end of such period, setting out in
each case in comparative form the figures for the previous year (if any),
accompanied by a certificate of a Responsible Officer of (i) the Borrower and
(ii) the relevant Parent, which certificate shall state that said financial
statements fairly present the financial condition and results of operations of
(i) the Borrower and (ii) the relevant Parent, in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments), provided that such balance sheets and statements in
respect of CapitalSource UK Limited shall be required to be provided only upon
it having commenced its operations;     18.1.2   as soon as available and in any
event within 120 days after the end of each fiscal year of (i) the Borrower and
(ii) the relevant Parent, the audited balance sheet of (i) the Borrower and
(ii) the relevant Parent, as at the end of such fiscal year and the related
audited statement of income and retained earnings and audited statement of
equity for (i) the Borrower and (ii) the relevant Parent, for such year, setting
out in each case in comparative form the figures for the previous year (if any),
accompanied by an opinion thereon of independent certified public accountants of
recognised national standing, which opinion shall not be qualified as to scope
of audit or going concern and shall state that said financial statements fairly
present the financial condition and results of operations of (i) the Borrower
and (ii) the relevant Parent as at the end of, and for, such fiscal year in
accordance with GAAP, provided that such audited balance sheets and statements
in respect of CapitalSource UK Limited shall be required to be provided only
upon it having commenced its operations and provided further that if no such
audited balance sheets or statements are available at the relevant time,
unaudited balance sheets and statements shall be provided;     18.1.3  
(i) within 45 days after the end of each of its first three fiscal quarters, a
copy of the quarterly report on Form 10-Q of CapitalSource Inc. for the most
recent fiscal quarter and unaudited consolidating statements, and (ii) within
90 days after the end of each fiscal year, a copy of the annual report on Form
10-K of CapitalSource Inc., in each case in the form as filed with the
Securities and Exchange Commission and unaudited consolidating statements;    
18.1.4   within 15 Business Days after the Administrative Agent’s request, such
other information regarding the operation of or the Collateral, or the financial
condition, operations, or business of the Borrower as may be reasonably

 



--------------------------------------------------------------------------------



 



      requested by the Administrative Agent, including all business plans
prepared by or for the Borrower; and     18.1.5   upon the Administrative
Agent’s request, a copy of any financial or other report the Borrower shall
receive from any Obligor with respect to an item of Collateral within 15 days
after the Borrower’s receipt thereof.

18.2   Information; Miscellaneous       The Borrower shall supply to the
Administrative Agent (in sufficient copies for all the Lenders, if the
Administrative Agent so requests, and the Administrative Agent shall promptly
send to each Lender):

  18.2.1   promptly, and in any event within 10 days after service of process on
any of the following, the notice of all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are pending or, to Borrower’s knowledge threatened) and copies
of any and all notices, certificates or documents delivered to the Borrower in
connection therewith or any other legal or arbitration proceedings affecting the
Borrower or affecting any of the property of the Borrower before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Transaction Documents or any action to be taken in
connection with the transactions contemplated hereby; (ii) makes a claim or
claims in an aggregate amount greater than €5,000,000; or (iii) individually or
in the aggregate, if adversely determined, could reasonably be expected to have
a Material Adverse Effect and copies of any and all notices, certificates or
documents delivered to the Borrower in connection therewith; and     18.2.2  
promptly, such further information regarding the financial condition, business
and operations of any shareholder of the Borrower as the Administrative Agent
may reasonably request.

18.3   Notification of Default

  18.3.1   Each Borrower will furnish to the Administrative Agent and each
Lender Agent, as soon as possible and in any event within three Business Days
after the occurrence of each Event of Default and each Default, a written
statement setting out the details of such event and the action that the Borrower
proposes to take with respect thereto.     18.3.2   Promptly upon a request by
the Administrative Agent, each Borrower shall supply to the Administrative Agent
(and the Administrative Agent shall promptly send to each Lender) a certificate
signed by a Responsible Officer certifying that no Default is continuing (or if
a Default is continuing, specifying the Default and the steps, if any, being
taken to remedy it).

19.   GENERAL UNDERTAKINGS       The undertakings in this Clause which relate to
the Borrowers remain in force from the date of this Agreement until the
Collection Date.

  19.1.1   Each of the Borrowers hereby covenants that:

 



--------------------------------------------------------------------------------



 



  (a)   Compliance with Laws. The Borrower will comply in all material respects
with all Applicable Laws, including those with respect to the Loans in the
Collateral and any Related Property.     (b)   Preservation of Corporate
Existence. The Borrower will preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its formation, and qualify and
remain qualified to do business in each jurisdiction where the failure to
maintain such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.     (c)   Security.
Except as contemplated in this Agreement and except in the case of any Permitted
Security, the Borrower will not sell, pledge, assign or transfer to any other
Person, or Grant, create, incur, assume or suffer to exist any Security on any
part of the Collateral, whether now existing or hereafter transferred hereunder,
or any interest therein. The Borrower will promptly notify the Administrative
Agent of the existence of any Security on any part of the Collateral and the
Borrower shall defend the right, title and interest of the Administrative Agent
as agent for the Secured Parties in, to and under any part of the Collateral,
against all claims of third parties; provided that nothing in this Clause
(c) shall prevent or be deemed to prohibit the Borrower from suffering to exist
Permitted Security upon any part of the Collateral.     (d)   Activities of the
Borrower. The Borrower shall not engage in any business or activity other than
Permitted Activities.     (e)   Indebtedness. The Borrower shall not create,
incur, assume or suffer to exist any Indebtedness or other liability whatsoever,
except (i) Indebtedness to the Secured Parties hereunder or in connection with a
repayment of all Advances and Swingline Advances owed to any of the Lenders,
(ii) obligations in respect of Hedging Agreements or any other Transaction
Document, (iii) liabilities incidental to the maintenance of its existence, or
(iv) Indebtedness approved by the Administrative Agent and the Lenders (in their
sole discretion) that is either non-recourse to the Borrower or Permitted
Indebtedness.     (f)   Guarantees. Save for the “Borrower Cross-Guarantee” or
in connection with any Sub-Participation Loan or Revolving Loan, the Borrower
shall not become obligated for, or hold itself out as being responsible for the
debt of another Person other than pursuant to the Transaction Documents.     (g)
  Merger; Sales. The Borrower shall not enter into any transaction of merger or
consolidation, or liquidate or dissolve itself or dispose of all or
substantially all of its assets or change its legal structure, except as
provided for in this Agreement or any other Transaction Document.     (h)  
Distributions. The Borrower may not declare or pay or make, directly or
indirectly, any distribution (whether in cash or other property) with respect to
the assets of the Borrower or any Person’s interest therein

 



--------------------------------------------------------------------------------



 



      (collectively, a “Distribution”); provided that if no Event of Default has
occurred which is continuing or will occur as a result thereof, the Borrower may
make Distributions.     (i)   Agreements. The Borrower shall not amend or modify
the provisions of its articles of incorporation or other constitutional
documents (except in relation to the issue of shares, which shares are subject
to Security in favour of the Secured Parties), without the consent of the
Administrative Agent and each Lender Agent or issue any power of attorney other
than to the Administrative Agent, the Servicer, or a director, officer or senior
employee of the Borrower, CapitalSource UK Limited or CapitalSource Europe
Limited. or as otherwise contemplated in the Transaction Documents.     (j)  
Separate Existence. The Borrower shall not take any action or permit or
acquiesce in any action to be taken which would have the effect, directly or
indirectly, of causing the representations and warranties made pursuant to
Clause 17.19 to be inaccurate in any respect.     (k)   Collateral Originated or
Acquired by the Borrower. With respect to each item of Collateral originated or
acquired by the Borrower, the Borrower will (i) take all action necessary to
protect the Borrower’s ownership of such Collateral, including, without
limitation, (A) filing and maintaining, effective security registrations
statements in all necessary or appropriate filing offices, and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices and (B) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate, and (ii) take all
additional action that the Administrative Agent may reasonably request to
protect the respective interests of the parties to this Agreement in the
Collateral and to enable the Security Trustee to perfect and enforce such
interests. In circumstances where the Security Trustee is entitled in accordance
with the Transaction Documents to perfect any security interest in the
Collateral, the Security Trustee shall have the right to make filings,
notifications and to take any other steps in accordance with the laws of the
relevant jurisdiction in order to perfect such security interest under local law
(where such perfection is required in accordance with the Transaction
Documents). If any US Loans are acquired or held by a Borrower, such Borrower or
the Servicer on its behalf shall procure that the loan notes or other Loan
Documents relating thereto are transferred into the possession of the Collateral
Custodian in accordance with the provisions of the Custody Agreement.     (l)  
Transactions with Affiliates. The Borrower will not enter into, or be a party
to, any transaction with any of its Affiliates, except (i) the transactions
permitted or contemplated by this Agreement, any other Transaction Document and
any Hedging Agreements, and (ii) other transactions (including, without
limitation, transactions related to the use of office space or computer
equipment or software by the Borrower to or from an Affiliate) (A) in the
ordinary course of business, (B) pursuant to the reasonable requirements of the
Borrower’s business and (C) upon fair

 



--------------------------------------------------------------------------------



 



      and reasonable terms that are no less favourable to the Borrower than
could be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate of the Borrower.     (m)   Change in the Transaction Documents. The
Borrower shall provide notice of any proposed amendment, modification, waiver or
termination of any terms or conditions of the Transaction Documents other than
this Agreement to the Administrative Agent and each Lender Agent. The Borrower
will not amend, modify, waive or terminate any terms or conditions of any of the
Transaction Documents other than this Agreement to which it is a party, without
the prior written consent of the Required Lenders (subject to Clauses 34.3 and
34.4). For the avoidance of doubt, the amendment, modification or waiver of this
Agreement is governed by Clause 34.     (n)   Credit and Collection Policy and
Servicing Standard. The Borrower will (a) timely and fully comply in all
material respects with the Credit and Collection Policy and Servicing Standard
in regard to each Loan, the related Loan Documents and the Related Property and
(b) furnish to the Administrative Agent and each Lender Agent, prior to its
effective date, prompt written notice of any material changes in the Credit and
Collection Policy. The Borrower will not agree to or otherwise permit to occur
any material change in the Credit and Collection Policy or Servicing Standard
that would adversely affect the enforceability or impair the collectibility of
any of the Collateral or otherwise adversely affect the interests or remedies of
the Administrative Agent, each Lender Agent or the Secured Parties under this
Agreement or any of the Transaction Documents, without prior written consent of
the Administrative Agent and each Lender Agent (which consent shall not be
unreasonably withheld).     (o)   Inspection of Records. The Borrower will, at
any time and from time to time during regular business hours, as requested by
the Administrative Agent and any Lender Agent upon giving reasonable notice,
permit the Administrative Agent and any Lender Agent, or its agents or
representatives at the Borrower’s expense, (i) to examine and make copies of and
take abstracts from all books, records, Loan Files, investment committee
memoranda, other underwriting materials and documents (including electronic
storage media) relating to the Loans and the related Loan Documents and (ii) to
visit the offices and properties of the Borrower, or the Servicer, as
applicable, for the purpose of examining such materials described in paragraph
(i); provided that the Administrative Agent and any Lenders’ Agent shall not be
entitled to conduct such visit more than twice (in aggregate) each calendar
year; provided, further, that upon the occurrence and continuation of an Event
of Default the ability of the Administrative Agent and any Lenders’ Agent to
conduct such visit shall be unlimited, and to discuss matters relating to the
Loans or the Borrower’s or the Servicer’s performance hereunder or pursuant to
the Servicing Agreement as applicable, under the Loan Documents and under the
other Transaction Documents to

 



--------------------------------------------------------------------------------



 



      which such Person is a party with any of the officers, directors,
employees or independent public accountants of the Borrower or the Servicer, as
applicable, having knowledge of such matters.

  (p)   Keeping of Records. The Borrower will maintain and implement
administrative and operating procedures (including an ability to recreate
records evidencing Loans and the related Loan Documents in the event of the
destruction of the originals thereof), and keep and maintain, all documents,
books, computer tapes, disks, records and other information reasonably necessary
or advisable for the collection of all Loans (including records adequate to
permit the daily identification of each new Loan and all Collections of and
adjustments to each existing Loan).     (q)   Compliance with Loans. The
Borrower will, at its own expense, timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by it
under the Loans and the related Loan Documents.     (r)   Restricted Payments.
The Borrower shall not (i) purchase or redeem any shares of its capital stock,
(ii) prepay, purchase or redeem any Indebtedness, (iii) lend or advance any
funds or (iv) repay any loans or advances to, for or from any of its Affiliates
(the amounts described in paragraphs (i) through (iv) being referred to as
“Restricted Payments”), except that the Borrower may make Restricted Payments
if, no Event of Default has occurred which is continuing or would result
therefrom.     (s)   EU Insolvency Regulation. Unless the Administrative Agent
and each of the Lender Agents otherwise agree (such agreement not to be
unreasonably withheld), each of the Borrowers shall maintain its “centre of main
interests” (within the meaning of Article 3(l) of the EU Insolvency Regulation)
in England and Wales, and each Borrower will not transfer such centre of main
interests to another jurisdiction. The Borrowers shall not establish any
“establishment” (as that term is used in Article 2(h) of the EU Insolvency
Regulation) outside England and Wales.     (t)   Consents. The Borrower shall
use all reasonable efforts to obtain any consents required under the terms of
Loan Documents so as to allow the Administrative Agent or any Secured Party to
exercise their rights under this Agreement and the other Transaction Documents.
    (u)   Material Modifications. In the event that any Loan becomes a
Materially Modified Loan as a result of a substitution, alteration or release of
the Related Property securing such Loan, the Borrower shall procure that the
Servicer recalculates the LTV on such Loan for purposes of determining the
Eligible Loan Type of such Loan.

19.2   Hedging Agreement

  19.2.1   If at any time the sum of the Outstanding Loan Balances of all Fixed
Rate Loans exceeds €30,000,000, one or both of the Borrowers shall enter into
one

 



--------------------------------------------------------------------------------



 



      or more Hedge Transactions within 10 Business Days; provided that each
such Hedge Transaction shall:

  (a)   be entered into with a Hedge Counterparty and governed by a Hedging
Agreement;     (b)   have a schedule of periodic monthly (or quarterly, as
applicable) calculation periods the first of which commences on the Funding Date
of the applicable Advance and the last of which ends on the date of the last
Scheduled Payment due to occur under the Fixed Rate Loans to which that Advance
relates;     (c)   have an amortising notional amount such that the Hedge
Notional Amount in effect on each day during the term of such Hedge Transactions
shall be at least equal to the portion of the Hedge Amount represented by such
Advance;     (d)   provide, in the case of any interest rate swap, for two
series of monthly (or quarterly, as applicable) payments to be netted against
each other, one such series being payments to be made by the Borrowers to a
Hedge Counterparty by reference to a fixed rate for that Hedge Transaction, and
the other such series being payments to be made by the applicable Hedge
Counterparty at a floating rate selected by the Administrative Agent and the
Borrowers, the net amount of which shall be paid into the relevant Collection
Account (if payable by such Hedge Counterparty) or, to the extent of Available
Funds from the Collection Account under Clauses 9.1.1 and 9.3.1 of this
Agreement (if payable by the Borrower); and     (e)   be entered into on market
terms.

  19.2.2   Each of the Borrowers shall, promptly upon execution thereof, provide
to the Administrative Agent and each Lender Agent, a copy of each Hedging
Agreement entered into by it in connection with this Agreement.

20.   PERMITTED TRANSFER AND SYNDICATION   20.1   Permitted Security Release

  20.1.1   Notwithstanding any provision contained in this Agreement to the
contrary, provided there is not then existing an Event of Default, on a
Permitted Security Release Date, a Borrower may request that and, if so
requested, the Administrative Agent and the Security Trustee, on behalf of the
Secured Parties, shall release their Security as to a portion of the Loans or
portions thereof (each, a “Permitted Security Release”), subject to the
satisfaction of the following terms and conditions:

  (a)   The relevant Borrower and the Servicer shall have given the
Administrative Agent at least two Business Days’ prior written notice of their
intent to effectuate a Permitted Security Release, unless such notice is waived
by the Administrative Agent;

 



--------------------------------------------------------------------------------



 



  (b)   Any Permitted Security Release shall only be in connection with a
Permitted Transfer;     (c)   After giving effect to the Permitted Security
Release on the Permitted Security Release Date, (1) the Availability is greater
than or equal to €0, (2) the Repeating Representations and warranties contained
in Clause 18 hereof shall continue to be correct in all material respects,
except to the extent relating to an earlier date, (3) the eligibility of any
Loan remaining as part of the Collateral after the Permitted Security Release
will be redetermined as of the Permitted Security Release Date, (4) the
Concentration Limits will be redetermined as of the Permitted Security Release
Date, (5) neither a Default, an Event of Default nor a Servicer Termination
Event shall have resulted and (6) no claim has been asserted or proceeding
commenced challenging the enforceability or validity of any of the Transaction
Documents;     (d)   Such Permitted Security Release must be in compliance with
Applicable Law and may not (1) be made with the intent to hinder, delay or
defraud any creditor of the relevant Borrower or (2) leave the relevant
Borrower, immediately after giving effect to the Permitted Security Release,
(a) insolvent, (b) with insufficient funds to pay its obligations as and when
they become due or (c) with inadequate capital for its present and anticipated
business and transactions;     (e)   On or prior to the Permitted Security
Release Date, the relevant Borrower shall have (1) delivered to each of the
Administrative Agent and the Security Trustee a list specifying all Loans or
portions thereof to be transferred pursuant to such Permitted Security Release
and the Administrative Agent and the Security Trustee shall have signed the
release in relation to such Loans and (2) obtained all authorisations, consents
and approvals required to effectuate the Permitted Security Release (and the
Security Trustee shall sign such release if conditions for a Permitted Transfer
have been fulfilled);     (f)   A portion of a Loan may be transferred pursuant
to a Permitted Security Release; provided that (1) such transfer does not have
an adverse effect (and for the avoidance of doubt, the effect of the relevant
Borrower no longer being a majority lender under the relevant Loan shall not
constitute an ‘adverse effect’ under this Clause) on the portion of such Loan
remaining as a part of the Collateral, any other Collateral, the Lenders, the
Administrative Agent, the Security Trustee or the other Secured Parties, (2) the
Loan Documents for such portion of the Loan remaining as a part of the
Collateral have been amended, if necessary, to contain customary pro rata
sharing, intercreditor and, if applicable, subordination provisions and
(3) unless the Security Trustee is otherwise satisfied that alternative
arrangements reasonably satisfactory to it are in place, if such Loan is
evidenced by a promissory note, a new promissory note for the portion of the
Loan remaining as a part of the Collateral has been executed, and the original
thereof has been endorsed and delivered to the Security Trustee;

 



--------------------------------------------------------------------------------



 



  (g)   The relevant Borrower shall deliver a Borrowing Base Certificate
(including a calculation of the Borrowing Base after giving effect to such
Permitted Security Release) to the Administrative Agent (and the Administrative
Agent shall promptly send a copy of such Borrowing Base Certificate to each
Lender Agent); and     (h)   The relevant Borrower shall have paid in full an
aggregate amount equal to the sum of all amounts due and owing to the
Administrative Agent, the Security Trustee, the Lenders and any Hedge
Counterparty, as applicable, under this Agreement and the other Transaction
Documents, to the extent accrued to such date (including, without limitation,
Breakage Costs and Hedge Breakage Costs) with respect to the Loans to be
released pursuant to such Permitted Security Release and incurred in connection
with the transfer of such Loans pursuant to such Permitted Security Release and
the termination of any Hedge Transactions, in whole or in part, in connection
therewith.

  20.1.2   In connection with the Permitted Security Release, the Loans or
portions thereof so released (together with, in the case of the release of the
Loans but not portions thereof, any related Collateral) shall be released from
the Security of this Agreement (subject to the requirements above).     20.1.3  
Each of the Borrowers hereby agrees to pay the reasonable legal fees and
expenses of the Administrative Agent, the Security Trustee and the other Secured
Parties in connection with any Permitted Security Release (including, but not
limited to, expenses incurred in connection with the release of the Security of
the Security Trustee, on behalf of the Secured Parties, and any other party
having an interest in the Loans in connection with such Permitted Security
Release).     20.1.4   In connection with any Permitted Security Release, on the
related Permitted Security Release Date, the Security Trustee, on behalf of the
Secured Parties, shall, at the expense of the relevant Borrower (i) execute such
instruments of release with respect to the Loans or portions thereof to be
released to such Borrower (together with, in the case of the release of the
Loans but not portions thereof, any related Collateral), in recordable form if
necessary, in favour of the relevant Borrower as such Borrower may reasonably
request, (ii) deliver any portion of the Loans or portions thereof to be
released to the relevant Borrower (together with, in the case of the release of
the Loans but not portions thereof, any related Collateral) in its possession to
such Borrower and (iii) otherwise take such actions, and cause or permit the
Security Trustee to take such actions, as are necessary and appropriate to
release the Security of the Security Trustee on behalf of the Secured Parties on
the Loans or portions thereof to be released to the relevant Borrower (together
with, in the case of the release the Loans but not portions thereof, any related
Collateral).

21.   EVENTS OF DEFAULT   21.1   Each of the events or circumstances set out in
this Clause 21.1 is an Event of Default.

 



--------------------------------------------------------------------------------



 



  21.1.1   A Borrower shall default in the payment of any amount required to be
made under the terms of this Agreement and such failure continues unremedied for
a period of two Business Days after the due date set out herein for such
payment, or if no due date is specified, such failure continues for a period of
30 days after written request for such payment has been made; or     21.1.2  
The amount described in paragraph (ii) of the definition of Availability shall
exceed the amount described in paragraph (i) of the definition of Availability
for more than three Business Days; or     21.1.3   A Borrower shall fail to
perform or observe in any material respect any other covenant or other agreement
of such Borrower set out in this Agreement or any other Transaction Document to
which it is a party, when such failure continues unremedied for more than 30
days after the earlier of (a) the date on which written notice thereof shall
have been given by the Administrative Agent or any other Secured Party to such
Borrower or (b) the date on which a Responsible Officer of either such Borrower
or the Servicer becomes aware thereof; or     21.1.4   Any representation or
warranty made or repeated hereunder shall prove to be incorrect as of the time
when the same shall have been made, and such incorrect representation or
warranty shall not have been eliminated or otherwise cured within a period of
30 days after written notice thereof shall have been given by the Administrative
Agent to the relevant Borrower(s), and in any such case only where such event
could reasonably be expected to have a material adverse effect upon the Lenders
or the value or the recoverability of the Loans or the ability of a Borrower to
service its debt obligations hereunder, provided that any incorrect
representation as to the eligibility of an Eligible Loan shall not of itself
constitute an Event of Default or a Default; or.     21.1.5   A Borrower becomes
Insolvent or becomes subject to any Insolvency Proceeding; or     21.1.6   A
Servicer Termination Event occurs and is continuing; or     21.1.7   A Borrower
fails to make any payment of any principal of or any interest on any debt or
other obligations (other than that arising under this Agreement) when due and
payable (after giving effect to any periods of grace) which is outstanding in a
principal amount of more than €500,000 in the aggregate, or such debt or other
obligation is accelerated; or     21.1.8   (a) The Security Trustee, on behalf
of the Lenders and the Hedge Counterparty, shall fail for any reason to have a
valid and effective security interest in any of the Collateral (including,
without limitation, any Collateral pledged pursuant to the Pledge Agreement or
any Agreed Form Pledge Agreement that may be executed) pledged pursuant to any
Security Document or other instrument purporting to create such security
interest and in accordance with the terms thereof and such failure is not cured
within two Business Days of the earlier to occur of: (i) the date on which
written notice of such failure is given or (ii) the date a Responsible Officer
of the relevant Borrower becomes aware thereof or (b) the relevant Borrower
shall fail to

 



--------------------------------------------------------------------------------



 



      have taken such additional timely actions as the Security Trustee shall
have reasonably requested under the Transaction Documents and believes are or
would be necessary or customary to enable the Security Trustee to perfect (where
perfection is required in accordance with the Transaction Documents) such
security interest and make such security interest enforceable and effective; or
    21.1.9   (i) A final judgment or judgments for the payment of money in
excess in aggregate of €2,000,000 shall have been rendered against either or
both Borrowers by a court of competent jurisdiction and such judgment has not
been paid, discharged or the execution thereof has not been stayed pending
appeal (ii) a Borrower shall have failed to make payments of amounts, in excess
of €2,000,000 in aggregate, in settlement of any litigation, claim or dispute;
or     21.1.10   The occurrence or existence of any event or circumstance which
has caused a Material Adverse Effect; or     21.1.11   As of any Determination
Date, the Pool Charged-Off Ratio exceeds 3.0%; or     21.1.12   A Borrower or
the Borrowers agree(s) or consent(s) to, or otherwise permit(s) to occur, any
amendment, modification, change, supplement or recession of or to the Credit and
Collection Policy in whole or in part that could reasonably be expected to have
a Material Adverse Effect, without the prior written consent of the
Administrative Agent and the Lenders; or     21.1.13   On any day, either
(i) the aggregate Hedge Notional Amount is less than the Hedge Amount on that
day, or (ii) any Hedge Transaction fails to meet the requirements set out in
Clause 20.2 and, in each case, the relevant Borrower fails to remedy the same
(to the extent possible) before the next Reporting Date; or     21.1.14  
Either: (i) the authorisation of CapitalSource Europe Limited. as a credit
institution is revoked or becomes subject to further restriction as a result of
regulatory enforcement action by the Financial Services Authority; or
(ii) following a demand by the Financial Services Authority, CapitalSource
Europe Limited. surrenders its authorisation as a credit institution; or
(iii) the Financial Services Authority petitions for an insolvency proceeding in
relation to CapitalSource Europe Limited; or     21.1.15   A Change in Control
occurs; or     21.1.16   The Servicer or a Borrower changes the jurisdiction in
which it is incorporated without the prior consent of the Administrative Agent;
or     21.1.17   The Facility has not been repaid in full on or prior to the
Termination Date.     21.1.18   HM Revenue & Customs asserts a claim that
either:

  (a)   a Borrower is liable for tax other than under the Taxation of
Securitisation Companies Regulations 2006; or

 



--------------------------------------------------------------------------------



 



  (b)   a Borrower is liable for tax as a result of the breach of the
undertakings of the Borrowers provided in Clauses 17.11.2 to 17.11.4 of this
Agreement or Clause 9.2 of the Servicing Agreement,

      and, in either case, (i) a tax opinion in form and substance satisfactory
to the Administrative Agent to the effect that the Borrower is not so liable to
the relevant tax; or (ii) an indemnity or guarantee in form and substance
satisfactory to the Administrative Agent in respect of the tax liability that
would arise in the relevant Borrower if the asserted claim was successful, is
not provided to the Administrative Agent within 30 days of such claim being
asserted.

    Upon the occurrence of an Event of Default, the Administrative Agent may,
with the consent of the Required Lenders, and shall, at the direction of the
Required Lenders, by notice to the Borrowers, declare the Termination Date to
have occurred, without demand, protest or future notice of any kind, all of
which are hereby expressly waived by the Borrowers, and all Obligations owing by
the Borrowers under this Agreement shall be accelerated and become immediately
due and payable. Upon any such declaration of the Termination Date, no Advances
or Swingline Advances will be made, and the Administrative Agent and the other
Secured Parties shall have, in addition to all other rights and remedies under
this Agreement or otherwise, all rights and remedies provided under each
applicable jurisdiction and other Applicable Laws, including the right to sell
the Collateral, which rights and remedies shall be cumulative; provided that if
the Administrative Agent proposes to sell the Collateral or any part thereof in
one or more parcels at a public or private sale, the Servicer and its Affiliates
shall have the right of first refusal to purchase the Collateral, in whole but
not in part, prior to such sale at a price not less than the Obligations as of
the date of such proposed repurchase. The aforementioned rights and remedies
shall be without limitation, and shall be in addition to all other rights and
remedies of the Administrative Agent, the Servicer, the Security Trustee and the
Secured Parties otherwise available under any provision of this Agreement by
operation of law, at equity or otherwise, each of which are expressly preserved.
  21.2   No Duty Of The Security Trustee       The powers conferred on the
Security Trustee hereunder are solely to protect the Security Trustee’s
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers. The Security Trustee shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither it
nor any of its officers, directors, employees or agents shall be responsible to
the Borrowers for any act or failure to act hereunder, except for its or their
own gross negligence or wilful misconduct.   22.   CHANGES TO THE LENDERS   22.1
  Assignments and transfers by the Lenders

  22.1.1   Each Lender (the “Existing Lender”) may (subject, in the case of
transfer by a Lender to a person which is not an Affiliate, to the prior written
consent of the Borrowers and of the Administrative Agent, which consents shall
not be unreasonably withheld) at any time assign, or Grant a security interest
or sell a

 



--------------------------------------------------------------------------------



 



      sub-participation interest in, any Advance (or portion thereof) to any
other bank or financial institution (the “New Lender”); provided that (i) no
such consent of the relevant Borrower shall be required following the occurrence
of an Event of Default which is continuing, (ii) in the case of an assignment of
any of its rights or obligations under this Agreement with respect to such
Lender, the assignee (other than any assignee described in the following
provision) executes and delivers to the Servicer and the Administrative Agent a
fully-executed Transfer Certificate in the form of Schedule 1 attached hereto,
and (iii) any Institutional Lender shall not need prior consent to at any time
assign, or Grant a security interest or sell a sub-participation interest in,
any Advance (or portion thereof) to an Affiliate of its related Lender Agent and
(iv) any Conduit Lender shall not need prior consent (x) to at any time assign
all of its right, title and interest in and to this Agreement to a Conduit
Assignee or an Affiliate of its related Lender Agent or (y) to at any time
assign, or Grant a security interest or sell a sub-participation interest in,
any Advance (or portion thereof) to a Conduit Assignee or an Affiliate of its
related Lender Agent. A Swingline Lender may at any time assign, or Grant a
security interest or sell a participation interest in, any Swingline Advance (or
any portion thereof) to any Person; provided that in the case of an assignment
of the Swingline Advance, the assignee executes and delivers to the Servicer and
the Administrative Agent a fully-executed Transfer Certificate substantially in
the form of Schedule I attached hereto. The parties to any such assignment,
Grant or sale of a participation interest by a Lender shall execute and deliver
to the Administrative Agent, for its acceptance and recording in its books and
records, such agreement or document as may be satisfactory to such parties and
the Administrative Agent. The Borrowers shall not assign or delegate, or Grant
any interest in, or permit any Security to exist upon, any of the Borrowers’
rights, obligations or duties under this Agreement without the prior written
consent of the Administrative Agent and each Hedge Counterparty.     22.1.2  
Without limiting the foregoing, each Conduit Lender may, from time to time, with
prior or concurrent notice to the relevant Borrower and the Servicer, in one
transaction or a series of transactions, assign all or a portion of any Advance
and its rights and obligations under this Agreement and any other Transaction
Documents to which it is a party to a Conduit Assignee. Upon and to the extent
of such assignment by the Conduit Lender to a Conduit Assignee, (i) such Conduit
Assignee shall be the owner of the assigned portion of such Advance, (ii) the
related administrator for such Conduit Assignee will act as the Lender Agent for
such Conduit Assignee, with all corresponding rights and powers, express or
implied, granted to a Lender Agent hereunder or under the other Transaction
Documents, (iii) such Conduit Assignee (and any related commercial paper issuer,
if such Conduit Assignee does not itself issue commercial paper) and their
respective liquidity support provider(s) and credit support provider(s) and
other related parties shall have the benefit of all the rights and protections
provided to the Conduit Lender herein and in the other Transaction Documents
(including any limitation on recourse against such Conduit Assignee or related
parties, any agreement not to file or join in the filing of a petition to
commence an insolvency proceeding against such Conduit Assignee, and the right
to assign to another Conduit Assignee as provided in this paragraph), (iv) such
Conduit Assignee shall assume all (or

 



--------------------------------------------------------------------------------



 



      the assigned or assumed portion) of the Conduit Lender’s obligations, if
any, hereunder or under any other Transaction Document, and the Conduit Lender
shall be released from such obligations, in each case to the extent of such
assignment, and the obligations of the Conduit Lender and such Conduit Assignee
shall be several and not joint, (v) all distributions in respect of the Advances
shall be made to the applicable agent or Lender Agent, as applicable, on behalf
of the Conduit Lender and such Conduit Assignee on a pro rata basis according to
their respective interests, (vi) the definition of the term “CP Rate” with
respect to the portion of the Advances funded with commercial paper issued by
the Conduit Lender (or the related commercial paper issuer, if such Conduit
Assignee does not itself issue commercial paper) from time to time shall be
determined in the manner set out in the definition of “CP Rate” applicable to
the Conduit Lender on the basis of the interest rate or discount applicable to
commercial paper issued by such Conduit Assignee (rather than the Conduit
Lender), (vii) the defined terms and other terms and provisions of this
Agreement and the other Transaction Documents shall be interpreted in accordance
with the foregoing, (viii) if such Conduit Assignee takes an assignment of all
of the rights and obligations of the Conduit Lender, such Conduit Assignee shall
become such “Conduit Lender” for purposes hereof and, if such Conduit Assignee
takes an assignment of only a portion of the rights and obligations of the
Conduit Lender, such Conduit Assignee shall, together with such Conduit Lender,
each be a “Conduit Lender” and the Institutional Lender relating to each such
Conduit Lender shall be the Institutional Lender paired with such Conduit Lender
in Annex A for purposes hereof (including for purposes of Clause 5.1), and
(ix) if requested by the Administrative Agent or Lender Agent with respect to
the Conduit Assignee, the parties will execute and deliver such further
agreements and documents and take such other actions as the Administrative Agent
or such Lender Agent may reasonably request to evidence and give effect to the
foregoing.

22.2   In the event that a Conduit Lender makes an assignment to a Conduit
Assignee in accordance with Clause 22.1.2 above, the Institutional Lenders for
such Conduit Lender: (i) if requested by the applicable Lender Agent, shall
terminate their participation in the applicable Liquidity Purchase Agreement to
the extent of such assignment, (ii) if requested by the applicable Lender Agent,
shall execute (either directly or through a participation agreement, as
determined by the applicable Lender Agent) the program support agreement related
to such Conduit Assignee, to the extent of such assignment, the terms of which
shall be substantially similar to those of the participation or other agreement
entered into by such Institutional Lender with respect to the applicable program
support agreement (or which shall be otherwise reasonably satisfactory to the
applicable Lender Agent and the applicable Institutional Lenders), (iii) if
requested by such Conduit Lender, shall enter into such agreements as requested
by such Conduit Lender pursuant to which they shall be obligated to provide
funding to the Conduit Assignee on substantially the same terms and conditions
as provided for in this Agreement in respect of such Conduit Lender (or which
agreements shall be otherwise reasonably satisfactory to such Conduit Lender and
the Institutional Lenders), and (iv) shall take such actions as the
Administrative Agent shall reasonably request in connection therewith.   22.3  
Limitation of responsibility of Existing Lenders

 



--------------------------------------------------------------------------------



 



  22.3.1   Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

  (a)   the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents or any other documents;     (b)   the financial condition
of either Borrower;     (c)   the performance and observance by either Borrower
of its obligations under the Transaction Documents or any other documents; or  
  (d)   the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

    and any representations or warranties implied by law are excluded.

  22.3.2   Each New Lender confirms to the Existing Lender and the other Secured
Parties that it:

  (a)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Borrower and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing
Lender(s) in connection with any Transaction Document; and     (b)   will
continue to make its own independent appraisal of the creditworthiness of each
Borrower and its related entities whilst any amount is or may be outstanding
under the Transaction Documents or any Commitment is in force.

  22.3.3   Nothing in any Transaction Document obliges an Existing Lender to:

  (a)   accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 22; or     (b)   support
any losses directly or indirectly incurred by the New Lender by reason of the
non-performance by a Borrower of its obligations under the Transaction Documents
or otherwise.

22.4   Procedure for transfer

  22.4.1   Subject to the conditions set out in Clause 22.1, a transfer is
effected in accordance with this Clause 22.4 when the Administrative Agent
executes an otherwise duly completed Transfer Certificate delivered to it by the
Existing Lender and the New Lender. The Administrative Agent shall, subject to
this Clause 22.4, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.

 



--------------------------------------------------------------------------------



 



  22.4.2   The Administrative Agent shall only be obliged to execute a Transfer
Certificate delivered to it by the Existing Lender and the New Lender once it is
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to the
transfer to such New Lender.     22.4.3   On the Transfer Date:

  (a)   to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights and obligations under the Transaction
Documents the relevant Borrower(s) and the Existing Lender shall be released
from further obligations towards one another under the Transaction Documents and
their respective rights against one another under the Transaction Documents
shall be cancelled (being the “Discharged Rights and Obligations”);     (b)  
the relevant Borrower(s) and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as the Borrower(s) and the New
Lender have assumed and/or acquired the same in place of the Borrower(s) and the
Existing Lender;     (c)   the Administrative Agent, the New Lender and other
Lenders shall acquire the same rights and assume the same obligations between
themselves as they would have acquired and assumed had the New Lender been an
original Lender with the rights and/or obligations acquired or assumed by it as
a result of the transfer and to that extent the Administrative Agent, and the
Existing Lender shall each be released from further obligations to each other
under the Transaction Documents; and     (d)   the New Lender shall become a
party as a “Lender”.

22.5   Copy of Transfer Certificate to the Borrowers       The Administrative
Agent shall, as soon as reasonably practicable after it has executed a Transfer
Certificate, send to each of the Borrowers a copy of that Transfer Certificate.
  22.6   Disclosure of information       Any Lender may disclose to any of its
Affiliates and any other Person:

  22.6.1   to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Agreement;     22.6.2   with (or through) whom that Lender enters into (or
may potentially enter into) any participation in relation to, or any other
transaction under which payments are to be made by reference to, this Agreement
or a Borrower; or

 



--------------------------------------------------------------------------------



 



  22.6.3   to whom, and to the extent that, information is required to be
disclosed by any Applicable Law any information about the relevant Borrower(s)
and the Transaction Documents as that Lender shall consider appropriate.

23.   CHANGES TO THE BORROWERS       A Borrower may not assign or otherwise
transfer any of its rights or transfer any of its rights or obligations under
the Transaction Documents except with the written consent of the Administrative
Agent and each Hedge Counterparty.   24.   ROLE OF THE ADMINISTRATIVE AGENT AND
THE SECURITY TRUSTEE   24.1   Appointment of the Administrative Agent and the
Security Trustee

  24.1.1   Each other Secured Party appoints the Administrative Agent to act as
its agent under and in connection with the Transaction Documents. Each other
Secured Party appoints the Security Trustee to act on its behalf under and in
connection with the Transaction Documents.     24.1.2   Each other Secured Party
authorises the each of the Administrative Agent and the Security Trustee to
exercise the rights, powers, authorities and discretions specifically given to
it under or in connection with the Transaction Documents together with any other
incidental rights, powers, authorities and discretions.

24.2   Duties of the Administrative Agent

  24.2.1   The Administrative Agent shall promptly forward to a party the
original or a copy of any document which is delivered to the Administrative
Agent for that party by any other party.     24.2.2   Except where a Transaction
Document specifically provides otherwise, the Administrative Agent is not
obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another party.     24.2.3   If the Administrative Agent
receives notice from a party referring to this Agreement, describing a Default
and stating that the circumstance described is a Default, it shall promptly
notify the other Secured Parties.     24.2.4   If the Administrative Agent is
aware of the non-payment of any principal, interest, commitment fee or other fee
payable to a Secured Party (other than the Administrative Agent) under this
Agreement it shall promptly notify the other Secured Parties.

24.3   No fiduciary duties

  24.3.1   Nothing in this Agreement constitutes the Administrative Agent as a
trustee or fiduciary of any other Person.     24.3.2   The Administrative Agent
shall not be bound to account to any Lender for any sum or the profit element of
any sum received by it for its own account.

24.4   Rights and discretions of the Administrative Agent

 



--------------------------------------------------------------------------------



 



  24.4.1   The Administrative Agent may rely on:

  (a)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and     (b)   any statement made by a
director, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.

  24.4.2   The Administrative Agent may assume (unless it has received notice to
the contrary in its capacity as agent for the Lenders) that:

  (a)   no Default has occurred;     (b)   any right, power, authority or
discretion vested in any party or the Required Lenders has not been exercised;
and     (c)   any notice or request made by a Borrower (other than a Funding
Request) is made on behalf of and with the consent and knowledge of any Obligor.

  24.4.3   The Administrative Agent may engage, pay for and rely on the advice
or services of any lawyers, accountants, surveyors or other experts.     24.4.4
  The Administrative Agent may act in relation to the Transaction Documents
through its personnel and agents.     24.4.5   Subject to Clause 33.13, the
Administrative Agent may disclose to any other party any information it
reasonably believes it has received as agent under this Agreement.     24.4.6  
Notwithstanding any other provision of any Transaction Document to the contrary,
the Administrative Agent is not obliged to do or omit to do anything if it would
or might in its reasonable opinion constitute a breach of any law or regulation
or a breach of a fiduciary duty or duty of confidentiality.

24.5   Required Lenders’ instructions

  24.5.1   Unless a contrary indication appears in a Transaction Document, the
Administrative Agent shall (i) exercise any right, power, authority or
discretion vested in it as the Administrative Agent in accordance with any
instructions given to it by the Required Lenders (or, if so instructed by the
Required Lenders, refrain from exercising any right, power, authority or
discretion vested in it as the Administrative Agent) and (ii) not be liable for
any act (or omission) if it acts (or refrains from taking any action) in
accordance with an instruction of the Required Lenders.     24.5.2   Unless a
contrary indication appears in a Transaction Document, any instructions given by
the Required Lenders will be binding on all the Secured Parties.     24.5.3  
The Administrative Agent may refrain from acting in accordance with the
instructions of the Required Lenders (or, if appropriate, the Lenders) until it

 



--------------------------------------------------------------------------------



 



      has received such security as it may require for any cost, loss or
liability (together with any associated VAT) which it may incur in complying
with the instructions.     24.5.4   In the absence of instructions from the
Required Lenders, (or, if appropriate, the Lenders) the Administrative Agent may
act (or refrain from taking action) as it considers to be in the best interest
of the Lenders.     24.5.5   The Administrative Agent is not authorised to act
on behalf of a Lender (without first obtaining that Lender’s consent) in any
legal or arbitration proceedings relating to any Transaction Document.

24.6   Responsibility for documentation       The Administrative Agent is not:

  24.6.1   responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Administrative Agent, an
Obligor or any other Person given in or in connection with any Transaction
Document; or     24.6.2   responsible for the legality, validity, effectiveness,
adequacy or enforceability of any Transaction Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of or in
connection with any Transaction Document.

24.7   Exclusion of liability

  24.7.1   The Administrative Agent will not be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Transaction Documents to be paid by the Administrative Agent if the
Administrative Agent has taken all necessary steps as soon as reasonably
practicable to comply with the regulations or operating procedures of any
recognised clearing or settlement system used by the Administrative Agent for
that purpose.     24.7.2   Nothing in this Agreement shall oblige the
Administrative Agent to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent.

24.8   Lenders’ indemnity to the Administrative Agent       Each Lender (or, in
the case of a Conduit Lender which is not a Committed Conduit Lender, its
Institutional Lender) shall (in proportion to its share of the Maximum
Availability or, if the Maximum Availability is then zero, to its share of the
Maximum Availability immediately prior to its reduction to zero) indemnify the
Administrative Agent, within three Business Days of demand, against any cost,
loss or liability (including, without limitation, for negligence or any other
category of liability whatsoever) incurred by the Administrative Agent
(otherwise than by reason of the

 



--------------------------------------------------------------------------------



 



    Administrative Agent’s gross negligence or wilful misconduct) (or, in the
case of any cost, loss or liability pursuant to Clause 26.9 notwithstanding the
Administrative Agent’s negligence, gross negligence, or any other category of
liability whatsoever but not including any claim based on the fraud of the
Administrative Agent) in acting as the Administrative Agent under the
Transaction Documents (unless the Administrative Agent has been reimbursed by an
Obligor pursuant to a Transaction Document).

24.9   Non-Receipt of Funds by the Administrative Agent

  24.9.1   Except as provided in Clause 24.9.3, unless the Administrative Agent
shall have been notified in writing by a Lender prior to the date an Advance is
to be made by such Lender (which notice shall be effective upon receipt) that
such Lender does not intend to make the proceeds of such Advance available to
the Administrative Agent, the Administrative Agent may assume that such Lender
has made such proceeds available to the Administrative Agent on such date, and
the Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the relevant Borrower(s) a corresponding amount.
If such corresponding amount is not in fact made available to the Administrative
Agent, the Administrative Agent shall be able to recover such corresponding
amount from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefore, the Administrative
Agent will promptly notify the relevant Borrower(s), and such Borrower(s) shall
immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from such Lender or
Borrower(s), as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to the Borrower(s) to the date such corresponding
amount is recovered by the Administrative Agent at a per annum rate equal to
(i) from the Borrower(s) at the Interest Rate applicable to the Advance
requested pursuant to the related Funding Request and (ii) from a Lender at the
Base Rate.     24.9.2   A certificate of the Administrative Agent submitted to a
Borrower or any Lender with respect to any amount owing under this Clause 24.9.2
shall be conclusive in the absence of manifest error.     24.9.3   On the date
of any borrowing of an Advance in an Alternative Currency, the Administrative
Agent shall make available to the relevant Borrower(s) the proceeds of such
borrowing only upon actual receipt by the Administrative Agent from each Lender
of such Lender’s pro rata portion of such borrowing in such Alternative
Currency.

24.10   Resignation of the Administrative Agent

  24.10.1   The Administrative Agent may resign and appoint one of its
Affiliates acting through an office in the United Kingdom as successor by giving
30 days’ prior written notice to the other Secured Parties and the Borrowers.  
  24.10.2   Alternatively the Administrative Agent may resign by giving 30 days’
prior written notice to the other Secured Parties and the Borrowers, in which
case

 



--------------------------------------------------------------------------------



 



      the Required Lenders (after consultation with the Borrowers) may appoint a
successor agent.     24.10.3   If the Required Lenders have not appointed a
successor agent in accordance with Clause 24.10.2 above within 30 days after
notice of resignation was given, the Administrative Agent (after consultation
with the Borrowers) may appoint a successor agent (acting through an office in
the United Kingdom).     24.10.4   The Administrative Agent shall, at its own
cost, make available to the successor agent such documents and records and
provide such assistance as the successor agent may reasonably request for the
purposes of performing its functions as the Administrative Agent under the
Transaction Documents.     24.10.5   The Administrative Agent’s resignation
notice shall only take effect upon the appointment of a successor.     24.10.6  
Upon the appointment of a successor, the retiring Administrative Agent shall be
discharged from any further obligation in respect of the Transaction Documents
but shall remain entitled to the benefit of this Clause 24. Its successor and
each of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original party.

24.11   Relationship with the Lenders

  24.11.1   The Administrative Agent may treat each Lender as a Lender, entitled
to payments under this Agreement and acting through its Facility Office unless
it has received not less than five Business Days prior notice from that Lender
to the contrary in accordance with the terms of this Agreement.     24.11.2  
Each Lender shall supply the Administrative Agent with any information required
by the Administrative Agent in order to calculate the Mandatory Cost in
accordance with Annex C (Mandatory Cost formulae).

24.12   Credit appraisal by the Lenders

    Without affecting the responsibility of a Borrower for information supplied
by it or on its behalf in connection with any Transaction Document, each Lender
confirms to the Administrative Agent that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Transaction Document including
but not limited to:

  24.12.1   the status and nature of the Collateral;     24.12.2   the legality,
validity, effectiveness, adequacy or enforceability of any Transaction Document
and any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with any Transaction Document;    
24.12.3   whether that Lender has recourse, and the nature and extent of that
recourse, against any party or any of its respective assets under or in
connection with any Transaction Document, the transactions contemplated by the
Transaction

 



--------------------------------------------------------------------------------



 



      Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Transaction
Document; and     24.12.4   the adequacy, accuracy and/or completeness of any
information provided by the Administrative Agent, any party or by any other
Person under or in connection with any Transaction Document, the transactions
contemplated by the Transaction Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Transaction Document.

24.13   Deduction from amounts payable by the Administrative Agent       If any
party owes an amount to the Administrative Agent under the Transaction Documents
the Administrative Agent may, after giving notice to that party, deduct an
amount not exceeding that amount from any payment to that party which the
Administrative Agent would otherwise be obliged to make under the Transaction
Documents and apply the amount deducted in or towards satisfaction of the amount
owed. For the purposes of the Transaction Documents that party shall be regarded
as having received any amount so deducted.   24.14   The Security Trustee as
trustee

  24.14.1   The Security Trustee declares that it holds all rights, title and
interests in, to and under those Transaction Documents to which it is a party
and expressed to be a trustee (acting as trustee for the Secured Parties), and
all proceeds of the enforcement of such Transaction Documents, on trust for the
Secured Parties from time to time. This trust shall remain in force even if the
Security Trustee (in whatever capacity) is at any time the sole Secured Party.  
  24.14.2   The Security Trustee, in its capacity as trustee or otherwise under
any Transaction Document is not liable for any failure:

  (a)   to require the deposit with it of any title deed, any Transaction
Document; or any other documents in connection with any Transaction Document;  
  (b)   in it (or its solicitors) holding any title deed, any Transaction
Document or any other documents in connection with any Transaction Document in
its own possession or to take any steps to protect or preserve the same
including permitting a Borrower to retain any such title deeds, any Transaction
Documents or any other documents;     (c)   to obtain any licence, consent or
other authority for the execution, delivery, validity, legality, adequacy,
performance, enforceability or admissibility in evidence of any such Transaction
Document;     (d)   to effect or ensure registration of or otherwise protect any
of the security created by any such Transaction Document by registering the same
under the Land Registration Act 2002 or any other applicable registration laws

 



--------------------------------------------------------------------------------



 



      in any jurisdiction or otherwise by registering any notice, caution or
other entry prescribed by or pursuant to the provisions of the said Act or laws;
    (e)   to take or require a Borrower to take any step to render the security
created or purported to be created by or pursuant to any such Transaction
Document effective or to secure the creation of any ancillary security under the
laws of any jurisdiction;     (f)   to require any further assurances in
relation to any such Transaction Document; or     (g)   to insure any asset or
require any other Person to maintain any such insurance or be responsible for
any loss which may be suffered by any person as a result of the lack, or
inadequacy or insufficiency, of any such insurance.

  24.14.3   The Security Trustee may accept, without enquiry, any right or title
that a Borrower may (or may purport to) have to any asset which is the subject
of any such Transaction Document and shall not be bound or concerned to
investigate or make any enquiry into the right or title of such Borrower to any
such asset or to require such Borrower to remedy any defect in its right or
title to the same.     24.14.4   Save as otherwise provided in the Transaction
Documents, all moneys, which under the trusts contained in any Transaction
Document are received by the Security Trustee in its capacity as trustee or
otherwise, may be invested in the name of, or under the control of, the Security
Trustee in any investment for the time being authorised by English law for the
investment by a trustee of trust money or in any other investments which may be
selected by the Security Trustee. Additionally, the same may be placed on
deposit in the name of, or under the control of, the Security Trustee at such
bank or institution (including the Security Trustee) and upon such terms as the
Administrative Agent may think fit.     24.14.5   Section 1 of the Trustee Act
2000 shall not apply to the duties of the Security Trustee in relation to the
trusts constituted by any Transaction Document. Where there are any
inconsistencies between that Act and the provisions of that Transaction
Document, the provisions of that Transaction Document shall, to the extent
allowed by law, prevail and, in the case of any inconsistency with that Act, the
provisions of that Transaction Document shall constitute a restriction or
exclusion for the purposes of that Act.     24.14.6   The perpetuity period for
the trusts in this Agreement is 80 years.

  24.15   Resignation of the Security Trustee         The Security Trustee may
resign as security trustee under the Transaction Documents, and such resignation
shall be subject to Clause 24.10, save that all references to “Administrative
Agent” and “agent” in that Clause shall be understood to be references to
“Security Trustee” and “security trustee”, respectively.

 



--------------------------------------------------------------------------------



 



25.   CONDUCT OF BUSINESS BY THE SECURED PARTIES       No provision of this
Agreement will:   25.1   interfere with the right of any Secured Party to
arrange its affairs (tax or otherwise) in whatever manner it thinks fit;   25.2
  oblige any Secured Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or  
25.3   oblige any Secured Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.   26.  
PAYMENT MECHANICS   26.1   Payments to the Administrative Agent

  26.1.1   On each date on which a Borrower or a Lender is required to make a
payment under a Transaction Document, such Borrower or Lender shall make the
same available to the Administrative Agent (unless a contrary indication appears
in a Transaction Document) for value on the due date at the time and in such
funds specified by the Administrative Agent as being customary at the time for
settlement of transactions in the relevant currency in the place of payment.    
26.1.2   Payment shall be made to such account in the principal financial centre
of the country of that currency (or, in relation to euro, in a principal
financial centre in London or a Participating Member State) with such bank as
the Administrative Agent specifies.

26.2   Distributions by the Administrative Agent       Each payment received by
the Administrative Agent under the Transaction Documents for another party
shall, subject to Clause 26.3 and Clause 26.4 be made available by the
Administrative Agent as soon as practicable after receipt to the party entitled
to receive payment in accordance with this Agreement (in the case of a Lender,
for the account of its Facility Office), to such account as that party may
notify to the Administrative Agent by not less than five Business Days’ notice
with a bank in the principal financial centre of the country of that currency
(or, in relation to euro, in the principal financial centre of London or a
Participating Member State).   26.3   Distributions to the Borrowers       The
Administrative Agent may (with the consent of a Borrower or in accordance with
Clause 26.9) apply any amount received by it for such Borrower in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from such Borrower under the Transaction Documents or in or towards purchase of
any amount of any currency to be so applied.   26.4   Clawback

  26.4.1   Where a sum is to be paid to the Administrative Agent under the
Transaction Documents for another party, the Administrative Agent is not obliged
to pay that sum to that other party (or to enter into or perform any related
exchange

 



--------------------------------------------------------------------------------



 



      contract) until it has been able to establish to its satisfaction that it
has actually received that sum.

  26.4.2   If the Administrative Agent pays an amount to another party and it
proves to be the case that the Administrative Agent had not actually received
that amount, then the party to whom that amount (or the proceeds of any related
exchange contract) was paid by the Administrative Agent shall on demand refund
the same to the Administrative Agent together with interest on that amount from
the date of payment to the date of receipt by the Administrative Agent,
calculated by the Administrative Agent to reflect its cost of funds.

26.5   No set-off by the Borrowers       All payments to be made by the
Borrowers under the Transaction Documents shall be calculated and be made
without (and free and clear of any deduction for) set-off or counterclaim.  
26.6   Business Days

  26.6.1   Any payment which is due to be made on a day that is not a Business
Day shall be made on the next Business Day.     26.6.2   During any extension of
the due date for payment of any principal or Unpaid Sum under this Agreement
interest is payable on the principal or Unpaid Sum at the rate payable on the
original due date.

26.7   Currency of account

  26.7.1   Subject to Clauses 26.7.2 to 26.7.5, the Base Currency is the
currency of account and payment for any sum due from a Borrower under any
Transaction Document.     26.7.2   A repayment of an Advance or Obligation or a
part of an Advance or Obligation shall be made in the currency in which that
Advance or Obligation is denominated on its due date.     26.7.3   Each payment
of interest shall be made in the currency in which the sum in respect of which
the interest is payable was denominated when that interest accrued.     26.7.4  
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.     26.7.5   Any
amount expressed to be payable in a currency other than the Base Currency shall
be paid in that other currency.

26.8   Change of currency

  26.8.1   At any time, any reference in the definition of the term “Alternative
Currency” or in any other provision of this Agreement to the Currency of any
particular State means the lawful currency of such State at such time whether

 



--------------------------------------------------------------------------------



 



      or not the name of such Currency is the same as it was on the date hereof.
For purposes of determining:

  (a)   whether the amount of any Advance, together with all other Advances and
Swingline Advances then outstanding or to be borrowed at the same time as such
Advance, would exceed the Facility Amount;     (b)   whether any Lender’s Pro
Rata Share of any Advance, together with its Pro Rata Share of all other
Advances and Swingline Advances then outstanding or to be borrowed at the same
time as such Advance, would exceed the amount of such Lender’s Commitment; and  
  (c)   whether Advances Outstanding are required to be prepaid, the outstanding
principal amount of any Advance that is denominated in any Alternative Currency
shall be deemed to be the Euro Equivalent of such amount of Alternative Currency
determined as of the date of such Advance.

  26.8.2   Wherever in this Agreement in connection with an Advance an amount,
such as a required minimum or multiple amount, is expressed in Euro, but such
Advance is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Euro amount (rounded to the
nearest 1,000 units of such Alternative Currency).     26.8.3   In addition, for
purposes of (A) complying with any requirement of this Agreement stated in Euro
and (B) calculating any ratio or other test set out in this Agreement, the
amount of any Advance that is denominated in an Alternative Currency shall be
deemed to be the Euro Equivalent of such amount of Alternative Currency
determined as of the date of such calculation. Without limitation, the following
defined terms used in this Agreement (together with any defined terms in which
such defined terms are used) may require amounts denominated in an Alternative
Currency to be calculated as the Euro Equivalent of such amounts: “Aggregate
Outstanding Loan Balance”, “Borrowing Base”, “Concentration Limits”, “Interest
Collections”, “Outstanding Loan Balance”, “Permitted Investments”, “Principal
Collections”, “Scheduled Payment” and “Servicing Fee”.     26.8.4   Each
obligation hereunder of any party hereto that is denominated in the National
Currency of a state that is not a Participating Member State on the date hereof
shall, effective from the date on which such state becomes a Participating
Member State, be redenominated in Euro in accordance with the legislation of the
European Union applicable to the European Monetary Union; provided that if and
to the extent that any such legislation provides that any such obligation of any
such party payable within such Participating Member State by crediting an
account of the creditor can be paid by the debtor either in Euro or such
National Currency, such party shall be entitled to pay or repay such amount
either in Euro or in such National Currency. If the basis of accrual of interest
or fees expressed in this Agreement with respect to an Alternative Currency of
any country that becomes a Participating Member State after the date on which
such currency becomes an Alternative Currency shall be inconsistent with any
convention or practice in the interbank market

 



--------------------------------------------------------------------------------



 



      for the basis of accrual of interest or fees in respect of the Euro, such
convention or practice shall replace such expressed basis effective as of and
from the date on which such state becomes a Participating Member State; provided
that with respect to any Advance denominated in such currency that is
outstanding immediately prior to such date, such replacement shall take effect
at the end of the Interest Period therefor.

  26.8.5   Without prejudice to the respective liabilities of the Borrowers to
the Lenders and the Lenders to the Borrowers under or pursuant to this
Agreement, each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time, in
consultation with the Borrowers, reasonably specify to be necessary or
appropriate to reflect the introduction or changeover to the Euro in any country
that becomes a Participating Member State after the date hereof; provided that
the Administrative Agent shall provide the Borrowers and each Lender Agent with
prior notice of the proposed change with an explanation of such change in
sufficient time to permit the Borrowers and the Lenders an opportunity to
respond to such proposed change.

26.9   Disruption to Payment Systems, Etc.       If either the Administrative
Agent determines (in its discretion) that a Disruption Event has occurred or the
Administrative Agent is notified by a Borrower that a Eurocurrency Disruption
Event has occurred:

  26.9.1   the Administrative Agent may, and shall (subject to Clause 26.9.2
below) if requested to do so by a Borrower, consult with the Borrowers with a
view to agreeing with the Borrowers such changes to the operation or
administration of this Agreement as the Administrative Agent may deem necessary
in the circumstances;     26.9.2   the Administrative Agent shall not be obliged
to consult with the Borrowers in relation to any changes mentioned in Clause
26.9.1 if, in its reasonable opinion, it is not practicable to do so in the
circumstances and, in any event, shall have no obligation to agree to such
changes;     26.9.3   the Administrative Agent may consult with the Secured
Parties in relation to any changes mentioned in Clause 26.9.1 but shall not be
obliged to do so if, in its opinion, it is not practicable to do so in the
circumstances;     26.9.4   any such changes agreed upon by the Administrative
Agent and the Borrowers shall (whether or not it is finally determined that a
Eurocurrency Disruption Event has occurred) be binding upon the parties as an
amendment to (or, as the case may be, waiver of) the terms of the Transaction
Documents notwithstanding the provisions of Clause 30;     26.9.5   the
Administrative Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Administrative Agent) arising as a result of its taking, or

 



--------------------------------------------------------------------------------



 



      failing to take, any actions pursuant to or in connection with this Clause
26.9.5; and

  26.9.6   the Administrative Agent shall notify the Secured Parties of all
changes agreed pursuant to Clause 26.9.4.

27.   BORROWER CROSS-GUARANTEE AND INDEMNITY       Each Guarantor irrevocably
and unconditionally jointly and severally:

  27.1.1   guarantees to the Lenders punctual performance by each Borrower of
all that Borrower’s obligations under the Transaction Documents;     27.1.2  
undertakes with the Lenders that whenever a Borrower does not pay any amount
when due under or in connection with any Transaction Document, that Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;
and     27.1.3   indemnifies the Lenders immediately on demand against any cost,
loss or liability suffered by the Lenders if any obligation guaranteed by it is
or becomes unenforceable, invalid or illegal. The amount of the cost, loss or
liability shall be equal to the amount which the Lenders would otherwise have
been entitled to recover.

27.2   Continuing guarantee       This guarantee is a continuing guarantee and
will extend to the ultimate balance of sums payable by any Borrower under the
Transaction Documents, regardless of any intermediate payment or discharge in
whole or in part.   27.3   Reinstatement       If any payment by a Borrower or
Guarantor or any discharge given by the Lenders (whether in respect of the
obligations of any Borrower or Guarantor or any security for those obligations
or otherwise) is avoided or reduced as a result of insolvency or any similar
event:

  27.3.1   the liability of each Guarantor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and     27.3.2   the Lender
shall be entitled to recover the value or amount of that security or payment
from each Guarantor, as if the payment, discharge, avoidance or reduction had
not occurred.

27.4   Waiver of defences       The obligations of each Guarantor under this
Clause 27 will not be affected by an act, omission, matter or thing which, but
for this Clause, would reduce, release or prejudice any of its obligations under
this Clause 27 (without limitation and whether or not known to it or the
Lenders) including:

  27.4.1   any time, waiver or consent granted to, or composition with, a
Borrower or other person;

 



--------------------------------------------------------------------------------



 



  27.4.2   the release of any Borrower or any other person under the terms of
any composition or arrangement with any creditor;     27.4.3   the taking,
variation, compromise, exchange, renewal or release of, or refusal or neglect to
perfect (where perfection is required in accordance with the Transaction
Documents), take up or enforce, any rights against, or security over assets of,
any Borrower or other person or any non-presentation or non-observance of any
formality or other requirement in respect of any instrument or any failure to
realise the full value of any security;     27.4.4   any incapacity or lack of
power, authority or legal personality of or dissolution or change in the members
or status of a Borrower or any other person;     27.4.5   any amendment,
novation, supplement, extension restatement (however fundamental and whether or
not more onerous) or replacement of a Transaction Document or any other document
or security including without limitation any change in the purpose of, any
extension of or any increase in any facility or the addition of any new facility
under any Transaction Document or other document;     27.4.6   any
unenforceability, illegality or invalidity of any obligation of any person under
any Transaction Document or any other document or security; or     27.4.7   any
insolvency or similar proceedings.

27.5   Immediate recourse       Each Guarantor waives any right it may have of
first requiring the Lenders (or the Security Trustee on their behalf) to proceed
against or enforce any other rights or security or claim payment from any person
before claiming from that Guarantor under this Clause 27. This waiver applies
irrespective of any law or any provision of a Transaction Document to the
contrary.   27.6   Appropriations       Until all amounts which may be or become
payable by the Borrowers under or in connection with the Transaction Documents
have been irrevocably paid in full, the Lenders (or the Security Trustee on
their behalf) may:

  27.6.1   refrain from applying or enforcing any other moneys, security or
rights held or received by the Lender (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and     27.6.2   hold in an
interest-bearing suspense account any moneys received from any Guarantor or on
account of any Guarantor liability under this Clause 27.

27.7   Deferral of Guarantors’ rights       Until all amounts which may be or
become payable by the Borrowers under or in connection with the Finance
Documents have been irrevocably paid in full and unless

 



--------------------------------------------------------------------------------



 



    the Lender otherwise directs, no Guarantor will exercise any rights which it
may have by reason of performance by it of its obligations under the Transaction
Documents:

  27.7.1   to be indemnified by an Borrower;     27.7.2   to claim any
contribution from any other guarantor of any Borrower’s obligations under the
Finance Documents; and/or     27.7.3   to take the benefit (in whole or in part
and whether by way of subrogation or otherwise) of any rights of the Lender
under the Finance Documents or of any other guarantee or security taken pursuant
to, or in connection with, the Transaction Documents by the Lenders.

    If a Guarantor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Lenders by
the Borrowers under or in connection with the Transaction Documents to be repaid
in full on trust for the Lenders and shall promptly pay or transfer the same to
the Lender or as the Lender may direct for application in accordance with the
Transaction Documents.   27.8   Release of Guarantor’s right of contribution    
  If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in
accordance with the terms of the Transaction Documents for the purpose of any
sale or other disposal of that Guarantor then on the date such Guarantor ceases
to be a Guarantor:

  27.8.1   that Retiring Guarantor is released by the other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by such other Guarantor of its obligations under the Transaction Documents; and
    27.8.2   each Guarantor waives any rights it may have by reason of the
performance of its obligations under the Transaction Documents to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any rights of the Lenders under any Transaction Document or of any other
security taken pursuant to, or in connection with, any Transaction Document
where such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

27.9   Additional security       This guarantee is in addition to and is not in
any way prejudiced by any other guarantee or security now or subsequently held
by the Lenders.   28.   SET-OFF       In addition to any rights and remedies of
the Lenders provided by this Agreement and by law, each Lender shall have the
right, without prior notice to the Borrowers, and such notice being expressly
waived by the Borrowers to the extent permitted by Applicable Law, upon any
amount becoming due and payable by a Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits of the relevant Borrower (general or
special, time or demand, provisional or final), in any currency,

 



--------------------------------------------------------------------------------



 



    and any other credits, indebtedness or claims, in any currency, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, at any
time held or owing by the relevant Lender or any Affiliate thereof to or for the
credit or the account of the relevant Borrower, as applicable. Each Lender
agrees promptly to notify the relevant Borrower after any such set-off and
application made by the Lender provided that the failure to give such notice
shall not affect the validity of such set-off and application.   29.   NOTICES  
    All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in each case, addressed as follows in the case of the
Borrowers, the Servicer, the Security Trustee and the Administrative Agent, and
as set out in annex A in the case of the Lenders, or to such other address as
may be hereafter notified by the respective parties hereto:       The Borrowers
and Guarantors       CS Europe Finance Limited
c/o CapitalSource Europe Limited
105 Victoria Street, London SW1E 6QT
Attention: Adam Scarrott, Secretary
Telecopier: +44 (0)845 257 6601
Telephone: +44 (0)845 257 6629       with a copy to:       CapitalSource Finance
LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA       Attention: Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732       and to:       CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA       Attention: Treasurer and Vice President
Facsimile: +(301) 841 2307
Telephone: +(301) 841 2795       CS UK Finance Limited
c/o CapitalSource Europe Limited
105 Victoria Street, London SW1E 6QT
Attention: Adam Scarrott, Secretary

 



--------------------------------------------------------------------------------



 



    Telecopier: +44 (0)845 257 6601
Telephone: +44 (0)845 257 6629       with a copy to:       CapitalSource Finance
LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA       Attention: Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732       and to:       CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA       Attention: Treasurer and Vice President
Facsimile: +(301) 841 2307
Telephone: +(301) 841 2795       CapitalSource Finance LLC       c/o
CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA       Attention: Chief Legal Officer
Facsimile: +(301) 841 2380
Telephone: +(301) 841 2732       and to:       CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, MD 20815
USA       Attention: Treasurer and Vice President
Facsimile: +(301) 841 2307
Telephone: +(301) 841 2795

 



--------------------------------------------------------------------------------



 



    The Swingline Lenders       Wachovia Bank, N.A., London Branch
3 Bishopsgate
London EC2N 3AB
England
Attention: Michelle Clark/Ian King
Telecopier: +44 20 7929 4645
Telephone: +44 20 7956 4310/4316
e-mail: loanadmin.london@wachovia.com       The Administrative Agent      
Wachovia Bank, National Association
1525 West WT Harris Boulevard
NC0600
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telecopier: +(704) 590-2790
Telephone: +(704) 590-2733
Email: scp.mmloans@wachovia.com       With a copy to:       Wachovia Bank, N.A.
301 South College Street
NC0600
Charlotte, NC 28288-0600
Attention: Raj Shah
Telecopier: +(704) 715-0067
Telephone: +(704) 374-6230       The Lead Arranger and Sole Bookrunner      
Wachovia Securities International Ltd.
3 Bishopgate
London EC2N 3AB
England
Attention: Michelle Clark/Jonathan Lloyd Gane
Telecopier: +44 20 7929 4645
Telephone: +44 20 7956 4310/4316       With a copy to:       Wachovia Bank, N.A.
301 South College Street
NC0600
Charlotte, NC 28288-0600
Attention: Raj Shah

 



--------------------------------------------------------------------------------



 



    Telecopier: +(704) 715-0067
Telephone: +(704) 374-6230       provided that a notice given by a Borrower
pursuant to this Clause shall be effective only upon receipt thereof by the
Administrative Agent and notices given pursuant to this Clause shall only be
effective upon receipt in the case of any notice sent by mail.   29.1  
Addresses       The address and fax number (and the department or officer, if
any, for whose attention the communication is to be made) of each party for any
communication or document to be made or delivered under or in connection with
the Transaction Documents is:

  29.1.1   in the case of a Borrower, that identified with its name above;    
29.1.2   in the case of each Lender, that notified in writing to the
Administrative Agent on or prior to the date on which it becomes a party; and  
  29.1.3   in the case of the Administrative Agent, that identified with its
name above,

    or any substitute address or fax number or department or officer as the
party may notify to the Administrative Agent (or the Administrative Agent may
notify to the other Parties, if a change is made by the Administrative Agent) by
not less than five Business Days’ notice.   29.2   Delivery

  29.2.1   Any communication or document made or delivered by one person to
another under or in connection with the Transaction Documents will only be
effective:

  (a)   if by way of fax, when received in legible form; or     (b)   if by way
of letter, when it has been left at the relevant address or five Business Days
after being deposited in the post postage prepaid in an envelope addressed to it
at that address,

      and, if a particular department or officer is specified as part of its
address details provided under Clause 29, if addressed to that department or
officer.     29.2.2   Any communication or document to be made or delivered to
the Administrative Agent will be effective only when actually received by the
Administrative Agent and then only if it is expressly marked for the attention
of the department or officer identified with the Administrative Agent’s
signature below (or any substitute department or officer as the Administrative
Agent shall specify for this purpose).     29.2.3   All notices from or to a
Borrower shall be sent through the Administrative Agent.

29.3   Notification of address and fax number

 



--------------------------------------------------------------------------------



 



    Promptly upon receipt of notification of an address and fax number or change
of address or fax number pursuant to Clause 29 or changing its own address or
fax number, the Administrative Agent shall notify the other Parties.   29.4  
Electronic communication

  29.4.1   Any communication to be made between the Administrative Agent and a
Lender under or in connection with the Transaction Documents may be made by
electronic mail or other electronic means, if the Administrative Agent and the
relevant Lender:

  (a)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;     (b)   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and     (c)   notify each
other of any change to their address or any other such information supplied by
them.

  29.4.2   Any electronic communication made between the Administrative Agent
and a Lender will be effective only when actually received in readable form and
in the case of any electronic communication made by a Lender to the
Administrative Agent only if it is addressed in such a manner as the
Administrative Agent shall specify for this purpose.

29.5   English language

  29.5.1   Any notice given under or in connection with any Transaction Document
must be in English.     29.5.2   All other documents provided under or in
connection with any Transaction Document must be:

  (a)   in English; or     (b)   if not in English, and if so required by the
Administrative Agent, accompanied by a certified English translation and, in
this case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

30.   CALCULATIONS AND CERTIFICATES   30.1   Accounts       In any litigation or
arbitration proceedings arising out of or in connection with a Transaction
Document, the entries made in the accounts maintained by a Secured Party are
prima facie evidence of the matters to which they relate.   30.2   Certificates
and Determinations

 



--------------------------------------------------------------------------------



 



    Any certification or determination by a Secured Party of a rate or amount
under any Transaction Document is, in the absence of manifest error, conclusive
evidence of the matters to which it relates.   31.   PARTIAL INVALIDITY      
If, at any time, any provision of the Transaction Documents is or becomes
illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision under
the law of any other jurisdiction will in any way be affected or impaired.   32.
  REMEDIES AND WAIVERS       No failure to exercise, nor any delay in
exercising, on the part of any Secured Party, any right or remedy under the
Transaction Documents shall operate as a waiver, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
law.   33.   AMENDMENTS AND WAIVERS   33.1   Except as provided in this Clause
33.1, no amendment, waiver or other modification (any such amendment, waiver or
other modification being hereinafter referred to in this Clause 30.1 as a
“modification”) of any provision of this Agreement shall be effective without
the written agreement of the relevant Borrower(s), the Servicer, the
Administrative Agent, and the Required Lenders; provided that any modification
of this Agreement that is solely for the purpose of adding a Lender may be
effected with the written consent of (x) the Administrative Agent at any time
when the Aggregate Commitments of the Conduit Lenders and Institutional Lenders
shall be less than or equal to €750,000,000 (after giving effect to the proposed
Commitment of the Lender to be added), and (y) each Lender Agent at any time
when the Aggregate Commitments of the Conduit Lenders and Institutional Lenders
shall be greater than €750,000,000 (after giving effect to the proposed
Commitment of the Lender to be added); and provided further that any
modification to this Agreement that would (i) reduce or impair collections or
the payment of interest, principal or fees to the Lenders, (ii) modify any
provisions of this Agreement relating to the timing of payments required to be
made by a Borrower or the application of the proceeds of such payments,
including, without limitation, any provisions of Clause 9, (iii) release any
Collateral from the Security (iv) increase the Facility Amount, any Lender’s
Commitment or extend the Termination Date or (v) make any modification to the
definitions of “Advance”, “Advances Outstanding”, “Alternative Currency”,
“Approved Country”, “Availability”, “Borrowing Base”, “Concentration Limits”,
“Eligible Loan”, “Eligible Obligor”, “Required Lenders”, “Facility Amount”,
“Maximum Availability”, “Permitted Transfers”, “Credit and Collection Policy”,
“Pro Rata Share”, or “Event of Default” (each of the modifications described in
paragraphs (i) through (v) of this proviso, a “Material Amendment”), shall not
be effective without the written agreement of the Borrowers, the Administrative
Agent and each of the Lenders; provided further that no modification adversely
affecting the rights or

 



--------------------------------------------------------------------------------



 



    obligations of any Hedge Counterparty shall be effective without the written
agreement of such person.

33.2   No amendment, waiver or other modification (i) affecting the rights or
obligations of any Hedge Counterparty or (ii) having a material adverse effect
on the rights or obligations of the Security Trustee or the Successor Servicer
shall be effective against such person without the written agreement of such
person. The Borrowers or the Servicer on their behalf will deliver a copy of all
waivers and amendments to the Security Trustee.   33.3   Replacement of Lenders

  33.3.1   If at any time any Lender becomes a Non-Consenting Lender (as defined
in paragraph 34.3.3 below) then any Borrower may on 5 Business Days’ prior
written notice to the Administrative Agent and that Lender, replace such Lender
by requiring such Lender to (and such Lender shall) transfer pursuant to Clause
23.1 all (and not part only) of its rights and obligations under this Agreement
to a Lender or other bank, financial institution, trust, fund or other entity (a
“Replacement Lender”) selected by the relevant Borrower, and which is acceptable
to the Administrative Agent (acting reasonably), and which confirms its
willingness to assume and does assume all the obligations of the transferring
Lender (including the assumption of the transferring Lender’s participations on
the same basis as the transferring Lender) for a purchase price in cash payable
at the time of transfer equal to the outstanding principal amount of such
Lender’s participation in the outstanding Utilisations and all accrued interest,
Breakage Costs and other amounts payable in relation thereto under the
Transaction Documents.     33.3.2   The replacement of a Lender pursuant to this
Clause shall be subject to the following conditions:

  (a)   the Borrowers shall have no right to replace the Administrative Agent;  
  (b)   neither the Administrative Agent nor the Non-Consenting Lender shall
have any obligation to the Borrowers to find a Replacement Lender;     (c)   in
the event of a replacement of a Non-Consenting Lender such replacement must take
place no later than 45 days after the date the Non-Consenting Lender notifies
the Borrowers and the Administrative Agent of its failure or refusal to agree to
any consent, waiver or amendment to the Finance Documents requested by a
Borrower; and     (d)   in no event shall the Lender replaced under this
paragraph 34.3.2 be required to pay or surrender to such Replacement Lender any
of the fees received by such Lender pursuant to the Transaction Documents.

  33.3.3   In the event that:

  (a)   a Borrower or the Administrative Agent (at the request of a Borrower)
has requested the Lenders to consent to a waiver or amendment of any provisions
of the Transaction Documents;

 



--------------------------------------------------------------------------------



 



  (b)   the waiver or amendment in question requires the consent of all the
Lenders; and     (c)   Lenders whose Commitments aggregate more than 66 2/3 per
cent. of the Total Commitments (or, if the Total Commitments have been reduced
to zero, aggregated more than 66 2/3 per cent. of the Commitments prior to that
reduction) have consented to such waiver or amendment,

      then any Lender who does not and continues not to agree to such waiver or
amendment shall be deemed a Non-Consenting Lender.

33.4   Decisions by Required Lenders

  33.4.1   If, within 15 Business Days (or such longer period as the relevant
Borrower and the Administrative Agent may agree in relation to any particular
request) of a written request and acknowledged receipt in relation to a consent,
waiver or amendment which requires the approval of the Required Lenders:

  (a)   the Minimum Lenders have explicitly accepted or rejected that request or
explicitly abstain from accepting or rejecting that request; and     (b)   a
Lender does not explicitly accept or reject that request or explicitly abstain
from accepting or rejecting that request,

      the Commitment and/or participation in the Loan of that Lender shall be
treated as a rejection of the relevant request when calculating whether the
approval of the Required Lenders has been obtained.     33.4.2   In this clause,
Minimum Lenders means at any time Lenders who are entitled to vote as a Required
Lender:

  (a)   the aggregate of whose shares in the outstanding Loans and undrawn
Commitments then represents 50 per cent. or more of the aggregate of the
outstanding Loan;     (b)   if there is no Loan then outstanding, whose undrawn
Commitments then aggregate 50 per cent. or more of the Total Commitments; or    
(c)   if there is no Loan then outstanding and the Total Commitment have been
reduced to zero, whose Commitments aggregated 50 per cent. or more of the Total
Commitments immediately before the reduction.

33.5   If a Lender has by notice to the Administrative Agent divided its
Commitment into separate amounts to reflect participation or similar
arrangements, and required such separate amounts to be counted separately, that
division will be effective for the purposes of determining the Minimum Lenders.
  33.6   Liabilities to Obligors       No obligation or liability to any Obligor
under any of the Loans is intended to be assumed by the Administrative Agent or
the other Secured Parties under or as a result of this Agreement and the
transactions contemplated hereby.

 



--------------------------------------------------------------------------------



 



33.7   Binding Effect       This Agreement shall be binding upon and inure to
the benefit of each Borrower, the Administrative Agent, the other Secured
Parties and their respective Successors and permitted assigns and, in addition,
the provisions of Clauses 9.1.1 and 9.3.1 shall inure to the benefit of each
Hedge Counterparty, whether or not that Hedge Counterparty is a Secured Party.  
33.8   Term of this Agreement       This Agreement, including, without
limitation, the obligation of each Borrower to observe its covenants set out
herein shall remain in full force and effect until the Collection Date; provided
that the rights and remedies with respect to any breach of any representation
and warranty made or deemed made by a Borrower herein and the indemnification
and payment provisions herein shall be continuing and shall survive any
termination of this Agreement.   33.9   Costs, Expenses and Taxes

  33.9.1   In addition to the rights of indemnification granted to the
Administrative Agent, the other Secured Parties, the Successor Servicer and the
Security Trustee and its or their Affiliates and officers, directors, employees
and agents thereof under this Agreement, each Borrower agrees to pay on demand
all reasonable costs and expenses of the Administrative Agent, the Security
Trustee and the other Secured Parties incurred in connection with the
preparation, execution, delivery, administration (including periodic auditing
and expenses for travel and lodging), amendment or modification of, or any
waiver or consent issued in connection with, this Agreement and the other
documents to be delivered hereunder or in connection herewith, (including any
Hedging Agreement) including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent, the Security
Trustee and the other Secured Parties with respect thereto and with respect to
advising the Administrative Agent, the Security Trustee and the other Secured
Parties as to their respective rights and remedies under this Agreement and the
other documents to be delivered hereunder or in connection herewith (including
any Hedging Agreement) and all costs and expenses, if any (including reasonable
counsel fees and expenses), incurred by the Administrative Agent, the Security
Trustee or the other Secured Parties in connection with the enforcement of this
Agreement and the other documents to be delivered hereunder or in connection
herewith (including any Hedging Agreement).     33.9.2   The Borrowers shall pay
on demand any and all stamp, sales, excise and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of this Agreement, the other documents to be delivered hereunder or,
with respect to any Conduit Lender, any agreement or other document providing
liquidity support, credit enhancement or other similar support in connection
with this Agreement or the funding or maintenance of Advances hereunder.

 



--------------------------------------------------------------------------------



 



  33.9.3   The Borrowers shall pay within 5 Business days of demand all other
costs, expenses and taxes (excluding income taxes), including, without
limitation, all reasonable costs and expenses incurred by the Administrative
Agent, the Security Trustee and each Lender Agent in connection with periodic
audits of the Borrowers’ (subject to the limitations set out in this Agreement)
or the Servicer’s books and records (subject to the limitations set out in the
Servicing Agreement), the cost of rating each Conduit Lender’s commercial paper
by independent financial rating agencies as agreed by the relevant Borrower(s)
and such Conduit Lender, which are incurred as a result of the execution of the
Transaction Documents, and the amount of any taxes and insurance due and unpaid
by an Obligor with respect to any Loan or Related Property (together, the “Other
Costs”).

33.10   Limited Recourse and No Proceedings

  33.10.1   In the event of enforcement of the Transaction Documents, recourse
by the Secured Parties in respect of the Transaction Documents shall be limited
to the aggregate of (a) the value at such time of the assets of the Borrowers in
respect of which they have granted security under the Transaction Documents,
(b) the value of the shares of the Borrowers which are the object of the Share
Pledge Agreement(s) together with (c) any other rights against the Servicer
under the Transaction Documents. If, after realising and recovering the amounts
referred to in (a), (b) and (c), the Security Trustee certifies that in its sole
opinion there is no reasonable likelihood of there being any further
realisations or recoveries in respect of the Secured Obligations (whether
arising from the Security and the Collateral or otherwise) which would be
available to pay amounts outstanding in respect of the Transaction Documents,
the Secured Parties shall have no further claim in respect of such unpaid
amounts which shall be deemed to have been discharged in full.     33.10.2  
Each of the parties hereto and each Hedge Counterparty hereby agrees that it
will not institute against, or join any other Person in instituting against, any
Conduit Lender any Insolvency Proceeding so long as any commercial paper and
other rated obligations issued by such Conduit Lender shall be outstanding and
there shall not have elapsed one year and one day (or such longer preference
period as shall then be in effect) since the last day on which any such rated
obligations shall have been outstanding.     33.10.3   Each of the parties
hereto (other than the Administrative Agent) hereby agrees that it will not
institute against, or join any other Person in instituting against a Borrower
any Insolvency Proceeding so long as there shall not have elapsed one year and
one day (or such longer preference period as shall then be in effect) since the
Collection Date.

33.11   Recourse Against Certain Parties

  33.11.1   Save as provided herein and/or in the Transaction Documents, no
recourse under any obligation, covenant or agreement of a Borrower contained in
this Agreement shall be had against any member, shareholder, officer, director,
trustee, manager or administrator of such Borrower in their capacity as such
member, shareholder, officer, director, trustee, manager or administrator, by

 



--------------------------------------------------------------------------------



 



      the enforcement of any assessment or by any legal or equitable proceeding,
by virtue of any statute or otherwise; it being expressly agreed and understood
that this Agreement is solely a corporate obligation of each Borrower, and that
no personal liability whatever shall attach to or be incurred by any member,
shareholder, officer, director, trustee, manager or administrator of a Borrower,
as such, or any of them under or by reason of any of the obligations, covenants
or agreements of such Borrower contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by a Borrower of
any of such obligations, covenants or agreements, either at common law or at
equity, or by statute or constitution, of every such member, shareholder,
officer, director, trustee, manager or administrator is hereby expressly waived
as a condition of and in consideration for the execution of this Agreement.

  33.11.2   The agreements of the Administrative Agent, the Security Trustee,
any Lender Agent, any Lender, any other Secured Party and the Successor Servicer
contained in this Agreement or any other agreement, instrument and document
entered into by it pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of such Person, and no personal liability
whatsoever shall attach to or be incurred by any incorporator, shareholder,
affiliate, officer, employee or director thereof under or by reason of any of
the obligations, covenants or agreements of such Person contained in this
Agreement or in any other such instruments, documents or agreements, or that are
implied therefrom, and any and all personal liability of such Person and each
incorporator, shareholder, affiliate, officer, employee or director thereof for
breaches by such Person of any such obligations, covenants or agreements, which
liability may arise either at common law or at equity, by statute or
constitution, or otherwise, is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement.     33.11.3   Notwithstanding
anything to the contrary contained herein, the obligations of each Conduit
Lender under this Agreement are solely the obligations of such Conduit Lender
and shall be payable at such time as funds are received by or are available to
such Conduit Lender in excess of funds necessary to pay in full all outstanding
commercial paper or other rated indebtedness of such Conduit Lender and, to the
extent funds are not available to pay such obligations, the claims relating
thereto shall not constitute a claim against such Conduit Lender but shall
continue to accrue. Each party hereto agrees that the payment of any claim of
any such party shall be subordinated to the payment in full of all commercial
paper and other rated indebtedness of such Conduit Lender.     33.11.4   The
provisions of this Clause 33 shall survive the termination of this Agreement.

33.12   Protection of Security Interest; Appointment of Agent as
Attorney-in-Fact

  33.12.1   The Lenders shall be entitled to convert the floating charge created
by the Transaction Documents into a fixed charge with respect to all or any of
the Borrower’s charged assets at any time if (a) a Default or Event of Default
has occurred and is continuing unwaived or (b) the Security Trustee considers in
good faith those assets to be in danger of being seized or sold by a third party

 



--------------------------------------------------------------------------------



 



      under any form of distress, attachment, execution or other legal process
or to be otherwise in jeopardy. Prior to the occurrence of any event referred to
in (a) or (b) above, a Borrower shall not be required to notify any underlying
Obligor of the security interest granted by such Borrower in relation to any
Loan of such Obligor pursuant to this Agreement.

  33.12.2   Each Borrower shall, or shall cause the Servicer to, cause this
Agreement, all amendments hereto and/or all financing statements and
continuation statements and any other necessary documents covering the right,
title and interest of the Security Trustee, as agent for the Secured Parties,
and of the Secured Parties to the Collateral to be promptly recorded, registered
and filed, and at all times to be kept recorded, registered and filed, all in
such manner and in such places as may be required by law fully to preserve and
protect the right, title and interest of the Security Trustee, as agent for the
Secured Parties, hereunder to all property comprising the Collateral. Each
Borrower shall deliver or, shall cause the Servicer to deliver, to the Security
Trustee file-stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing. Each Borrower shall cooperate fully in
connection with the obligations set out above and will execute any and all
documents reasonably required to fulfil the intent of this Clause 33.12.    
33.12.3   Each of the Borrowers agrees that from time to time, at its expense,
it will promptly execute and deliver all instruments and documents, and take all
actions, that may reasonably be necessary or desirable, or that the Security
Trustee may reasonably request, to perfect (where perfection is required in
accordance with the Transaction Documents), protect or more fully evidence the
security interest Granted to the Security Trustee under and in accordance with
the Security Documents, as agent for the Secured Parties, in the Collateral, or
to enable the Security Trustee or the other Secured Parties to exercise and
enforce their rights and remedies hereunder.     33.12.4   If a Borrower fails
to perform any of its obligations hereunder, or a Borrower or the Servicer fails
to perform any of its obligations under the Servicing Agreement, after five
Business Days’ notice from the Administrative Agent or any other Secured Party,
the Security Trustee and any other Secured Party may (but shall not be required
to) perform, or cause performance of, such obligation; and the Security
Trustee’s or Secured Party’s reasonable costs and expenses incurred in
connection therewith shall be payable by the relevant Borrower(s) (if the
Servicer that fails to so perform is a Borrower or an Affiliate thereof) as
provided hereunder, as applicable. Each of the Borrowers irrevocably authorises
each of the Administrative Agent and the Security Trustee and irrevocably and by
way of security for the performance of its obligations under the Transaction
Documents appoints each of the Administrative Agent and the Security Trustee as
its attorney-in-fact to act on behalf of such Borrower to execute on behalf of
such Borrower such deeds and documents, to carry out such acts and to make such
filings, notifications or registrations as are necessary or desirable in the
Administrative Agent’s and the Security Trustee’s sole discretion to perfect
(where perfection is required in accordance with the Transaction Documents) and
to maintain the perfection

 



--------------------------------------------------------------------------------



 



      (as applicable) and priority of the interest of the Secured Parties in the
Collateral.

33.13   Confidentiality

  33.13.1   Each Party shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential proprietary information with respect to the other parties hereto
and their respective businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that each such party and its officers and employees may (i) disclose such
information under a duty of confidence to its external accountants,
investigators, auditors, lawyers, investors, potential investors or other agents
engaged by such party in connection with any due diligence or advice or
comparable activities with respect to the transactions and Collateral
contemplated herein and the agents of such Persons, (ii) disclose the existence
of this Agreement, but not the financial terms thereof and (iii) disclose the
Agreement and such information in any suit, action, proceeding or investigation
(whether in law or in equity or pursuant to arbitration) involving any of the
Transaction Documents (including any Hedging Agreement) for the purpose of
defending itself, reducing its liability, or protecting or exercising any of its
claims, rights, remedies, or interests under or in connection with any of the
Transaction Documents (including any Hedging Agreement).     33.13.2   Anything
herein to the contrary notwithstanding, each of the Borrowers hereby consents to
the disclosure of any non-public information with respect to it for use in
connection with the transactions contemplated herein and in the Transaction
Documents (i) to the Administrative Agent or the other Secured Parties by each
other, (ii) by the Administrative Agent or the other Secured Parties to any
prospective or actual New Lender or Conduit Assignee or participant of any of
them or (iii) by the Administrative Agent or the Lenders to any Rating Agency,
commercial paper dealer or provider of a surety, guarantee or credit or
liquidity enhancement to a Lender and to any officers, directors, employees,
outside accountants and lawyers of any of the foregoing, provided that each such
Person is informed of the confidential nature of such information and agrees to
be bound hereby or provides a legally binding undertaking containing
substantially similar restrictions as set out in this Clause 33.13. In addition,
the Lenders, the Administrative Agent, each Hedge Counterparty and each Borrower
may disclose any such non-public information pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings.     33.13.3   Each Party agrees that it
shall not (and shall not permit any of its Affiliates to) issue any news release
or make any public announcement or public disclosure pertaining to the
transactions contemplated by this Agreement and the other Transaction Documents
without the prior written consent of the Administrative Agent (which consent
shall not be unreasonably withheld) unless such news release or public
announcement or disclosure is required by law or the rules and regulations of an
exchange or by the instructions of a supervisory authority with whose
instructions such Party is required or is accustomed to comply. A Party may,
however, disclose the general terms of the transactions

 



--------------------------------------------------------------------------------



 



      contemplated by this Agreement and the other Transaction Documents to
regulators, trade creditors, suppliers and other similarly situated Persons so
long as such disclosure is not in the form of a news release or public
announcement.

33.14   Execution in Counterparts; Severability; Integration       This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any fee letter delivered to the
Administrative Agent and the Lenders.   33.15   Waiver of Setoff       Each of
the parties hereto (other than each Conduit Lender) hereby waives any right of
setoff it may have or to which it may be entitled under this Agreement from time
to time against any Conduit Lender or its assets.   33.16   Non-Confidentiality
of Tax Treatment       All parties hereto agree that each of them and each of
their employees, representatives, and other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions under the Transaction Documents and all materials of any kind
(including, without limitation, opinions or other tax analyses) that are
provided to any of them relating to such tax treatment and tax structure. “Tax
treatment” and “tax structure” shall have the same meaning as such terms have
for purposes of U.S. Treasury Regulation Section 1.6011-4; provided that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transactions under the
Transaction Documents as well as other information, the provisions of this
Clause 30.13 shall only apply to such portions of the document or similar item
that relate to the tax treatment or tax structure of the transactions
contemplated hereby.   33.17   Conduit Lender as Institutional Lender      
Notwithstanding anything herein to the contrary, a Conduit Lender may execute
this Agreement as both a Conduit Lender and an Institutional Lender and, in such
event, such Conduit Lender shall have the rights and obligations (without
duplication) of both a Conduit Lender and an Institutional Lender set out
herein.   33.18   Institutional Lenders and Conduit Lenders

 



--------------------------------------------------------------------------------



 



  33.18.1   Notwithstanding anything herein to the contrary, an Institutional
Lender may execute this Agreement without having a related Conduit Lender.    
33.18.2   Notwithstanding anything herein to the contrary, a Conduit Lender may
not execute or become party to this Agreement without a related Institutional
Lender concurrently executing or becoming party to this Agreement.

33.19   Committed Conduit Lenders       Notwithstanding anything herein to the
contrary, a Committed Conduit Lender shall have the rights and obligations of a
Conduit Lender for all purposes hereunder, save that, for purposes of Clauses
5.3, 5.6.5 and 7.4.2, a Committed Conduit Lender shall have the rights and
obligations of an Institutional Lender.   33.20   Judgment Currency       This
is an international loan transaction in which the specification of Euro or any
Alternative Currency, as the case may be (the “Specified Currency”), and payment
in a specified city or country of the Specified Currency (the “Specified Place”)
is of the essence, and the Specified Currency shall be the currency of account
in all events relating to Advances denominated in the Specified Currency. The
payment obligations of the Borrowers under this Agreement shall not be
discharged or satisfied by an amount paid in another currency or in another
place, whether pursuant to a judgment or otherwise, to the extent that the
amount so paid on conversion to the Specified Currency and transfer to the
Specified Place under normal banking procedures does not yield the amount of the
Specified Currency at the Specified Place due hereunder. If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in the Specified Currency into another currency (the “Second Currency”), the
rate of exchange that shall be applied shall be the rate at which in accordance
with normal banking procedures the Administrative Agent could purchase the
Specified Currency with the Second Currency on the Business Day next preceding
the day on which such judgment is rendered. The obligation of a Borrower in
respect of any such sum due from it to the Administrative Agent, any Lender or
any other Person hereunder or under any other Transaction Document (in this
Clause 33.20 called an “Entitled Person”) shall, notwithstanding the rate of
exchange actually applied in rendering such judgment, be discharged only to the
extent that on the Business Day following receipt by such Entitled Person of any
sum adjudged to be due hereunder in the Second Currency such Entitled Person may
in accordance with normal banking procedures purchase and transfer to the
Specified Place the Specified Currency with the amount of the Second Currency so
adjudged to be due; and each of the Borrowers hereby, as a separate obligation
and notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Specified Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Specified Currency hereunder exceeds the amount of the Specified Currency so
purchased and transferred.   34.   COUNTERPARTS       Each Transaction Document
may be executed in any number of counterparts, and this has the same effect as
if the signatures on the counterparts were on a single copy of the Transaction
Document.

 



--------------------------------------------------------------------------------



 



35.   GOVERNING LAW       This Agreement is governed by English law.   36.  
ENFORCEMENT   36.1   Jurisdiction

  36.1.1   The courts of England have non-exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
“Dispute”).     36.1.2   The parties agree that the courts of England are the
most appropriate and convenient courts to settle Disputes and accordingly no
party will argue to the contrary.     36.1.3   This Clause 36.1 is for the
benefit of the Secured Parties only. As a result, no Secured Party shall be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Secured Parties may take
concurrent proceedings in any number of jurisdictions.

37.   SERVICE OF PROCESS       Without prejudice to any other mode of service
allowed under any relevant law, each party (other than a party incorporated in
England and Wales) irrevocably appoints the following Person as its agent for
service of process in relation to any proceedings before the English courts in
connection with any Transaction Document, and agrees that failure by an agent
for service of process to notify the relevant party of the process will not
invalidate the proceedings concerned.

         
 
  The Lead Arranger and Sole Bookrunner   Wachovia Securities International Ltd.
Wachovia Bank, N.A., London Branch
3 Bishopgate
London EC2N 3AB
 
       
 
  The Institutional Lenders   As provided on Annex B
 
       
 
  The Conduit Lenders   As provided on Annex B
 
       
 
  The Lender Agents   As provided on Annex B
 
       
 
  The Swingline Lenders   As provided on Annex B
 
       
 
  The Swingline Lender Agents   As provided on Annex B
 
       
 
  The Administrative Agent and the Security Trustee   Wachovia Bank, N.A.,
London Branch
3 Bishopgate
London EC2N 3AB

 



--------------------------------------------------------------------------------



 



This Agreement has been entered into and delivered on the date stated at the
beginning of this Agreement.

 



--------------------------------------------------------------------------------



 



SIGNATURES

          Executed as an Agreement by:

/S/ ADAM SCARROTT
 
Name: Adam Scarrott
Signed under power of attorney dated 10 February 2009
for and on behalf of CS EUROPE FINANCE LIMITED, as a Borrower and Guarantor
     

Signature Page 1 of 8 of Multicurrency Revolving Facility Agreement

 



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:

/S/ ADAM SCARROTT
 
Name: Adam Scarrott
Signed under power of attorney dated 10 February 2009
for and on behalf of CS UK FINANCE LIMITED, as a Borrower and Guarantor
     

Signature Page 2 of 8 of Multicurrency Revolving Facility Agreement

 



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:

/S/ RAJ SHAH
 
Name: Raj Shah
Director/Authorised Signatory for and on behalf of
WACHOVIA BANK, N.A., as the Security Trustee
     

Signature Page 3 of 8 of Multicurrency Revolving Facility Agreement

 



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:

/S/ RAJ SHAH
 
Name: Raj Shah
Director/Authorised Signatory for and on behalf of
WACHOVIA BANK, N.A., as the Administrative
Agent and as a Lender Agent and as a Swingline Lender Agent
     

Signature Page 4 of 8 of Multicurrency Revolving Facility Agreement

 



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:

/S/ RAJ SHAH
 
Name: Raj Shah
Director/Authorised Signatory for and on behalf of
WACHOVIA BANK, N.A.
as an Institutional Lender
     

Signature Page 5 of 8 of Multicurrency Revolving Facility Agreement

 



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:


/S/ JOHN HARVEY
 
Name: John Harvey
Director/Authorised Signatory for and on behalf of
WACHOVIA SECURITIES INTERNATIONAL LTD.,
as Lead Arranger and Sole Bookrunner
     

Signature Page 6 of 8 of Multicurrency Revolving Facility Agreement

 



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:


/S/ RAJ SHAH
 
Name: Raj Shah
Director/Authorised Signatory for and on behalf of
WACHOVIA BANK, N.A., LONDON BRANCH
as a Swingline Lender
     

Signature Page 7 of 8 of Multicurrency Revolving Facility Agreement

 



--------------------------------------------------------------------------------



 



          Executed as an Agreement by:


/S/ JEFFREY A. LIPSON
 
Name: Jeffrey A. Lipson
Signed under power of attorney dated
for and on behalf of CAPITALSOURCE FINANCE LLC,
as Servicer
     

Signature Page 8 of 8 of Multicurrency Revolving Facility Agreement

 